  

 

 

AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT
(With Letter of Credit Facility)

between

Bank of America, N.A.
as Administrative Agent

JPMorgan Chase Bank
as Documentation Agent

The Lenders named herein,
as Lenders

and

Alamo Group Inc.
as Borrower

August 25, 2004

THIS AGREEMENT IS SUBJECT TO BINDING ARBITRATION, GOVERNED
BY SECTION 12.22.

 

 

 

 

Banc of America Securities LLC,
as Sole Lead Arranger and Book Manager

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

   

Page

ARTICLE I DEFINITION OF
TERMS........................................................................................................
1 1.01....... Defined
Terms................................................................................................................................
1 1.02....... Other Definitional
Provisions....................................................................................................
12 1.03....... Letter of Credit
Amounts.............................................................................................................
13 1.04....... Additional Alternative
Currencies............................................................................................
13 ARTICLE 2 THE REVOLVING CREDIT
LOAN.....................................................................................
13 2.01....... Revolving Credit
Commitments..................................................................................................
13 2.02....... Letter of
Credit..............................................................................................................................
17 2.03....... Manner of Borrowing; Selection of Interest
Option............................................................... 22
2.04....... Loan
Fees........................................................................................................................................
24 2.05....... Interest
Rate...................................................................................................................................
24 ARTICLE
3.....................................................................................................................................................
26 ARTICLE 4
NOTES AND NOTE PAYMENTS;
GUARANTIES................................................................. 26
4.01....... Revolving Credit
Notes.................................................................................................................
26 4.02....... Swing Line
Notes..........................................................................................................................
26 4.03....... Principal
Payments.......................................................................................................................
26 4.04.......
Prepayments...................................................................................................................................
26 4.05....... Payment of Interest on the
Notes................................................................................................
27 4.06....... Computation of Interest
Rates....................................................................................................
27 4.07....... Manner and Application of
Payments........................................................................................
27 4.08....... Lending
Office...............................................................................................................................
28 4.09.......
Taxes................................................................................................................................................
28 4.10.......
Guaranties......................................................................................................................................
28 4.11....... Sharing of Payments by
Lenders...............................................................................................
28 4.12....... Obligations of Lenders
Several..................................................................................................
29 ARTICLE 5
SPECIAL PROVISIONS FOR EURODOLLAR
ADVANCES.............................................. 29 5.01....... Special
Provisions for Eurodollar
Advance..............................................................................
29 ARTICLE 6
REPRESENTATION AND
WARRANTIES..............................................................................
30 6.01....... Organization and Good
Standing...............................................................................................
30 6.02....... Authorization and
Power.............................................................................................................
30 6.03....... No Conflicts or
Consents.............................................................................................................
30 6.04....... Enforceable
Obligations...............................................................................................................
31 6.05....... No
Liens..........................................................................................................................................
31 6.06....... Financial
Condition.......................................................................................................................
31 6.07....... Full
Disclosure..............................................................................................................................
31 6.08....... No
Default.......................................................................................................................................
31 6.09....... Material
Agreements...................................................................................................................
31 6.10....... Pending
Litigation........................................................................................................................
31 6.11....... Regulatory
Defects.......................................................................................................................
31 6.12....... Use of Proceeds; Margin
Stock..................................................................................................
31 6.13....... No Financing of Corporate
Takeovers......................................................................................
32 6.14.......
Taxes................................................................................................................................................
32 6.15....... Principal Office,
Etc.....................................................................................................................
32 6.16....... Compliance with
Law....................................................................................................................
32 6.17....... Government
Regulation...............................................................................................................
32 6.18.......
Insider.............................................................................................................................................
32 6.19....... No
Subsidiaries.............................................................................................................................
32 6.20....... Representations and
Warranties...............................................................................................
32 6.21....... Survival of Representations,
Etc.................................................................................................
32


AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

i

--------------------------------------------------------------------------------


    ARTICLE 7
CONDITIONS
PRECEDENT......................................................................................................................
33 7.01....... Initial
Advances.............................................................................................................................
33 7.02....... All
Advances...................................................................................................................................
 33 ARTICLE 8
AFFIRMATIVE
COVENANTS...................................................................................................................
34 8.01....... Financial Statements, Reports and
Documents.......................................................................
34 8.02....... Payment of Taxes and Other
Indebtedness...............................................................................
35 8.03....... Maintenance of Existence and Rights; Conduct of
Business................................................ 35 8.04....... Notice
of
Default............................................................................................................................
35 8.05....... Other
Notices.................................................................................................................................
35 8.06....... Compliance with Loan
Documents.............................................................................................
36 8.07....... Compliance with Material
Agreements....................................................................................
36 8.08....... Operations and
Properties..........................................................................................................
36 8.09....... Books and Records;
Access........................................................................................................
36 8.10....... Compliance with
Law....................................................................................................................
36 8.11.......
Insurance........................................................................................................................................
36 8.12....... Authorizations and
Approvals.....................................................................................................
36 8.13....... Further
Assurances.....................................................................................................................
36 8.14....... Minimum Fixed Charge Coverage
Ratio...................................................................................
37 8.15....... Minimum Consolidated Tangible Net
Worth...........................................................................
37 8.16....... Consolidated Funded Debt to EBITDA
Ratio............................................................................
37 8.17.......
ERISA Compliance........................................................................................................................
37 8.18....... Minimum Asset Coverage
Ratio.................................................................................................
37 ARTICLE 9
NEGATIVE COVENANTS OF OBLIGATED
GROUP........................................................... 37 9.01.......
Limitation on
Indebtedness..........................................................................................................
37 9.02....... Negative
Pledge.............................................................................................................................
38 9.03....... Limitation on
Investments...........................................................................................................
38 9.04....... Repurchase of
Shares..................................................................................................................
38 9.05....... Limitations on Sale of
Properties..............................................................................................
38 9.06....... Fiscal Year and Accounting
Method..........................................................................................
38 9.07....... Liquidation. Mergers. Consolidations and Dispositions of
Substantial Assets................ 38 9.08....... Lines of
Business..........................................................................................................................
39 9.09.......
Guaranties......................................................................................................................................
39 9.11....... Limitation of
Liens........................................................................................................................
39 9.12....... Limitation on
Acquisitions..........................................................................................................
39 9.13....... Limitation on Capital
Expenditures...........................................................................................
39 ARTICLE 10
EVENTS OF
DEFAULT................................................................................................................................
39 10.01..... Events of
Default............................................................................................................................
39 10.02..... Remedies Upon Event of
Default.................................................................................................
40 10.03..... Performance by
Lender................................................................................................................
40 ARTICLE 11
AGENT............................................................................................................................................................
41 11.01..... Appointment and
Authority.........................................................................................................
41 11.02..... Rights as a
Lender........................................................................................................................
41 11.03..... Exculpatory
Provisions.................................................................................................................
41 11.04..... Reliance by Administrative
Agent.............................................................................................
42 11.05..... Delegation of
Duties.....................................................................................................................
42 11.06..... Resignation of Administrative
Agent........................................................................................
42 11.07..... Non-Reliance on Administrative Agent and Other
Lenders................................................. 43 11.08.....
Administrative Agent May File Proofs of
Claim..................................................................... 43
11.09..... Guaranty
Matters..........................................................................................................................
43 11.10.....
Agents.............................................................................................................................................
43


AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

ii

--------------------------------------------------------------------------------


 

ARTICLE 12
MISCELLANEOUS.......................................................................................................................................
43 12.01.....
Modification....................................................................................................................................
44 12.02..... Accounting Terms and
Reports..................................................................................................
44 12.03.....
Waiver.............................................................................................................................................
44 12.04..... Payment of
Expenses.....................................................................................................................
44 12.05.....
Notices.............................................................................................................................................
45 12.06..... Governing
Law...............................................................................................................................
46 12.07..... Choice of Forum; Consent to Service of
Process.................................................................... 46
12.08..... Invalid
Provisions..........................................................................................................................
47 12.09..... Maximum Interest
Rate................................................................................................................
47 12.10..... Successors and Assigns and
Participants...............................................................................
47 12.11..... Article
15.10(b).............................................................................................................................
49 12.12.....
Entirety............................................................................................................................................
49 12.13.....
Headings.........................................................................................................................................
49 12.14.....
Survival...........................................................................................................................................
49 12.15..... No Third Party
Beneficiary.........................................................................................................
49 12.16..... Expenses; Indemnity; Damage
Waiver......................................................................................
49 12.17..... Multiple
Counterparts..................................................................................................................
50 12.18..... Survival of Representations and
Warranties...........................................................................
50 12.19..... USA PATRIOT Act
Notice..........................................................................................................
51 12.20.....
Setoff................................................................................................................................................
51 12.21..... No Oral
Agreements....................................................................................................................
51 12.22..... Arbitration and Waiver of Jury
Trial........................................................................................
51 12.23..... Restatement of Prior Loan
Agreement.....................................................................................
52

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

iii

--------------------------------------------------------------------------------


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(With Letter of Credit Facility)

This Amended and Restated Revolving Credit Agreement (the "Loan Agreement") is
entered into effective the 25th day of August, 2004, by and among ALAMO GROUP
INC., a Delaware corporation (the "Company"), the Guarantors (as defined below),
the Lenders (as defined below), Bank of America, N.A., a national banking
association, as agent for the Lenders ("Administrative Agent"), Banc of America
Securities L.L.C., as Sole Lead Arranger and Book Manager, and JPMorgan Chase
Bank, as Documentation Agent.

W I T N E S S E T H:

A.            The Company and Administrative Agent previously put into place a
$45,000,000 loan facility pursuant to the Third Amended and Restated Revolving
Credit and Term Loan Agreement, dated December 29, 1995, which was previously
amended by the First Amendment, effective April 10, 1996; the Second Amendment,
effective December 23, 1996; the Third Amendment, effective June 23, 1997; the
Fourth Amendment, effective December 31, 1997; the Fifth Amendment, effective
December 31, 1998; and the Sixth Amendment, effective March 30, 2001 (the Third
Amended and Restated Revolving Credit and Term Loan Agreement, as amended, is
referred to herein as the "Original Loan Agreement").

B.            On August 31, 2001, the Company, Administrative Agent, the
Guarantors defined therein, and the lenders party thereto entered into the
Revolving Credit Agreement (With Letter of Credit Facility) (as amended,
modified, restated, renewed, or replaced prior to the date hereof, the "Existing
Loan Agreement") to refinance existing indebtedness of the Company including,
without limitation, the outstanding loans under the Original Loan Agreement.

C.            The Company has requested that Lenders make available under this
facility $70,000,000, and give the Company the option to expand the facility by
$30,000,000, to $100,000,000, at the Company's election and pursuant to the
terms of this Agreement.

D.            This credit facility is available to refinance the outstanding
loans made pursuant to the Existing Loan Agreement and for general working
capital purposes, capital expenditures, acquisitions permitted in this Agreement
and other lawful corporate purposes.

E.             Each Guarantor (as hereinafter defined) is a wholly-owned
subsidiary or an Affiliate of the Company and will derive direct and indirect
economic benefits from the loan contemplated hereby;

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the Company, each other member of the Obligated
Group (hereinafter defined), and Lenders  agree as follows:

ARTICLE 1

DEFINITION OF TERMS

1.01.       Defined Terms.  For the purposes of this Loan Agreement, unless the
context otherwise requires, the following terms shall have the respective
meanings assigned to them in this Article 1 or in the section referred to below:

"Accounts Receivable" means all present and future (i) accounts, receivables,
contract rights, chattel paper, documents, tax refunds, or payments of, or owned
by, Company or any Consolidated Subsidiary; (ii) insurance proceeds, patent
rights, license rights, rights to refunds or indemnification, and other general
intangibles of every kind or nature of, or owned by, Company or any Subsidiary;
and (iii) all forms of obligations whatsoever owing to Company or any
Consolidated Subsidiary, together with all instruments and all documents of
title representing any of the foregoing and all right, title, and interest in,
and all securities and guaranties with respect to, each Account Receivable.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

1

--------------------------------------------------------------------------------


 

"Accumulated Other Comprehensive Income" means accumulated other comprehensive
income as calculated in accordance with GAAP.

"Acquisition" means to acquire title to the stock or other equity interest, or
the assets (including intellectual property), of an operating business.

"Administrative Agent" means Bank of America, N.A., and its permitted successors
or assigns as "Administrative Agent" for Lenders under the Loan Documents.

"Administrative Agent's Office" means Administrative Agent's address as set
forth in Section 12.05, or such other address as Administrative Agent may from
time to time notify to the Company and the Lenders.

"Administrative Fee":  Section 2.04.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by Administrative Agent.

"Advance":  Section 2.01(a).

"Affiliate" of any Person means any Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. For
the purposes of this definition, "control" (including the terms "controlled by"
and "under common control with"), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Shares or by contract or otherwise.

"Alternative Currency" means Australian Dollars and each other currency (other
than Dollars) that is approved in accordance with Section 1.04.

"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

"Applicable Margin":  Section 2.05(d).

"Applicable Time" means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arranger" means Banc of America Securities LLC, and its successors and assigns,
in its capacity as sole lead arranger and book manager under the Loan Documents.

"Asset Coverage Ratio" means, as of any date of determination, a ratio of the
sum of cash and Cash Equivalent Investments, Accounts Receivable, Inventory, and
Net PP&E to total Consolidated Funded Debt.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee pursuant to Section 12.10, and accepted by Administrative
Agent, in substantially the form of Exhibit L.

"Bank of America" means Bank of America, N.A. and its successors.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where Administrative Agent's Office is located and, if such
day relates to any Eurodollar Advance, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

2

--------------------------------------------------------------------------------


 

"Borrowing" means any amount disbursed by any Lender under the Loan Documents,
whether such amount constitutes an original disbursement of funds, the
continuation of an amount outstanding, or payment of a draft under a Letter of
Credit.

"Capital Expenditures" means any expenditure by the Company or any Consolidated
Subsidiary for an asset that will be used in the year, or a year subsequent to
the year, in which the expenditure is made, and which asset is properly
classifiable in relevant financial statements of such Person as property,
equipment or improvements, fixed assets, or a similar type of capitalized asset
in accordance with GAAP.

"Cash Equivalent Investment" means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, corporate demand notes or other
debt securities having a maturity or tender right less than one year from the
date of issuance thereof, in each case rated in one of the two highest rating
categories by Standard & Poor's Ratings Group or Moody's Investors Service,
Inc., (c) any certificate of deposit (or time deposits represented by such
certificates of deposit) or bankers acceptance, maturing not more than one year
after such time, or overnight Federal Funds transactions that are issued or sold
by a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500,000,000, (d) any repurchase agreement entered into with any bank (or
other commercial banking institution of the stature referred to in clause (c))
which (i) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (a) through (c) and (ii) has a market value
at the time such repurchase agreement is entered into of not less than 100% of
the repurchase obligation of such bank (or other commercial banking institution)
thereunder and (e) investments in short-term asset management accounts offered
by any bank for the purpose of investing in loans to any corporation (other than
the Company or an affiliate of the Company), state or municipality, in each case
organized under the laws of any state of the United States or of the District of
Columbia.

"Cash Taxes" means for the Company and its Consolidated Subsidiaries for any
period, Taxes paid or due and payable by them during such period.

"Closing Date" or "Closing" means the date upon which this Agreement has been
executed by the Company, Lenders and Administrative Agent and all conditions
precedent specified in Article 7 have been satisfied or waived.

"Commitments" means the Revolving Credit Commitment of Lenders to provide the
financing hereunder.

"Commitment Fee" means any of the non-refundable fee payable as described in
Section 2.04(a).

"Company" shall have the meaning set forth in the preamble.

"Consolidated Funded Debt" means, for any period, for the Company and its
Consolidated Subsidiaries, on a consolidated basis, the sum of (a) the
outstanding principal amount of all Indebtedness for Borrowed Money, whether
current or long-term, (including the Obligation), (b) the portion of obligations
with respect to capital leases that are capitalized in the consolidated balance
sheet of the Company and its Consolidated Subsidiaries, and (c) without
duplication, all Guaranties with respect to outstanding principal amounts of
Indebtedness of the type specified in subsections (a) and (b) above of  Persons
other than the Company or any Consolidated Subsidiary.

"Consequential Loss" means, with respect to the Company's payment of all or any
portion of the then outstanding principal amount of Lenders' Eurodollar Advance
on a day other than the last day of the Interest Period related thereto, any
loss, cost or expense incurred by any Lender as a result of the timing of the
payment or in redepositing the principal amount, including the sum of (i) the
interest which, but for the payment, any Lender would have earned in respect of
the principal amount so paid, for the remainder of the Interest Period
applicable to that sum, reduced, if any Lender is able to redeposit the
principal amount so paid for the balance of that Interest Period, by the
interest earned by  Lender as a result of so redepositing that principal amount,
plus (ii) any expense or penalty incurred by any Lender on redepositing that
principal amount.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

3

--------------------------------------------------------------------------------


 

"Consolidated Subsidiaries" means the entities listed on the attached Exhibit G
and any other Subsidiary included as of the date in question in the consolidated
financial statements of the Company, and "Consolidated Subsidiary" means any one
of the Consolidated Subsidiaries.

"Consolidated Tangible Net Worth" means, as of any date, the total shareholder's
equity (including capital stock, additional paid-in capital and retained
earnings after deducting treasury stock) which would appear on a consolidated
balance sheet of the Company and its Consolidated Subsidiaries prepared as of
such date in accordance with GAAP, less the aggregate book value of Intangible
Assets shown on such balance sheet; provided however, that Consolidated Tangible
Net Worth shall exclude Accumulated Other Comprehensive Income.

"Consolidated Total Liabilities" means, as of any date, the total liabilities
that would be reflected on the consolidated balance sheet of the Company,
prepared as of such date in accordance with GAAP.

"Documentation Agent" means JPMorgan Chase Bank and its permitted successors and
assigns as "Documentation Agent" under this Loan Agreement.

"Dollar" and the sign "$" means lawful currency of the United States of America.

"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, and (ii) unless an Event of Default has occurred
and is continuing, the Company (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, "Eligible
Assignee" shall not include the Company or any of the Company's Affiliates or
Subsidiaries.

"Environmental Laws" means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

"Equity Issuance" means the issuance by any member of the Obligated Group of any
shares of any class of stock, warrants, or other equity interests.

"Eurodollar Advance" means any principal amount under a Revolving Credit Note 
with respect to which the interest rate is computed by reference to the
Eurodollar Rate for a particular Interest Period.

"Eurodollar Rate" means, for any Interest Period with respect to a Eurodollar
Advance, the rate per annum equal to the British Bankers Association LIBOR Rate
("BBA LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the "Eurodollar Rate" for such Interest Period shall be the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Advance being made, continued or converted
by Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

4

--------------------------------------------------------------------------------


"Event of Default":  Article 10.

"Excess Interest Amount":  Section 4.05(c).

"Existing Letters of Credit" means the Letters of Credit issued at the Company's
request under and pursuant to the Existing Loan Agreement, and "Existing Letter
of Credit" means any one of such Existing Letters of Credit.  A description of
the Existing Letters of Credit as of the Closing Date is contained in Exhibit O.

"Facility Fee":  Section 2.04(d).

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

"Financial Hedge" means a swap, collar, floor, cap, or other contract entered
into by any member of the Obligated Group with any Lender or an Affiliate of any
Lender or another Person reasonably acceptable to Administrative Agent under the
laws of a jurisdiction in which such contracts are legal and enforceable (except
as enforceability may be limited by applicable debtor relief laws and general
principles of equity), which is intended to reduce or eliminate the risk of
fluctuations in interest rates.

"Fiscal Year" means the calendar year, January 1-December 31, of each year
during the term hereof.

"Fixed Charge Coverage Ratio" means, for any period for the Company and its
Consolidated Subsidiaries, the ratio of (1) the sum of (a) Operating Cash Flow,
plus (b) lease and rent expenses, (c) minus Maintenance Capital Expenditures in
the amount of $4,000,000, minus (d) Cash Taxes, minus (e) dividends paid in cash
by the Company to its shareholders, to (2) the sum of (a) Interest Expense, plus
(b) principal payments made with respect to Indebtedness for Borrowed Money
(excluding principal payments made with respect to the Obligation), plus (c)
lease and rent expenses, each for the twelve (12) month period ended as of the
date of determination.

"Foreign Subsidiary" means any Subsidiary not organized under a political
subdivision of the United States.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Generally Accepted Accounting Principles or GAAP" means those generally
accepted accounting principles and practices which are recognized as such by the
American Institute of Certified Public Accountants acting through its Accounting
Principles Board or by the Financial Accounting Standards Board or through other
appropriate boards or committees thereof and which are consistently applied for
all periods after the date hereof so as to properly reflect the financial
condition, and the results of operations and changes in financial position, of
the Company and its Consolidated Subsidiaries, except that any accounting
principle or practice required to be changed by the said Accounting Principles
Board or Financial Accounting Standards Board (or other appropriate board or
committee of the said Boards) in order to continue as a generally accepted
accounting principle or practice may be so changed.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

5

--------------------------------------------------------------------------------


 

"Guarantors":  Section 4.10.

"Guaranty" of any Person means any contract, agreement or understanding of such
Person pursuant to which such Person guarantees, or in effect guarantees, any
Indebtedness of any other Person (the "Primary Obligor") in any manner, whether
directly or indirectly, including without limitation agreements:

(1)       to purchase such Indebtedness or any property constituting security
therefor;

(2)       to advance or supply funds (a) for the purchase or Payment of such
Indebtedness, or (b) to maintain working capital or other balance sheet
conditions, or otherwise to advance or make available funds for the purchase or
payment of such Indebtedness;

(3)        to purchase property, securities or services primarily for the
purpose of assuring the holder of such Indebtedness of the ability of the
Primary Obligor to make payment of the Indebtedness; or

(4)        otherwise to assure the holder of the Indebtedness of the Primary
Obligor against loss in respect thereof;

except that "Guaranty" shall not include the endorsement by the Company or a
Subsidiary in the ordinary course of business of negotiable instruments or
documents for deposit or collection.

"Guaranty Agreement": Section 4.10.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Indebtedness" means, with respect to any Person, all indebtedness, obligations
and liabilities of such Person, as determined by GAAP, including, without
limitation, obligations under capitalized leases.

"Indebtedness For Borrowed Money" means, as of any date with respect to the
Company and its Consolidated Subsidiaries, (i) all Indebtedness represented by
notes, bonds, debentures or other evidences of indebtedness, for the repayment
of money borrowed, (ii) all Indebtedness representing deferred payment of the
purchase price of property, (iii) all Indebtedness under any capital lease,
(iv) all Indebtedness under any Guaranty, and (v) all Indebtedness secured by a
Lien on any property or asset.

"Intangible Assets" of any Person means those assets of such Person which are
(i) deferred assets, other than prepaid insurance and prepaid taxes; (ii)
patents, copyrights, trademarks, franchises, goodwill, experimental expenses and
other similar assets which would be classified as intangible assets on a balance
sheet of such Person, prepared in accordance with GAAP; and (iii) unamortized
debt discount and expense.

"Interest Expense" means, for the Company and its Consolidated Subsidiaries for
any period, total interest expense in respect of Consolidated Total Liabilities
payable during such period, including, without limitation, all commissions,
discounts, and other fees and charges with respect to letters of credit, all as
determined in accordance with GAAP.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

6

--------------------------------------------------------------------------------


"Interest Period" means a period commencing:

(i)            on the borrowing date made pursuant to Section 2.01 of this Loan
Agreement; or

(ii)           on the Conversion Date, if the Eurodollar Advance is made
pursuant to a conversion as described in Section 2.03(c); or

(iii)          on the date of borrowing specified in the Request For Advance in
the case of a rollover to a successive Interest Period,

and ending one, two, three, or six months thereafter as the Company shall elect
in accordance with Section 2.03(c); provided, that:

(A)          any Interest Period that otherwise would end on a day that is not a
Business Day shall be extended to the next succeeding Eurodollar Business Day
(as the case may be) unless the Business Day falls in another calendar month, in
which case the Interest Period shall end on the next preceding Business Day;

(B)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month or at the end of such Interest Period) shall, subject to
clause (A) above, end on the last Business Day of a calendar month;

(C)           if the Interest Period for any Eurodollar Advance would otherwise
end after the Termination Date, that Interest Period shall end on the
Termination Date; and

(D)          no more than an aggregate of five (5) Interest Periods shall be in
effect at one time.

"Investment" in any Person means any investment, whether by means of share
purchase (other than a stock-for-stock exchange), loan, advance, extension of
credit, capital contribution (other than via the issuance of stock of the
Company) or otherwise, in or to such Person.

"Inventory" means all inventory that is owned by the Company and its
Consolidated Subsidiaries and is located at the Company's places of business or
other inventory locations acceptable to Administrative Agent, and that, in
Administrative Agent's reasonable opinion, is in good and salable condition and
is not obsolete or unmerchantable and that Administrative Agent, in its
reasonable judgment, deems to be eligible Inventory, based on the credit and
collateral considerations that Lender customarily may deem appropriate. 
Inventory shall not include goods or materials that are (a) not in good
condition, (b) not in conformance with all applicable standards imposed by any
Governmental Authority, (c) not currently usable or salable in the normal course
of business of the Company, or (d) damaged in shipment, (e) returned from
customers as defective merchandise.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Documents" means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
Administrative Agent and the Company or in favor Administrative Agent and
relating to any such Letter of Credit.

"Lending Office" means Administrative Agent's office located at 300 Convent,
P.O. Box 300, San Antonio, Texas  78291, or such other office as Administrative
Agent may hereafter designate as its Lending Office in a written notice to the
Company.

"Lender(s)" means Guaranty Bank, a federally chartered savings bank ("Guaranty
Bank"), JPMorgan Chase Bank ("Chase Bank"), and Administrative Agent.

"Letters of Credit" means any commercial or standby letters of credit issued by
Lenders for the account of the Company under this Loan Agreement.

"Letter of Credit Borrowing" means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Prime Rate Advance.

"Letter of Credit Expiration Date" means the day that is seven (7) days prior to
the Termination Date (or, if such day is not a Business Day, the next preceding
Business Day).

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

7

--------------------------------------------------------------------------------


"Letter of Credit Exposure" means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all Letter of Credit
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.03.  For all purposes of this Loan Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be "outstanding" in the amount
so remaining available to be drawn.

"Letter of Credit Subfacility" means a subfacility of the Revolver Facility for
the issuance of Letters of Credit as described in and subject to the limitations
of Section 2.01(c), under which the Letter of Credit Exposure may never
collectively exceed $7,500,000.

"Leverage Ratio":  Section 8.16.

"Lien" means any lien, mortgage, security interest, tax lien, pledge
encumbrance, conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of Indebtedness, whether
arising by agreement or under any statute or law, or otherwise.

"Loan" means the Revolving Credit Loan, the Letters of Credit, and the Swing
Line Loan.

"Loan Documents" means (a) this Loan Agreement, the Notes , the Letter of
Credit, the guaranties, (b) all agreements, certificates, documents or
instruments in favor of Administrative Agent or Lenders ever delivered pursuant
to this Loan Agreement or otherwise delivered in connection with all or any part
of the obligation.

"Loan Parties" means, on any date of determination, the Company and all
Guarantors.

"Loan Year" means each January 1- December 31 during the term hereof. 

"Maintenance Capital Expenditures" means capital expenditures incurred by the
Company or its Consolidated Subsidiaries in connection with the replacement of
maintenance equipment or other fixed assets of the Company or of its
Consolidated Subsidiaries. 

"Material Adverse Effect" means any circumstance or event which (i) could have
any adverse effect whatsoever upon the validity, performance or enforceability
of any Loan Documents, is or might be material and adverse to the financial
condition or business operations of the Company and its Consolidated
Subsidiaries, (iii) could impair the ability of the Company to satisfy its
obligations under the Loan Documents, or (iv) causes an Event of Default or any
event which, with notice or lapse of time or both, could become an Event of
Default.

"Maximum Rate" means, on any day, the highest nonusurious rate of interest (if
any) permitted by applicable law on that day.  Administrative Agent and each
Lender hereby notify the Company that, and disclose to the Company that, for
purposes of Texas Finance Code § 303.001, as it may from time to time be
amended, the "applicable rate ceiling" shall be the "weekly" ceiling from time
to time in effect as limited by Texas Finance Code § 303.009; provided, however,
that to the extent permitted by applicable law, Administrative Agent and each
Lender reserves the right to change the "applicable rate ceiling" from time to
time by further notice and disclosure to the Company; and, provided further,
that the "highest nonusurious rate of interest permitted by applicable law" for
purposes of this Loan Agreement and the Notes is not limited to the applicable
rate ceiling under Texas Finance Code § 303 if federal laws or other state laws
now or hereafter in effect and applicable to this Loan Agreement, and the Notes
(and the interest contracted for, charged and collected hereunder or thereunder)
permit a higher rate of interest.

"Net Cash Proceeds" means, with respect to any Equity Issuance, cash (in or
freely convertible into  Dollars) (including any cash received by way of
deferred payment pursuant to a promissory note, or otherwise, but only as and
when received) received, on or after the date of the Equity Issuance, by any
member of the Obligated Group from the Equity Issuance, net of usual and
customary transaction costs and expenses.

"Net Income"  means, with respect to the Company and its Consolidated
Subsidiaries for any period, the net income (or loss) of the Company and its
Consolidated Subsidiaries for that period.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

8

--------------------------------------------------------------------------------


"Net PP&E" means property, plant and equipment of the Company and its
Consolidated Subsidiaries determined in accordance with GAAP.

"New Indebtedness": Section 9.01.

"Notes" means the Revolving Credit Notes and Swing Line Note executed by the
Company and delivered pursuant to the terms of this Loan Agreement, together
with any renewals, extensions or modifications thereof.  "Note" means any of the
Notes.

"Obligated Group" means the Company, Alamo Capital Inc., a Nevada corporation;
Alamo Group (IA) Inc., a Nevada corporation; Alamo Group (KS) Inc., a Kansas
corporation; Alamo Group (SMC) Inc., a Nevada corporation; Alamo Group (TX)
L.P., a Delaware limited partnership;  Alamo Group (USA) Inc., a Delaware
corporation; Alamo Group Holdings, L.L.C., a Delaware limited liability company;
Alamo Sales Corp., a Delaware corporation; Herschel Adams Inc., a Nevada
corporation; M&W Gear Company, a Delaware corporation; Schulte (USA) Inc., a
Florida corporation; Schwarze Industries, Inc., an Alabama corporation; Tiger
Corporation, a Nevada corporation, Alamo Group Services Inc., a Delaware
corporation, and any such other Person that the Company requests be included in
the Obligated Group on the prior written approval of the Required Lenders, which
approval shall not be unreasonably withheld.

"Obligation" means all present and future indebtedness, obligations, and
liabilities of the Company to Lenders or any of them, and all renewals and
extensions thereof, or any part thereof, arising pursuant to this Loan Agreement
or represented by the Notes, and all interest accruing thereon, and reasonable
attorneys' fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, joint, several or joint and several; together with all
indebtedness, obligations and liabilities of the Company evidenced or arising
pursuant to any of the other Loan Documents, and all renewals and extensions
thereof, or part thereof.

"Operating Cash Flow" means for the Company, for any period, the sum of Net
Income, less income or plus loss from discontinued operations and extraordinary
items, less gains or plus losses from the sale of assets, plus income tax
expense, plus interest expense, plus depreciation, depletion, amortization and
other non-cash charges, each as determined in accordance with GAAP and each for
the twelve (12) month period ended as of the date of determination.

"Other Taxes":  Section 4.09.

"Outstanding Amount" means with respect to any Letter of Credit Exposure on any
date, the amount of such Letter of Credit Exposure on such date after giving
effect to any Letter of Credit issuance, extension, or increase occurring on
such date and any other changes in the aggregate amount of the Letter of Credit
Exposure as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

"Permitted Acquisition" means an Acquisition by the Company or any Consolidated
Subsidiary of the Company with respect to which each of the following conditions
shall have been satisfied:

(a)           the consideration paid for any individual Acquisition shall not
exceed $20,000,000;

(b)          the consideration paid for all Acquisitions during the current
fiscal year, in the aggregate, after giving effect to the Acquisition, shall not
exceed $30,000,000;

(c)           the Company has provided to Administrative Agent and Lenders all
information and documentation reasonably requested by Administrative Agent and
Lenders regarding the Acquisition;

(d)           as of the closing of such Acquisition, after giving effect to such
Acquisition, no Event of Default or Potential Default shall exist or occur as a
result of, and after giving effect to, such Acquisition;

(e)           not less than five (5) Business Days prior to the closing of any
Acquisition, Administrative Agent shall have received a certificate in the form
of Exhibit Q dated on or immediately prior to the date of the Acquisition,
executed by the President or a Vice President of the Company (i) confirming that
all representations and warranties set forth in the Loan Documents continue to
be true and correct in all material respects immediately prior to and after
giving effect to the Acquisition and the transactions contemplated thereby, and,
for any Acquisition in which the total consideration is equal to or greater than
$5,000,000, certifying pro forma financial statements of the Company and its
Consolidated Subsidiaries demonstrating compliance with the covenants set forth
in Sections 8.14, 8.15, 8.16, and 8.18 (as if the business, assets or Person
acquired had been acquired since the first (1st) day of the period for which
such pro forma financial statements are delivered and had been managed and
conducted in accordance with the Company's standard business practices) for the
prior four (4) fiscal quarters of the Company and its Consolidated Subsidiaries.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

9

--------------------------------------------------------------------------------


"Permitted Liens" means: (i) Liens in favor of Lenders to secure the Obligation;
(ii) Liens described on the Company's June 30, 2004 financial statements or in
Exhibit H attached hereto; (iii) pledges or deposits made to secure payment of
Worker's Compensation (or to participate in any fund in connection with Worker's
Compensation), unemployment insurance, pensions or social security programs;
(iv) Liens imposed by mandatory provision of law such as for materialmen's,
mechanics, warehousemen's and other like Liens arising in the ordinary course of
business, securing Indebtedness whose payment is not yet due; (v) Liens for
taxes, assessments and governmental charges or levies imposed upon a Person or
upon such Person's income or profits or property, if the same are not yet past
due and payable or if the same are being contested in good faith and as to which
adequate reserves have been provided; (vi) good faith deposits in connection
with leases, real estate bids or contracts (other than contracts involving the
borrowing of money), pledges or deposits to secure public or statutory
obligations, deposits to secure (or in lieu of) surety, stay, appeal or customs
bonds and deposits to secure the payment of taxes, assessments, customs duties
or other similar charges; (vii) encumbrances consisting of zoning restrictions,
easements, or other restrictions on the use of real property, provided that such
do not impair the use of such property for the uses intended, and none of which
is violated by existing or proposed structures or land use; (viii) Liens granted
by newly-acquired Subsidiaries against their assets, so long as no other member
of the Obligated Group is a co-maker or guarantor of that Indebtedness; and (ix)
Liens securing purchase money Indebtedness permitted pursuant to the last
paragraph of Section 9.01.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Potential Default" means the occurrence of any event which with passage of time
or giving of notice, or either or both, could become an Event of Default.

"Prime Rate Advance" means any principal amount under a Note with respect to
which the interest rate is computed by reference to the Prime Rate.

"Prime Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate."  The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

"Principal Debt" means, on any date of determination and without duplication,
the sum of (a) the aggregate unpaid principal balance of all Borrowings under
the Revolver Facility (including, without limitation, Swing Line Principal Debt)
plus (b) Letter of Credit Exposure.

"Pro Rata Share" means the percentage obtained in dividing (i) the aggregate
amount of such Lender's Revolving Credit Commitment, or, if the Revolving Credit
Commitments shall have been terminated, then the aggregate unpaid principal
amount of the Aggregate Principal Debt owed to such Lender by (ii) the aggregate
amount of the Revolving Credit Commitment of all the Lenders, or, if the
Revolving Credit Commitments shall have been terminated, then the Aggregate
unpaid principal amount of the principal debt owed to all the Lenders.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and includes any successor or other
regulation relating to reserve requirements applicable to member banks of the
Federal Reserve System.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

10

--------------------------------------------------------------------------------


 

"Regulation U" means Regulation U promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. part 221, or any other regulation thereafter
promulgated by said Board to replace the prior Regulation U and having
substantially the same function.

"Regulation X" means regulation X promulgated by the Board of Governors of the
Federal Reserve System, 12 C.F.R. Part 224, or any other regulation hereafter
promulgated by said Board to replace the prior Regulation X and having
substantially the same function.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

"Representatives" means representatives, officers, directors, employees,
attorneys and agents.

"Request For Advance":  Section 2.03(a).

"Required Lenders" means, any combination of the Lenders (which must include
Administrative Agent) who collectively hold sixty percent (60%) of (a) the
Revolving Credit Commitments, or (b) if the Revolving Credit Commitments shall
have been terminated, then the aggregate unpaid principal amount of the
Revolving Credit Notes.

"Revaluation Date" means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by Administrative Agent
under any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as Administrative Agent shall determine.

"Revolving Credit Commitment" means for each Lender, the amount set forth
opposite its signature on this Loan Agreement as its Revolving Credit
Commitment, as the same may be increased or decreased from time to time by
assignment pursuant to Section 12.10 hereof, decreased pursuant to Section
2.01(a), decreased by the Required Lenders pursuant to Section 10.01 hereof, or
increased pursuant to Section 2.01(b),  and "Revolving Credit Commitments" shall
mean the aggregate commitments of all Lenders.

"Revolving Credit Loan" means all Advances with respect to the Revolving Credit
Commitment, evidenced by the Revolving Credit Notes.

"Revolving Credit Notes" means the revolving credit notes executed by the
Company, substantially in the form of Exhibit B attached hereto, one payable to
each Lender in an amount equal to the Revolving Credit Commitment, as the same
may be amended, supplemented, modified or restated from time to time, evidencing
the obligation of the Company to repay the Revolving Credit Loan, and all
renewals, modifications and extensions thereof.

"Revolving Credit Period":  Section 2.01(a).

"Revolver Facility" means the credit facility as described in and subject to the
limitations set forth in Section 2.01 hereof, including the Letter of Credit
Subfacility and the Swing Line Subfacility.

"Rollover Notice": Section 2.03(c).

"Spot Rate" for a currency means the rate determined by Administrative Agent to
be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that Administrative Agent may obtain such spot
rate from another financial institution designated by Administrative Agent if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided further that
Administrative Agent may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

11

--------------------------------------------------------------------------------


"Subfacilities" means, collectively, the Letter of Credit Subfacility, and the
Swing Line Subfacility, and  "Subfacility" means either one of them.

"Subsidiary" means any corporation fifty percent (50%) or more of the Voting
Shares of which, or any other recognized business organization (e.g.
partnership, limited liability company) fifty percent (50%) or more of the
equity ownership of which, is owned directly or indirectly by the Company.

"Swing Line Borrowing" means any Borrowing under the Swing Line Subfacility.

"Swing Line Commitment" means an amount (subject to availability, reduction, or
cancellation as herein provided) equal to $5,000,000.

"Swing Line Lender" means Bank of America and its successors and assigns.

"Swing Line Loan": Section 2.01(c)(i).

"Swing Line Maturity Date" for any Swing Line Borrowing means the earlier of (a)
the date on which the Swing Line Lender demands repayment of such Swing Line
Borrowing or (b) the Termination Date.

"Swing Line Note" means a promissory note in substantially the form of Exhibit C
and all renewals, extensions of all or any part thereof.

"Swing Line Principal Debt" means, on any other date of determination, that
portion of the Principal Debt outstanding under the Swing Line Subfacility.

"Swing Line Subfacility" means the subfacility under the Revolver Facility
described in, and subject to the limitations of, Section2.01(c).

"Taxes" : Section 4.09.

"Temporary Cash Investment" means any Investment (i) in direct obligations of
the United States of America or any agency thereof, or obligations fully
guaranteed by the United States of America or any agency thereof, provided that
such obligations mature within ninety (90) days of the date of acquisition
thereof, (ii) commercial paper rated in the highest grade by two or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof, and (iii) time deposits with, and certificates of
deposit and banker's acceptances issued by, any United States bank having
capital surplus and undivided profits aggregating at least $175,000,000, except
that similar Investments relating to European operations may be maintained in
LLoyds Bank in the United Kingdom, or in another depository approved in advance
by Administrative Agent.

"Termination Date" means the earliest date on which any of the following events
occurs: (a) August 25, 2009; (b) the date that Required Lenders terminate their
commitment to lend hereunder, after the occurrence of an Event of Default; or
(c) such earlier date as may be agreed upon in writing by the Company and
Required Lenders.

"Unreimbursed Amount": Section 2.02(c)(i).

"Voting Shares" of any corporation means shares of any class or classes (however
designated) having ordinary voting power for the election of at least a majority
of the members of the board of directors (or other governing bodies) of such
corporation, other than shares having such power only by reason of the happening
of a contingency.

1.02.       Other Definitional Provisions.

(a)           All terms defined in this Loan Agreement shall have the
above-defined meanings when used in the Notes or any Loan Documents,
certificate, report or other document made or delivered pursuant to this Loan
Agreement, unless the context therein shall otherwise require.

(b)           Defined terms used herein in the singular shall mean the plural
and vice versa.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

12

--------------------------------------------------------------------------------


 

(c)           The words "hereof," "herein," "hereunder" and similar terms when
used in this Loan Agreement shall refer to this Loan Agreement as a whole and
not to any particular provision of this Loan Agreement.

(d)           Each accounting term not defined herein shall have the meaning
given to it under GAAP applied to the financial statements and affairs of the
Company.

1.03        Letter of Credit Amounts.   Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.04        Additional Alternative Currencies.

                (a)  The Company may from time to time request that Letters of
Credit be issued in a currency other than those specifically listed in the
definition of "Alternative Currency;" provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  Such request shall be subject to the
approval of Administrative Agent.

(b)           Any such request shall be made to Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Letter of Credit issuance (or such other time or date as may be agreed by
Administrative Agent, in its sole discretion). 

(c)           If Administrative Agent consents to the issuance of Letters of
Credit in such requested currency, Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.

ARTICLE 2

THE REVOLVING CREDIT LOAN;
LETTER OF CREDIT SUBFACILITY AND SWING LINE SUBFACILITY

2.01.     Revolving Credit Commitments.

 (a)       Revolving Credit Loan Commitment.  Subject to the terms and
conditions of this Loan Agreement, Lenders agree to extend to the Company, from
the date hereof through the Termination Date (the "Revolving Credit Period"),
the Revolving Credit Commitment.  In computing the outstanding balance (and,
therefore, the available credit), Lenders shall include as outstanding the
aggregate face amount of all outstanding Letters of Credit, which shall not at
any time exceed $7,500,000.

(i)            The Company shall have the right, on three (3) Business Days'
prior written notice to Administrative Agent, to permanently reduce the
unutilized or, by prepayment with written notice to Administrative Agent of
permanent reduction, outstanding portion of the Revolving Credit Commitments;
provided that any partial reduction shall be in the minimum amount of $1,000,000
or in any larger multiple of $100,000.

(ii)           Within the limits of this Section 2.01, but only during the
Revolving Credit Period, the Company may borrow, prepay pursuant to Section 4.04
and reborrow under this Section 2.01.  Each advance made by Lenders is herein
called an "Advance"; all Advances made by Lenders hereunder are herein
collectively called the "Advances" or the "Revolving Credit Loan."  The
Revolving Credit Loan shall bear interest from time-to-time in accordance with
the selections made by the Company from time-to-time pursuant to Sections
2.03(a) and 2.03(c).

(iii) Unless the Company or any Lender has notified Administrative Agent prior
to the date any payment is required to be made by it to Administrative Agent
hereunder, that the Company or such Lender, as the case may be, will not make
such payment, Administrative Agent may assume that the Company or such Lender,
as the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto.  If and to the extent that such payment was not in fact
made to Administrative Agent in immediately available funds, then:

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

13

--------------------------------------------------------------------------------


(A)          if the Company failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by Administrative Agent to such Lender to
the date such amount is repaid to Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and

(B)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by Administrative Agent to the Company
to the date such amount is recovered by Administrative Agent (the "Compensation
Period") at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to Administrative Agent, then such
amount shall constitute such Lender's Commitment, included in the applicable
Borrowing.  If such Lender does not pay such amount forthwith upon
Administrative Agent's demand therefor, Administrative Agent may make a demand
therefor upon the Company, and the Company shall pay such amount to
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which
Administrative Agent or the Company may have against any Lender as a result of
any default by such Lender hereunder.

A notice of Administrative Agent to any Lender with respect to any amount owing
under this subsection (a) shall be conclusive, absent manifest error.

(b)        Increases of Commitments. 

(i)            Upon notice to Administrative Agent (which shall promptly notify
Lenders), the Company may from time to time, request an increase in the
Revolving Credit Commitments of up to $30,000,000, resulting in an increased
Revolving Credit Commitments of up to $100,000,000, provided that, (A) each
increase in the Revolving Credit Commitments shall be in the minimum amount of
$10,000,000 or a greater integral multiple of $5,000,000, (B) after giving
effect to the increase in the Revolving Credit Commitments, the Revolving Credit
Commitments do not exceed $100,000,000, and (C) no Potential Default or Event of
Default exists. At the time of sending such notice, the Company (in consultation
with Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to Lenders). Each Lender
shall notify Administrative Agent within such time period whether or not it
agrees to increase its Commitment, and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. Administrative Agent shall notify the Company and
each Lender of Lenders' responses to each request made hereunder.  To achieve
the full amount of a requested increase, the Company may also invite additional
eligible assignees to become Lenders. Any increase in the Revolving Credit
Commitments must be effected by an amendment that is executed in accordance with
Section 12.01 by the Company, Administrative Agent, and the one or more Lenders
who have agreed to increase their Commitments or by new Lenders who have agreed
to new Commitments in accordance with Section 12.01.

(ii)           If any Commitments are increased in accordance with this Section,
Administrative Agent and the Company shall determine the effective date of such
increase (the "Increase Effective Date").  Administrative Agent and the Company
shall promptly notify Lenders of the  final allocation of such increase and the
Increase Effective Date. As a condition precedent to such increase, the Company
shall deliver to Administrative Agent a certificate of each Loan Party dated as
of the Increase Effective Date (in sufficient copies for each Lender) signed by
a authorized officer or director of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, (ii) in the case of the Company, including a Compliance Certificate
demonstrating pro forma compliance with the representations and warranties
contained in this Loan Agreement after giving effect to such increase, and
(iii) certifying that, before and after giving effect to such increase, the
representations and warranties contained in Articles 8 and 9 are true and
correct on and as of the Increase Effective Date and no Event of Default or
Potential Default exists. The Company shall deliver new or amended Revolving
Credit Notes reflecting the increased Commitments to any Lenders holding or
requesting Revolving Credit Notes. Each new Lender acquiring a Commitment shall
be a "Lender" hereunder, entitled to the rights and benefits, and subject to the
duties, of a Lender under the Loan Documents. In such case, each Lender's Pro
Rata Share shall be recalculated to reflect the new proportionate share of the
revised Revolving Credit Commitment and the Lenders acquiring additional or
increased Commitments (each a "purchasing Lender") shall, immediately upon
receiving notice from Administrative Agent, pay to each Lender an amount equal
to its pro rata share of the Borrowings (and any funded participations by
Lenders under the Swing Line Subfacility and the Letter of Credit Subfacility)
outstanding as of such date. All such payments with respect to the Borrowings
shall reduce the outstanding Principal Debt owed to each Lender receiving such
payments and shall represent Borrowings to the Company and be Principal Debt
owed to the purchasing Lender; all such payments with respect to funded
participations under the Swing Line Subfacility or Letter of Credit Subfacility
(as the case may be) shall reduce the applicable participation of each Lender
receiving such payment and shall represent the purchase by the purchasing Lender
of a participation under the Swing Line Subfacility or the Letter of Credit
Subfacility (as the case may be). Additionally, the Company shall pay any
additional amounts required pursuant to Section 5.01(e) in connection with such
repayments to any Lender. The purchasing Lender shall be entitled to share
ratably in interest accruing on the balances purchased, at the rates provided
herein for such balances, from and after the date of purchase. All new
Borrowings occurring after an increase of the Revolving Credit Commitment shall
be funded in accordance with the Lender's revised Pro Rata Shares.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

14

--------------------------------------------------------------------------------


(c)        Swing Line Subfacility.

(i)            Subject to the terms and conditions set forth herein, the Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.01(c),  to make loans (each such loan, a "Swing Line
Loan") to the Company from time to time on any Business Day from the Closing
Date to the Termination Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Subfacility, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Principal Debt of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender's Revolving Credit Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Principal Debt shall not exceed
the Revolving Credit Commitments, and (ii) the aggregate Principal Debt of the
Revolving Credit Loans of any Lender, plus such Lender's Pro Rata Share of the
Principal Debt of all Letter of Credit Exposure, plus such Lender's Pro Rata
Share of the Principal Debt of all Swing Line Loans shall not exceed such
Lender's Revolving Credit Commitment, and provided, further, that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.01(c), prepay
under Section 4.04, and reborrow under this Section 2.01(c).  Each Swing Line
Loan shall be a Prime Rate Advance.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender's Pro Rata
Share times the amount of such Swing Line Loan.

(ii)           Each Swing Line Borrowing shall be made upon the Company's
irrevocable notice to the Swing Line Lender and Administrative Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $250,000 or a greater integral multiple of $50,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender of a
written notice, appropriately completed and signed by a responsible officer of
the Company.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.01(c)(i), or (B) that one or more of the applicable conditions
specified in Article 7 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan notice, make the amount of its
Swing Line Loan available to the Company.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

15

--------------------------------------------------------------------------------


 

(iii)           Refinancing of Swing Line Loans.

(A)          The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Prime Rate Advance in an amount equal to such Lender's Pro Rata Share of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Request for Advance for
purposes hereof) and in accordance with the requirements of Section 2.03,
without regard to the minimum and multiples specified therein for the principal
amount of Prime Rate Advances, but subject to the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 7.02.  The
Swing Line Lender shall furnish the Company with a copy of the applicable
Request for Advance promptly after delivering such notice to Administrative
Agent.  Each Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Request for Advance available to Administrative Agent
in immediately available funds for the account of the Swing Line Lender at
Administrative Agent's Office not later than 1:00 p.m. on the day specified in
such Request for Advance, whereupon, subject to Section 2.01(c)(iii)(B), each
Lender that so makes funds available shall be deemed to have made a Prime Rate
Advance to the Company in such amount.  Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(B)           If for any reason any Swing Line Loan cannot be refinanced by such
a Prime Rate Advance in accordance with Section 2.01(c)(iii)(A), the request for
Prime Rate Advance submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender's payment
to Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.01(c)(iii)(A) shall be deemed payment in respect of such
participation.

(C)           If any Lender fails to make available to Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.01(c)(iii) by the
time specified in Section 2.01(c)(iii)(A), the Swing Line Lender shall be
entitled to recover from such Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation.  A certificate of the Swing
Line Lender submitted to any Lender (through Administrative Agent) with respect
to any amounts owing under this clause (C) shall be conclusive absent manifest
error.

(D)          Each Lender's obligation to make Prime Rate Advances or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.01(c)(iii) shall be absolute and unconditional and shall not be affected by
any circumstance, including (1) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (2) the occurrence or
continuance of an Event of Default, or (3) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender's obligation to make Prime Rate Advances pursuant to this
Section 2.01(c)(iii) is subject to the conditions set forth in Section 7.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(iv)          Repayment of Participations. 

(A)          At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(B)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 12.23
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  Administrative Agent will make such demand
upon the request of the Swing Line Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligation and the
termination of this Agreement.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

16

--------------------------------------------------------------------------------


 

(v)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds its Prime Rate Advance or risk participation
pursuant to this Section 2.01(c) to refinance such Lender's Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.

(vi)          Payments Directly to Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.02      Letters of Credit.

 (a)           The Letter of Credit Commitment.

 (i)            Subject to the terms and conditions set forth herein, (A)
Administrative Agent agrees, in reliance upon the agreements of the Lenders set
forth in this Section 2.02(a),  (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
and any drawings thereunder; provided that after giving effect to any Borrowing
with respect to any Letter of Credit, (x) the total Principal Debt shall not
exceed the Commitments, (y) the aggregate Principal Debt of the Loans of any
Lender, shall not exceed such Lender's Commitment, and (z) the Principal Debt of
the Letter of Credit Exposure shall not exceed the amount of the Letter of
Credit Subfacility.  Each request by the Company for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Company that
the Letter of Credit Borrowing so requested complies with the conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Company's ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Company may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii)           Administrative Agent shall not issue any Letter of Credit, if:

(A)          subject to Section 2.02(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

(iii)          Administrative Agent shall not be under any obligation to issue
any Letter of Credit if:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain Administrative Agent
from issuing such Letter of Credit, or any law applicable to Administrative
Agent or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over Administrative Agent shall
prohibit, or request that Administrative Agent refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon Administrative Agent with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which Administrative Agent is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon Administrative Agent any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which Administrative Agent in good
faith deems material to it; 

(B)           the issuance of such Letter of Credit would violate one or more
policies of Administrative Agent; 

(C)           except as otherwise agreed by Administrative Agent, such Letter of
Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $200,000, in the case of a standby Letter of
Credit;

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

17

--------------------------------------------------------------------------------


 

(D)          Administrative Agent does not, as of the issuance date of such
requested Letter of Credit, issue Letters of Credit in the requested currency;

(E)           except as otherwise agreed by Administrative Agent, such Letter of
Credit is to be denominated in a currency other than Dollars or an Alternative
Currency;

(F)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;  or

(G)           a default of any Lender's obligations to fund under Section 2.01
exists, unless Administrative Agent has entered into satisfactory arrangements
with the Company or such Lender to eliminate Administrative Agent risk with
respect to such Lender. 

(iv)          Administrative Agent shall not amend any Letter of Credit if
Administrative Agent would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

(v)           Administrative Agent shall be under no obligation to amend any
Letter of Credit if (A) Administrative Agent would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(vi)          Administrative Agent shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and Administrative Agent shall have all of the benefits and
immunities (A) provided to Administrative Agent in Article 9 with respect to any
acts taken or omissions suffered by Administrative Agent in connection with
Letters of Credit issued by it or proposed to be issued by it and issuer
documents pertaining to such Letters of Credit as fully as if the term
"Administrative Agent" as used in Article 9 included Administrative Agent with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to Administrative Agent.

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to Administrative Agent in the
form of a Letter of Credit Application, appropriately completed and signed by a
responsible officer of the Company.  Such Letter of Credit Application must be
received by Administrative Agent (A) not later than 11:00 a.m. at least two (2)
Business Days prior to the proposed issuance date or date of amendment, as the
case may be, of any Letter of Credit denominated in Dollars, and (B) not later
than 11:00 a.m. at least ten (10) Business Days prior to the proposed issuance
date or date of amendment, as the case may be, of any Letter of Credit
denominated in an Alternative Currency (or such later date and time as
Administrative Agent may agree in a particular instance in its sole
discretion).  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to Administrative Agent: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as Administrative Agent may require.  In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to Administrative
Agent (A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as Administrative Agent may require. 
Additionally, the Company shall furnish to Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as Administrative Agent may
require.

(ii)           Unless Administrative Agent has received written notice from any
Lender or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article 7 shall not then be satisfied,
then, subject to the terms and conditions hereof, Administrative Agent shall, on
the requested date, issue a Letter of Credit for the account of the Company or
enter into the applicable amendment, as the case may be, in each case in
accordance with Administrative Agent's usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Administrative Agent a risk participation in such Letter of Credit in an amount
equal to the product of such Lender's Pro Rata share times the amount of such
Letter of Credit.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

18

--------------------------------------------------------------------------------


 

(iii)          If the Company so requests in any applicable Letter of Credit
application, the Administrative Agent may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an "Auto-Extension Letter of Credit"); provided that any such Auto-Extension
Letter of Credit must permit Administrative Agent to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the "Non-Extension Notice Date") in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by Administrative Agent, the Company shall not be required to
make a specific request to the Administrative Agent for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) Administrative Agent to permit
the extension of such Letter of Credit at any time to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that
Administrative Agent shall not permit any such extension if (A) Administrative
Agent has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.02(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Non-Extension Notice Date (1) that the Required Lenders have
elected not to permit such extension or (2) from any Lender or the Company that
one or more of the applicable conditions specified in Section 7.02 is not then
satisfied, and in each such case directing Administrative Agent not to permit
such extension.

 (iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, Administrative Agent will also deliver to the Company a
true and complete copy of such Letter of Credit or amendment.

(c)           Drawings and Reimbursements; Funding of Participations.

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, Administrative Agent shall
notify the Company thereof.  In the case of a Letter of Credit denominated in an
Alternative Currency, the Company shall reimburse Administrative Agent in such
Alternative Currency, unless (A) Administrative Agent (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified Administrative Agent promptly following receipt of the
notice of drawing that the Company will reimburse the Administrative Agent in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, Administrative Agent
shall notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
date of any payment by Administrative Agent under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by
Administrative Agent under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an "Honor Date"), the Company shall reimburse
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  If the Company fails to so reimburse Administrative Agent
by such time, Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the "Unreimbursed Amount"), and the
amount of such Lender's Pro Rata Share thereof.  In such event, the Company
shall be deemed to have requested a Prime Rate Advance to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.03 for the principal amount of a
Prime Rate Advance, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 7.02 (other than the
delivery of a Request for Advance).  Any notice given by  Administrative Agent
pursuant to this Section 2.02(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)           Each Lender shall upon any notice pursuant to Section 2.02(c)(i)
make funds available to  Administrative Agent in Dollars at Administrative
Agent's Lending Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.02(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Prime Rate Advance to the Company in such amount. 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

19

--------------------------------------------------------------------------------


 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by an Advance because the conditions set forth in Section 7.02 cannot
be satisfied or for any other reason, the Company shall be deemed to have
incurred from Administrative Agent a Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each Lender's payment to Administrative Agent pursuant to Section
2.02(c)(ii) shall be deemed payment in respect of its participation in such
Borrowing and shall constitute an Advance from such Lender in satisfaction of
its participation obligation under this Section 2.02.

(iv)          Until each Lender funds its Advance pursuant to this Section
2.02(c) to reimburse Administrative Agent for any amount drawn under any Letter
of Credit, interest in respect of such Lender's Pro Rata Share of such amount
shall be solely for the account of Administrative Agent.

(v)           Each Lender's obligation to make Advances to reimburse
Administrative Agent for amounts drawn under Letters of Credit, as contemplated
by this Section 2.02(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against
Administrative Agent, the Company or any other Person for any reason whatsoever;
(B) the occurrence or continuance of an Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Advances pursuant to
this Section 2.02(c) is subject to the conditions set forth in Section 4.07
(other than delivery by the Company of a Request for Advance).  No such making
of an Advance shall relieve or otherwise impair the obligation of the Company to
reimburse Administrative Agent for the amount of any payment made by
Administrative Agent under any Letter of Credit, together with interest as
provided herein.

(vi)          If any Lender fails to make available to Administrative Agent any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.02(c) by the time specified in Section 2.02(c)(ii),
Administrative Agent shall be entitled to recover from such Lender, on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to
Administrative Agent at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation.  A certificate of
Administrative Agent submitted to any Lender with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d)           Repayment of Participations. 

(i)            At any time after Administrative Agent has made a payment under
any Letter of Credit and has received from any Lender such Lender's Advance in
respect of such payment in accordance with Section 2.02(c), if Administrative
Agent receives any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's Advance was outstanding) in Dollars and in
the same funds as those received by Administrative Agent.

(ii)           If any payment received by Administrative Agent pursuant to
Section 2.02(c)(i) is required to be returned under any of the circumstances
described in Section 12.23 (including pursuant to any settlement entered into by
Administrative Agent in its discretion), each Lender shall pay to Administrative
Agent its Pro Rata Share thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligation and the termination of this
Loan Agreement.

(e)           Obligations Absolute.  The obligation of the Company to reimburse
Administrative Agent for each drawing under each Letter of Credit and to repay
each Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Loan Agreement under all
circumstances, including the following:

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

20

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Loan Agreement, or any other Loan Document;

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Administrative Agent
or any other Person, whether in connection with this Loan Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)          any payment by Administrative Agent under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by Administrative
Agent under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any debtor relief law;

(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company's instructions or other irregularity, the Company
will immediately notify Administrative Agent.  The Company shall be conclusively
deemed to have waived any such claim against Administrative Agent and its
correspondents unless such notice is given as aforesaid.

 (f)            Role of Administrative Agent as Letter of Credit Issuer.  Each
Lender and the Company agree that, in paying any drawing under a Letter of
Credit, Administrative Agent shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of, Administrative Agent, any of its Related
Parties nor any correspondent, participant or assignee of Administrative Agent
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or issuer document.  The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of Administrative Agent, any of its Related Parties nor any
correspondent, participant or assignee of Administrative Agent shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.02(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against Administrative
Agent, and Administrative Agent may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by
Administrative Agent's willful misconduct or gross negligence or Administrative
Agent's willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, Administrative Agent may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and
Administrative Agent shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

21

--------------------------------------------------------------------------------


 

(g)           Cash Collateral.  Upon the request of Administrative Agent, (i) if
Administrative Agent has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in a Letter of Credit Borrowing,
the Company shall immediately Cash Collateralize the Unreimbursed Amount under
such Letter of Credit or (ii) if, as of the Letter of Credit Expiration Date,
any Letter of Credit Exposure for any reason remains outstanding, the Company
shall immediately Cash Collateralize the Outstanding Amount of all Letter of
Credit Exposure.  For purposes of this Section 2.02, "Cash Collateralize" means
to pledge and deposit with or deliver to Administrative Agent, for the benefit
of the Lenders, as collateral for the Letter of Credit Exposure, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
Administrative Agent (which documents are hereby consented to by the Lenders). 
Derivatives of such term have corresponding meanings.  The Company hereby grants
to Administrative Agent, for the benefit of the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

(h)           Applicability of ISP and UCP.   Unless otherwise expressly agreed
by Administrative Agent and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i)            Letter of Credit Fees.  The Company shall pay to Administrative
Agent in Dollars for the account of each Lender in accordance with its Pro Rata
Share a Letter of Credit fee (the "Letter of Credit Fee") (i) for each
commercial Letter of Credit equal to one-half of 1% (0.50%) per annum times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit, and (ii) for each standby Letter of Credit equal one and one-quarter
percent (1.25%) per annum times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.03. 
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first (1st) Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date, and thereafter on demand.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j)            Fronting Fee and Documentary and Processing Charges Payable to
Issuer of Letters of Credit.  The Company shall pay directly to Administrative
Agent in Dollars for its own account a fronting fee with respect to each Letter
of Credit, at the rate per annum specified in the Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit (i) with respect to standby Letters of Credit, payable on a quarterly
basis in arrears, and due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date, and thereafter on demand and (ii) with respect to commercial
Letters of Credit, payable on the date of the issuance of such Letter of
Credit.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.03.  In addition, the Company shall pay directly to
Administrative Agent in Dollars for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of Administrative Agent relating to letters of credit as from time to
time in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

 (k)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

22

--------------------------------------------------------------------------------


 

2.03.     Manner of Borrowing; Selection of Interest Option.

(a)           Request For Advance.  Each request by the Company to
Administrative Agent for an Advance under Section 2.01 (a "Request For Advance")
shall specify the aggregate amount of the requested Advance, the requested date
of the Advance, and, when the Request For Advance specifies a Eurodollar
Advance, the Interest Period applicable thereto.  The Company shall furnish to
Administrative Agent the Request For Advance by 10:00 a.m. central standard
time, at least three (3) Business Days before any requested Eurodollar Advance
date (which must be a Business Day) and one (1) Business Day before any
requested borrowing date (which must be a Business Day) for a Prime Rate
Advance.  Any such Request For Advance shall: (i) in the case of a Prime Rate
Advance, be in the form attached hereto as Exhibit D, and (ii)  in the case of a
Eurodollar Advance, be in the form attached hereto as Exhibit E.

Each Eurodollar Advance shall be in a minimum amount of (i) $1,000,000, or any
higher multiple of $500,000 with respect to each Eurodollar Advance and (ii)
$500,000, or any higher multiple of $100,000 with respect to each Prime Rate
Advance. If Company intends to use the proceeds of an Advance to fund all or a
portion of the cost of an Acquisition, it shall advise Administrative Agent at
the time that it submits a Request For Advance (by so noting on the Request For
Advance).

Before making a Request For Advance, the Company may (without specifying whether
the anticipated Advance shall be a Prime Rate Advance or Eurodollar Advance)
request that Administrative Agent provide the Company with the most recent
Eurodollar Rate available to Administrative Agent.  Administrative Agent shall
endeavor to provide the quoted rates to the Company on the date of the request.

Each Request For Advance is irrevocable and binding on the Company.  For any
Advance specified in a Request For Advance, the Company shall indemnify Lenders
against any cost, loss or expense incurred by Lenders as a result of the
Company's failure to fulfill, by the date specified for the Advance, the
conditions to the Advance set forth herein, including within that indemnity any
cost, loss or expense incurred because of the liquidation or reemployment of
deposits or other funds acquired by Lenders to fund the Advance if the Advance
is not made on the specified date because of the Company's failure.

(b)        Funding.

(i)            Generally.  Upon fulfillment of all applicable conditions set
forth herein, Lenders shall make available to the Company at Administrative
Agent's Lending Office, not later than 2:00 p.m. (central standard time) on the
date of each Advance, the proceeds of the Request for Advance.

(ii)           Initial Advance.  The initial Advance of the Revolving Credit
Loan is deemed to be the amount that is outstanding on the date hereof,
previously funded by Lenders.

(c)           Selection of Interest Option.  Subject to Section 2.03(d), on
making a proper Request For Advance under Section 2.03(a), the Company shall
advise Administrative Agent whether the Advance shall be (i) a Eurodollar
Advance, in which case the Company shall specify the applicable Interest Period
therefor, or (ii)  a Prime Rate  Advance.

By 10:00 a.m. (central standard time) at least three (3) Business Days before
the termination of each Interest Period with respect to an outstanding
Eurodollar Advance, the Company shall give Administrative Agent notice (the
"Rollover Notice") of the interest option that shall be applicable to that
Advance on expiration of the Interest Period.  The Rollover Notice shall be
given either in writing or by telephone, immediately followed by written
notice.  If the Company specifies that the Advance shall be a Eurodollar
Advance, then the Rollover Notice shall also specify the length of the
succeeding Interest Period selected by the Company for the Advance, and if none
is selected, the Interest Period shall be one (1) month.  Each Rollover Notice
is irrevocable and effective on notification thereof to Administrative Agent.

If the required Rollover Notice is not timely received by Administrative Agent
before the expiration  of the then‑relevant Interest Period, then Company shall
be deemed to have elected that the Advance be a Prime Rate Advance.  With
respect to any Prime Rate Advance, Company has the right, on any or Business
Day, as the case may be (a "Interest Rate Conversion Date"), to convert a Prime
Rate Advance to a Eurodollar Advance, by giving Administrative Agent a Rollover
Notice of such selection at least three (3) Business Days before the Interest
Rate Conversion Date.  Each conversion from a Prime Rate Advance to a Eurodollar
Advance shall be in a minimum amount of $1,000,000. or  any higher multiple of
$500,000.  Administrative Agent reserves the right to require that the Rollover
Notice be given a greater time in advance of expiration of an Interest Period
than is stated above, by notifying the Company in writing of the new advanced
notice time period.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

23

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, the Company may not
request a Eurodollar Advance if the interest rate applicable thereto under
Section 2.05 would exceed the Maximum Rate in effect on the first day of the
Interest Period applicable to the Advance, but may give notice of the rate that
it would have selected, which notice shall be controlling for purposes of
Section 4.05(c).

Each Request For Advance is irrevocable and binding on the Company and, with
respect to any Eurodollar Advance specified in the Request For Advance, the
Company shall indemnify Lenders against any Consequential Loss incurred by
Lenders as a result of (i) any failure by the Company to fulfill, on or before
the date specified for the Advance, the conditions to the Advance set forth
herein, or (ii) the Company's requesting that an Advance not be made on the date
specified in the Request For Advance.  A certificate of each Lender establishing
the amount due from the Company according to the preceding sentence, together
with a description in reasonable detail of the manner in which the amount has
been computed, is conclusive in the absence of manifest error.

(d)           Limitation on Rate Conversions.  To the extent that the Company
selects for all or part of a Loan to be a Eurodollar Advance, then the Company
may convert the existing Eurodollar Advances (or any portion thereof) to another
type of Advance during the applicable Interest Period; provided that the Company
complies with the requirements of Section 5.01(e) hereof.

(e)           Initial Interest Rate Selection.  The interest rates in effect on
the date hereof for the balances of the Loans that are outstanding shall
continue in effect until changed pursuant hereto, except that the Applicable
Margin (as defined in Section 2.05(d), below) on the date hereof shall be that
described in Section 2.05(d)(ii), below.

2.04.       Loan Fees.  In addition to the payments required pursuant to
Section 2.05 and 2.02(i) and (j), the Company shall pay the following fees:

(a)           Commitment Fee.  The Company shall pay to each Lender a cash loan
Commitment Fee (herein so called) of 12.5 basis points of each Lender's
allocation percentage to this facility payable at Closing.

(b)           Fee Letter.  The Company shall pay to Administrative Agent all
fees indicated in that certain Fee Letter Agreement dated of even date herewith,
by and between the Company and Administrative Agent.

(c)           Facility Fee.  Company shall pay to Administrative Agent, for the
benefit of each Lender, quarterly in arrears on the first day of each calendar
quarter, beginning on October 1, 2004, a fee (the "Facility Fee") equal to the
Applicable Margin for the Facility Fee as set forth in Section 2.05(d)
multiplied by the actual daily amount by which the Revolving Credit Commitments
exceed the sum of (i) the Principal Debt of the Revolving Credit Loan plus (ii)
the Outstanding Amount of the Letter of Credit Exposure, each for the prior
quarter, to compensate Lenders for keeping those unused funds available for the
Company.  For purposes of computing the Facility Fee, Swing Line Loans shall not
be considered usage under the Revolving Credit Commitments.

(d)           Computation of Fees.  Fees shall be calculated on the basis of a
year of 360 days and the actual number of days elapsed.

2.05        Interest Rate.

(a)           All Advances.

(i)            Prime Rate Advances.  Subject to Section 2.05(b), the unpaid
principal of each Prime Rate Advance shall bear interest from the date of
advance until paid at a rate per annum that from day‑to‑day equals the lesser
of:  (a) the Prime Rate in effect from day‑to‑day, plus the Applicable Margin
(determined under Section 2.05(d)) or (b) the Maximum Rate.

(ii)           Eurodollar.  Subject to Sections 2.03(c) and 2.05(b), the unpaid
principal of each Eurodollar Advance shall bear interest from the date of
advance until paid at a rate per annum equal to the lesser of (a) the sum of the
Eurodollar Rate for the applicable Interest Period, plus the Applicable Margin,
or (b) the Maximum Rate.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

24

--------------------------------------------------------------------------------


 

(b)           Default Rate.  All past due principal of, and to the extent
permitted by applicable law, interest on, the Notes shall bear interest until
paid at the lesser of (i) with respect to Eurodollar Advances, the Eurodollar
Rate plus the Applicable Margin from time-to-time in effect, plus two percent
(2%), and with respect to Prime Rate Advances, the Prime Rate plus the
Applicable Margin from time-to-time in effect, plus two percent (2%), or
(ii) the Maximum Rate.

(c)           Regulation D Compensation.  For so long as any Lender maintains
reserves against "Eurocurrency liabilities" (or any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Advances is determined, or any category of extensions of credit or
other assets that includes loans by a non‑United States office of such Lender to
United States residents), then such Lender may require the Company to pay,
contemporaneously with each payment of interest on a Eurodollar Advance,
additional interest on the unpaid principal amount of each Eurodollar Advance
equal to the actual costs of the reserves allocated to the Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error).  If any  Lender requires payment of that
additional interest (x) such  Lender shall so notify the Company of the
additional interest on the Eurodollar Advances and (y) shall notify Company at
least five (5) Business Days before each Scheduled Installment Date on which
interest is payable on the Eurodollar Advances of the amount to which such
Lender is then entitled under this Section.

(d)           Applicable Margin. As used in this Agreement and the other Loan
Documents, "Applicable Margin" means, as to the Loans, a rate per annum
determined for each fiscal quarter during the Company's Fiscal Year, beginning
with the quarter ending September 30, 2004, by reference to the Leverage Ratio
as of the end of the fiscal quarter (herein called the "date of determination"),
as set forth in the most recent Compliance Certificate received by
Administrative Agent pursuant to Section 8.01(d) and the type of Advance or
Facility Fee, as applicable, as follows:

(i)           if, on any date of determination, the following is met:  the
Leverage Ratio is equal to or less than 1.00 to 1.0, then the Applicable Margin
during the fiscal quarter following the date of determination, expressed as a
rate per annum, shall be (0.00%) for Prime Rate Advances, 1.00% for Eurodollar
Advances, and 0.125% for the Facility Fee; and if not, then

(ii)          if, on any date of determination, the following is met: the
Leverage Ratio is greater than 1.00 to 1.0 and less than or equal to 1.50 to
1.0, then the Applicable Margin during the fiscal quarter following the date of
determination, expressed as a rate per annum, shall be (0.00%) for Prime Rate
Advances, 1.25% for Eurodollar Advances, and 0.125% for the Facility Fee; and if
not, then.

(iii)         if, on any date of determination, the following is met: the
Leverage Ratio is greater than 1.50 to 1.0 and less than or equal to 2.00 to
1.0, then the Applicable Margin during the fiscal quarter following the date of
determination, expressed as a rate per annum, shall be (0.00%) for Prime Rate
Advances, 1.50% for Eurodollar Advances, and 0.125% for the Facility Fee; and if
not, then

(iv)         if, on any date of determination, the following is met: the
Leverage Ratio is greater than 2.00  to 1.0 and less than or equal to 2.50 to
1.0, then the Applicable Margin during the fiscal quarter following the date of
determination, expressed as a rate per annum, shall be (0.125%) for Prime Rate
Advances, 1.75% for Eurodollar Advances, and 0.25% for the Facility Fee; and if
not, then

(v)           if, on any date of determination, the following is met: the
Leverage Ratio is greater than 2.50  to 1.0, then the Applicable Margin during
the fiscal quarter following the date of determination, expressed as a rate per
annum, shall be (0.25%) for Prime Rate Advances, 2.00% for Eurodollar Advances,
and 0.25% for the Facility Fee.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

25

--------------------------------------------------------------------------------


For Eurodollar Advances, the Applicable Margin for a Loan Year applies both to
(i) Advances made during the current Loan Year and (ii) Advances outstanding
during the current Loan Year that were made during a prior Loan Year.

If the interest rate changes hereunder because of a change in the Applicable
Margin, interest shall accrue at the changed rate beginning the first day of the
month  after the earlier of the date on which the Company provides, or by which
it was required to provide, pursuant to Section 8.01(d) of this Agreement, the
financial information necessary to determine the Applicable Margin.  The
Applicable Margin in effect from the Closing Date through the delivery of the
Compliance Certificate for the period ending September 30, 2004 shall be
determined based upon Pricing Level 2 as set forth in clause (ii) above.

ARTICLE 3



Intentionally Reserved

ARTICLE 4

NOTES AND NOTE PAYMENTS; GUARANTIES

4.01.       Revolving Credit Notes.  The Advances made by each Lender under
Section 2.03(a) with respect to the Revolving Credit Loan shall be evidenced by
 promissory notes (the "Revolving Credit Note(s)") of the Company, which
Revolving Credit Notes shall (i) be dated the date hereof, (ii) be in the amount
of each Lender's  Revolving Credit Commitment, (iii) be payable to the order of
each Lender at each Lender's Lending Office, (iv) bear interest in accordance
with Section 2.05, and (v) be in the form of Exhibit B attached hereto, with
blanks appropriately completed in conformity with this Loan Agreement.
Notwithstanding the face principal amount of the Revolving Credit Note, the
amount of principal actually owing on the Revolving Credit Note at any given
time shall be the aggregate of all Advances theretofore made to the Company
hereunder, less all payments of principal theretofore actually received
hereunder by each Lender.

4.02.       Swing Line Notes.  The Swing Line Principal Debt owed to the Swing
Line Lender shall be evidenced by a Swing Line Note, payable to the Swing Line
Lender in the stated principal amount of the Swing Line Subfacility.  The
Company shall repay each Swing Line Loan on the earlier to occur of (i) the date
demand is made  by Swing Line Lender, provided that demand shall not be made
prior to the date that is ten (10) Business Days after the Swing Line Loan is
made, or (ii) the Termination Date.

4.03.       Principal Payments.  The unpaid principal amount of the Revolving
Credit Note shall be due and payable on the Termination Date.

4.04.       Prepayments.

(a)           Optional Prepayments.  The Company may prepay the principal of any
Note then outstanding, in whole or in part, at any time or from time to time, on
one (1) Business Day's notice for Prime Rate Advances and three (3) Business
Days' notice for Eurodollar Advances, each such notice to be received by
Administrative Agent not later than 10:00 a.m. on such Business Day; provided,
however, that (i) each prepayment of less than the full outstanding principal
balance of any Note shall be in an amount equal to $25,000 or an integral
multiple thereof, (ii) if Company prepays the principal of any Eurodollar
Advance on any date other than the last day of the Interest Period applicable
thereto, Company shall make the payments required by Section 5.01(e).

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

26

--------------------------------------------------------------------------------


(b)           Mandatory Prepayments. 

                (i)            On any date of determination, if the unpaid
principal balance of the Revolving Credit Loan exceeds the Revolving Credit
Commitments, then the Company shall immediately prepay the Revolving Credit Loan
in at least the amount of such excess, together with (A) all accrued and unpaid
interest on such principal prepaid, and (B) any amounts payable pursuant to
Section 5.01 arising as a result thereof.

                (ii)           Immediately upon the receipt thereof, the Company
shall prepay the unpaid principal balance of the Revolving Credit Loan in an
amount equal to each Lenders Pro Rata Share of 100% of the Net Cash Proceeds of
any Equity Issuance; provided however that, the mandatory prepayment under this
clause (b)(ii) shall exclude any Net Cash Proceeds from any Equity Issuances
under the Company's stock option plan.

(b)           General Prepayment Provisions.  Any prepayment of a Note hereunder
shall be (i) made together with interest accrued (through the date of the
prepayment) on the principal amount prepaid, and (ii) applied first to accrued
interest and then to principal.

4.05.     Payment of Interest on the Notes.

(a)           Revolving Credit Notes.  Interest on the unpaid principal amount
of each Prime Rate Advance under each Revolving Credit Note shall be payable
quarterly as it accrues on the first (1st) Business Day of each January, April,
July, and October hereafter, commencing October 1, 2004, and at the Termination
Date.  Interest on any Eurodollar Advance shall be payable at the end of the
applicable Interest Period and at the Termination Date; provided however, that
if any Interest Period for any Eurodollar Advance exceeds three months, interest
shall also be payable on the respective dates that fall every three months after
the beginning of such Interest Period.

(b)           Recapture Rate.  If, on any interest payment date, Administrative
Agent does not receive interest on the Notes computed (as if no Maximum Rate
limitations were applicable) at the applicable contract rate selected by the
Company pursuant to Section 2.05, because the applicable contract rate selected
or desired to be selected by the Company exceeds or has exceeded the Maximum
Rate, then the Company shall, upon the written demand of Administrative Agent,
pay to Administrative Agent, in addition to interest otherwise required
hereunder, on each interest payment date thereafter, the Excess Interest Amount
(hereinafter defined) calculated as of such later interest payment date;
provided, however, that in no event shall the Company be required to pay, for
any appropriate computation period, interest at a rate exceeding the Maximum
Rate effective during such period.  The term "Excess Interest Amount" means, on
any date, the amount by which (a) the amount of all interest that would have
accrued before that date on the principal of a Note (had the applicable contract
rate(s) selected or desired to be selected by the Company at all times been in
effect, without limitation by the Maximum Rate) exceeds (b) the aggregate amount
of interest actually paid to Administrative Agent on the particular Note on or
before that date.

4.06.       Computation of Interest Rates.  Subject to applicable usury laws,
interest shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed for Eurodollar Advances and on the basis of a year of 365
or 366 days, as the case may be, and the actual number of days elapsed for Prime
Rate Advances. All past-due principal and accrued and unpaid interest shall bear
interest from maturity until paid at the rate provided for in Section 2.05(b).

4.07.       Manner and Application of Payments.  All payments of principal of,
and interest on, any Note to or for the account of the Lenders shall be made by
the Company to Administrative Agent before 2:00 pm. (Central Standard time), on
the due date, in Federal or other immediately available funds at Administrative
Agent's Lending Office without condition or deduction for any counterclaim,
defense, recoupment or setoff.  If the principal of, or any installment of the
principal or interest on, a Note, or any Commitment Fee, Facility Fee,
Administrative Fee, or any other required fee under this Loan Agreement becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day. The Company shall designate
whether payments made on the Notes, prior to a default thereunder, are to be
applied to principal or interest payments and Administrative Agent shall so
apply those payments. If the Company fails to designate how a payment will be
applied, or after an Event of Default or Potential Default occurs, all payments
made on any Note shall be credited, to the extent of the amount thereof, in the
following manner:  (i) first, against the amount of interest accrued and unpaid
on the Notes, as of the date of payment; (ii) second, against all principal (if
any) due and owing on the Notes, as of the date of payment; (iii) third, as a
prepayment of outstanding Prime Rate Advances under the Notes; and (iv) fourth,
as a prepayment of outstanding Eurodollar Advances under the Notes.  The Company
shall select Prime Rate Advances and Eurodollar Advances to be repaid in a
manner designated to minimize the Consequential Loss, if any, resulting from
those payments; and provided further that, if the Company fails to select the
Prime Rate Advances or  Eurodollar Advances to which payments are to be applied,
or if an Event of Default has occurred and is continuing at the time of payment,
then Administrative Agent may apply the payment to the Prime Rate Advances or
Eurodollar Advances in a manner that Administrative Agent  believes in its sole
discretion, minimizes the Consequential Loss.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

27

--------------------------------------------------------------------------------


 

4.08.       Lending Office.  Each Lender may (a) designate its principal office
or a foreign branch, subsidiary or affiliate of such Lender as its lending
office (and the office to whose accounts payments are to be credited) for any
Eurodollar Advance, (b) designate its principal office or a domestic branch,
subsidiary or affiliate as its lending office (and the office to whose accounts
payments are to be credited) for any Prime Rate Advance, and (c) change its
lending offices from time to time by notice to the Company.  In such event, such
Lender shall continue to hold the Notes evidencing its loans for the benefit and
account of such foreign branch, subsidiary or affiliate.  Each Lender shall be
entitled to fund all or any portion of the Loans in any manner that it deems
appropriate, but for the purposes of this Loan Agreement each Lender shall,
regardless of such Lender's actual means of funding, be deemed to have funded
its Loans in accordance with the interest option from time to time selected by
the Company for such Advance.

4.09.       Taxes.  The Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Loan Documents or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or the other Loan Documents (hereinafter referred to as "Other
Taxes"). The Company shall indemnify each Lender for the full amount of any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings and all liabilities with respect thereto (hereinafter referred to
as "Taxes"), or Other Taxes (including, without limitation, any Taxes or Other
Taxes imposed by any jurisdiction on amounts payable under this Section 4.09)
paid by such Lender or Administrative Agent any liability (including penalties
and interest) arising therefrom or with respect thereto, whether or not the
Taxes or Other Taxes were correctly or legally asserted, but the Company shall
have no responsibility for each Lenders' income taxes. This indemnification
shall be made within 30 days from the date any Lender or Administrative Agent
makes written demand therefor. Without prejudice to the survival of any other
agreement of the Company hereunder, the agreements and obligations of Company
contained in this Section 4.09 shall survive the payment in full of principal
and interest hereunder and under the other Loan Documents.

4.10.       Guaranties.  Payment of the Notes and payment and performance of the
obligations and indebtedness of the Company under the Loan Documents shall be
guaranteed by each member of the Obligated Group (except the Company)
(collectively, the "Guarantors"), pursuant to the terms of the guaranty
agreements (herein referred to as the "Guaranty Agreement"), the form of which
is attached hereto as Exhibit F.

4.11        Sharing of Payments by Lenders.   If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, resulting in such
Lender's receiving payment of a proportion of the aggregate amount of such Loans
greater than its Pro Rata Share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify Administrative Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Company pursuant to and in accordance with the
express terms of this Loan Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

28

--------------------------------------------------------------------------------


 

4.12        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 12.16(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 12.16(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 12.16(c).

ARTICLE 5

SPECIAL PROVISIONS FOR EURODOLLAR ADVANCES

5.01.       Special Provisions for Eurodollar Advance.

(a)           Inadequacy of Eurodollar Pricing.  If with respect to an Interest
Period for any Eurodollar Advance, any Lender determines that the Eurodollar
Rate as determined by that Lender will not adequately and fairly reflect the
cost to that Lender of maintaining or funding the Eurodollar Advance for such
Interest Period, then Administrative Agent shall forthwith give notice thereof
to Company, whereupon until Administrative Agent notifies Company that the
circumstances giving rise to the suspension no longer exist, (a) the obligations
of the Lenders to make Eurodollar Advances shall be suspended and (b) Company
shall either (i) repay in full the then‑outstanding principal amount of the
Eurodollar Advances, together with accrued interest thereon on the last day of
the then current Interest Period applicable to the Eurodollar Advances, or
(ii) convert the Eurodollar Advances to Prime Rate Advances in accordance with
Section 2.03(c) of this Loan Agreement on the last day of the then‑current
Interest Period applicable to each of the Eurodollar Advances.

(b)           Illegality of Eurodollar Advances.  If, after the date of this
Loan Agreement, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender to make, maintain or fund its Eurodollar Advances,
such Lender shall forthwith give notice thereof to Administrative Agent and the
Company.  Before giving any notice pursuant to this Subsection, such Lender
shall designate a different Eurodollar lending office if the designation will
avoid the need for giving the notice and will not be otherwise disadvantageous
to such Lender (as determined in good faith by such Lender).  Upon receipt of
the notice, Company shall either (i) repay in full the then outstanding
principal amount of the Eurodollar Advance, together with accrued interest
thereon, or (ii) convert the Eurodollar Advance to a Prime Rate Advance, on
either (a) the last day of the then current Interest Period applicable to the
Eurodollar Advance if such Lender may lawfully continue to maintain and fund the
Eurodollar Advance to that day or (b) immediately if any Lender may not lawfully
continue to fund and maintain the Eurodollar Advance to that day.

(c)           Increased Costs for Eurodollar Advances.  If, after the date
hereof, any Governmental Authority, central bank or other comparable authority,
at any time imposes, modifies or deems applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System but excluding any reserve requirement included in the Eurodollar Reserve
Requirement), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Lender, or shall impose
on any Lender (or its Eurodollar lending office) or the Interbank Eurodollar
market any other condition affecting its Eurodollar Advances, the Notes or its
obligation to make Eurodollar Advances; and the result of any of the foregoing
is to increase the cost to such Lender of making or maintaining its Eurodollar
Advances, or to reduce the amount of any sum received or receivable by such
Lender under this Loan Agreement, or under the Notes, by an amount deemed by any
Lender to be material, then, within five (5) days after demand by such Lender,
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender for the increased cost or reduction.  Such Lender will
use good faith and reasonable efforts to designate a different lending office
for Eurodollar Advances of such Lender if the designation will avoid the need
for, or reduce the amount of, the compensation and will not, in the sole opinion
of such Lender, be disadvantageous to such Lender (provided that such Lender has
no obligation to so designate a lending office located in the United States of
America).  A certificate of such Lender claiming compensation under this Section
and setting forth in reasonable detail the computation of the additional amount
or amounts to be paid to it hereunder is conclusive in the absence of manifest
error.  If such Lender demands compensation under this Section, then Company may
at any time, on giving at least five (5) Business Days' prior notice to such
Lender, either (i) repay in full the then outstanding Eurodollar Advances,
together with accrued interest thereon to the date of prepayment or (ii) convert
the Eurodollar Advances to a Prime Rate Advance in accordance with the
provisions of this Loan Agreement.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

29

--------------------------------------------------------------------------------


 

(d)           Effect on Prime Rate Advances.  If notice has been given pursuant
to Section 5.01(a) or Section 5.01(b) requiring the Eurodollar Advances to be
repaid or converted, then until such Lender notifies the Company the
circumstances giving rise to the repayment no longer apply, all Advances shall
be Prime Rate Advances.  If such Lender notifies the Company that the
circumstances giving rise to the repayment no longer apply, Company may
thereafter select Advances to be Eurodollar Advances in accordance with
Section 2.03(c) of this Loan Agreement.

(e)           Payments Not At End of Interest Period.  If Company makes any
payment of principal with respect to any Eurodollar Advance on any day other
than the last day of an Interest Period applicable to the Eurodollar Advance,
then Company shall reimburse such Lender on demand the Consequential Loss
incurred by such Lender as a result of the timing of the payment; provided
however, that the Company shall not be required to reimburse such Consequential
Loss if Lenders require the payment on a day other than the last day of an
Interest Period because of the occurrence of an event specified in Section
5.01(a) (b) or (c) and the occurrence of such event is beyond the control of the
Company.    A certificate of such Lender setting forth in reasonable detail the
basis for the determination of the amount of Consequential Loss shall be
delivered by such Lender to the Company, and shall, in the absence of manifest
error, be conclusive and binding.  Any conversion of a Eurodollar Advance to a
Prime Rate Advance on any day other than the last day of the Interest Period for
the Eurodollar Advance shall be deemed a payment for purposes of this Section.

ARTICLE 6

REPRESENTATION AND WARRANTIES

To induce the Lenders to make the Loans hereunder, the Company or the
appropriate Obligated Group member, as appropriate, represents and warrants to
the Lenders that:

6.01.       Organization and Good Standing. The Company and each of its
Subsidiaries that is a corporation is duly organized and existing in good
standing under the laws of the state or country of its incorporation, is duly
qualified as a foreign corporation and in good standing in all states in which
it is doing business and has the corporate power and authority to own its
properties and assets and to transact the business in which it is engaged and is
or will be qualified in those states wherein it proposes to transact business in
the future.  Subsidiaries that are not corporations have a comparable status
appropriate to their form.

6.02.       Authorization and Power.  The Company and each member of the
Obligated Group has the corporate power and requisite authority to execute,
deliver and perform this Loan Agreement, the Notes and the other Loan Documents
to be executed by them; the Company and each member of the Obligated Group is
duly authorized to, and has taken all corporate action necessary to authorize
the Company and each member of the Obligated Group, as appropriate, to, execute,
deliver and perform this Loan Agreement, the Notes and such other Loan Documents
executed by them and is and will continue to be duly authorized to perform this
Loan Agreement, the Notes and such other Loan Documents.

6.03.       No Conflicts or Consents.  Neither the execution and delivery of
this Loan Agreement, the Notes or the other Loan Documents, nor the consummation
of any of the transactions herein or therein contemplated, nor compliance with
the terms and provisions hereof or with the terms and provisions thereof, will
contravene or materially conflict with any provision of law, statute or
regulation to which the Company or any member of the Obligated Group is subject,
or any judgment, license, order or permit applicable to the Company or any
member of the Obligated Group, or any indenture, loan agreement, mortgage, deed
of trust, or other agreement or instrument to which the Company or any member of
the Obligated Group is a party or by which the Company or any member of the
Obligated Group may be bound, or to which the Company or any member of the
Obligated Group may be subject, or violate any provision of the Charter or
Bylaws of the Company or any member of the Obligated Group. No consent,
approval, authorization or order of any court or governmental authority or third
party is required in connection with the execution and delivery by the Company
or any member of the Obligated Group of the Loan Documents or to consummate the
transactions contemplated hereby or thereby.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

30

--------------------------------------------------------------------------------


 

6.04.       Enforceable Obligations.  This Loan Agreement, the Notes and the
other Loan Documents are the legal and binding obligations of the Company and
any signatory member of the Obligated Group, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors' rights.

6.05.       No Liens.  Except for Permitted Liens, all of the properties and
assets of the Company and its Subsidiaries (that are members of the Obligated
Group) are free and clear of all mortgages, liens, encumbrances and other
adverse claims of any nature, and such corporations have and will have good and
marketable title to such properties and assets.

6.06.       Financial Condition.  The Company has delivered to Administrative
Agent copies of the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of December 31, 2003, and the related consolidated
statements of income, stockholders' equity and changes in financial position for
the year ended such date, certified by independent certified public accountants
acceptable to Administrative Agent; such financial statements are true and
correct, fairly present the financial condition of the Company and its
Consolidated Subsidiaries as of such date and have been prepared in accordance
with GAAP applied on a basis consistent with that of prior periods; as of the
date hereof, there are no obligations, liabilities or indebtedness (including
contingent and indirect liabilities and obligations or unusual forward or
long-term commitments) of the Company or any of its Consolidated Subsidiaries
which are (separately or in the aggregate) material and are not reflected in
such financial statements, except the Indebtedness permitted herein; no changes
having a Material Adverse Effect have occurred in the financial condition or
business of Company or any of its Consolidated Subsidiaries since June 30, 2004.

6.07.       Full Disclosure.  There is no material fact that the Company has not
disclosed to Lender which could have a Material Adverse Effect on the
properties, business, prospects or condition (financial or otherwise) of the
Company or any of its Subsidiaries. Neither the financial statements referred in
Section 6.06, nor any certificate or statement delivered herewith or heretofore
by the Company to Administrative Agent in connection with negotiations of this
Loan Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary to keep the statements contained herein or
therein from being misleading.

6.08.       No Default.  No event has occurred and is continuing which
constitutes an Event of Default or Potential Default.

6.09.       Material Agreements.  Neither the Company nor any of its
Subsidiaries is in default in any material respect under any loan agreement,
indenture, mortgage, security agreement or other material agreement or
obligation to which it is a party or by which any of its properties is bound.

6.10.       Pending Litigation.  Except as set forth on Exhibit P, There are no
actions, suits or legal, equitable, arbitration or administrative proceedings
pending or, to the knowledge of the Company, threatened, against the Company or
any of its Subsidiaries that would, if adversely determined, have a Material
Adverse Effect, except as described in the Company's December 31, 2003, 
year-end financial statements (the "Significant Litigation"). The amount(s) of
any judgment(s) resulting from the Significant Litigation (if adversely
determined) are fully insured (less customary deductibles) by one or more
binding and enforceable insurance policies in favor of the Company and its
Subsidiaries, which policies are issued in accordance with the provisions of
this Loan Agreement, or adequate reserves to satisfy them are reflected on the
balance sheet.

6.11.       Regulatory Defects.  Except as described in the Company's
December 31, 2003 year-end financial statements, the Company has not received
notice of, or is aware of, any Regulatory Defects (as defined in Section 6.16,
below).

6.12.       Use of Proceeds; Margin Stock.  The proceeds of the Loans will be
used by the Company solely for the purposes specified in the preamble. None of
such proceeds will be used to purchase or carry any "margin stock" as defined in
Regulation U of the Board of Governors of the Federal Reserve System (12 C.F.R.
Part 221 and 207), or to reduce or retire any indebtedness originally incurred
to purchase or carry a margin stock or for any other purpose that might
constitute this transaction a "purpose credit" within the meaning of such
Regulation U. The Company is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stocks. Neither the Company nor any
Person acting on behalf of the Company has taken or will take any action that
might cause the Notes or any of the other Loan Documents, including this
Agreement, to violate Regulations U or any other regulations of the Board of
Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. The Company
and its Subsidiaries own no "margin stock" except for that described in the
financial statements referred to in Section 6.06 and, as of the date hereof, the
aggregate value of all "margin stock" owned by the Company and its Subsidiaries
does not exceed 25% of all of the value of all of the Company's and its
Subsidiaries' assets.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

31

--------------------------------------------------------------------------------


 

6.13.       No Financing of Corporate Takeovers.  No proceeds of the Loans will
be used to acquire any security in any transaction that is subject to Section 13
or 14 of the Securities Exchange Act of 1934, including particularly (but
without limitation) Section 13(d) and 14(d) thereof.

6.14.       Taxes.  All tax returns required to be filed by the Company or any
Subsidiary in any jurisdiction have been filed and all taxes (including mortgage
recording taxes), assessments, fees and other governmental charges upon the
Company or any Subsidiary or upon any of its or their properties, income or
franchises have been paid prior to the time that such taxes could give rise to a
lien thereon, other than such taxes as are being contested in good faith by the
Company or any Subsidiary, and with respect to which the Company or its
respective Subsidiary has made appropriate reserves for the payment of such
taxes, including, appropriate reserves for any penalty or interest which might
arise as a result of such contest and/or late payment. There is no proposed tax
assessment against the Company or any Subsidiary and there is no basis for such
assessment.

6.15.       Principal Office, Etc.  The principal office and place of business
of the Company is at 1502 East Walnut, Seguin, Texas 78155. The Company
maintains its principal records and books at that address.

6.16.       Compliance with Law. The Company and its Subsidiaries are in
compliance with all laws, rules, regulations, orders and decrees applicable to
the Company or any Subsidiary, or its or their properties, including without
limitation and to the extent applicable, the Interstate Commerce Act, as
amended, the violation of which would have a Material Adverse Effect
(collectively, "Applicable Laws"). Any breach, violation or notice of violation,
made or claimed by a Governmental Authority, of any Applicable Laws is sometimes
referred to as a "Regulatory Defect".

6.17.       Government Regulation.  The Company is not subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act or
the Investment Company Act of 1940 (as any of the preceding acts have been
amended), or any other law (other than Regulation X) that regulates the
incurring by the Company of indebtedness, including without limitation, laws
relating to common contract carriers or the sale of electricity, gas, steam,
water or other public utility services.

6.18.       Insider.  The Company is not, and no Person having "control" (as
that term is defined in 12 U.S.C. §375(b) (5) or in regulations promulgated
pursuant thereto) of the Company is, an "executive officer", "director", or
"person who directly or indirectly or in concert with one or more persons owns,
controls, or has the power to vote more than 10% of any class of voting
securities" (as those terms are defined in 12 U.S.C. §375(b) or in regulations
promulgated pursuant thereto) of any Lender, of the bank holding company of
which any Lender is a subsidiary, or of any subsidiary of the bank holding
company of which any Lender is a subsidiary, or of any bank at which any Lender
maintains a correspondent account, or of any bank which maintains a
correspondent account with any Lender.

6.19.       No Subsidiaries.  Except for the Subsidiaries described on Exhibit
G, the Company has not formed or acquired any Subsidiary.

6.20.       Representations and Warranties.  Each Request For Advance shall
constitute, without the necessity of specifically containing a written
statement, a representation and warranty by the Company that no Event of Default
or Potential Default exists and that all representations and warranties
contained in this Article 6 or in any other Loan Document are true and correct
at and as of the date the Advance is to be made.

6.21.       Survival of Representations, Etc.  All representations and
warranties by the Company herein shall survive delivery of the Notes and the
making of the Revolving Credit Loan, and any investigation at any time made by
or on behalf of Administrative Agent or any Lender shall not diminish their
right to rely thereon.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

32

--------------------------------------------------------------------------------


 

ARTICLE 7

CONDITIONS PRECEDENT

7.01.    Initial Advance.  The obligation of Lender(s) to make the initial
Advance hereunder (that is, this Loan Agreement is not effective, and the
Company may not request any Advance after the date hereof, without satisfaction
of these conditions) is subject to the condition precedent that, on or before
the date of the Advance, Administrative Agent shall have received the following,
each dated as of the date of such Advance, in form and substance satisfactory to
Administrative Agent and its counsel, and each of the Lenders:

(a)           Payments To Lender.  The Company has paid to Administrative Agent
(i) all fees to be received pursuant to this Loan Agreement or any other Loan
Document, including all Commitment Fees, Administrative Fee and Facility Fees,
to the extent owed, (ii) all third party costs incurred in connection with the
Loans, including an amount equal to the estimated attorney's fees, costs and
out-of-pocket expenses of Lenders' and Administrative Agents' counsel incurred
in connection with the preparation, execution and delivery of the Loan Documents
and the consummation of the transactions contemplated thereby; and

(b)           Delivery Of Documents.  Administrative Agent has received
counterparts of each of the documents listed on Exhibit A, where appropriate to
be duly executed by the proper signatory and, including the Guaranties, dated as
of the date of the Advance, and each in form and substance satisfactory to
Administrative Agent;

(c)           Certificates.  Certificates of existence and good standing for
Company and each member of the Obligated Group issued by the Secretary of State
and Comptroller of Public Accounts of the state of incorporation, each dated
within thirty (30) days of this Agreement; and

(d)           Additional Information.  Such other documents, instruments and
information as may reasonably be required by Administrative Agent and of the
Lenders or their respective counsel including, without limitation, information
regarding litigation, tax, accounting, labor, insurance, pension liabilities
(actual or contingent), real estate leases, material contracts, debt agreements,
property ownership, and contingent liabilities of the Company and its
Subsidiaries.

7.02.    All Advances.  The obligation of Lenders to make any Advance under this
Loan Agreement (including the initial Advance) is subject to satisfaction of the
following conditions precedent:

(a)           No Defaults.  As of the date of the making of the Advance, there
exists no Event of Default or Potential Default.

(b)           Compliance with Loan Agreement.  The Company shall have performed
and complied with all agreements and conditions contained herein that are
required to be performed or complied with by the Company before or at the date
of the Advance.

(c)           No Material Adverse Change.  As of the date of making the Advance,
no change has occurred since June 30, 2004 in the business or financial
condition of the Company or any of its Subsidiaries that has a Material Adverse
Effect.

(d)           Request For Advance.  Administrative Agent has received from the
Company and property completed, executed Request For Advance in the form of
Exhibit D or Exhibit E, as appropriate, executed by any authorized officer or
director of the Company.

(e)           Compliance Certificate.  Administrative Agent shall have received
from the Company a Compliance Certificate, in the form of Exhibit J, signed by
the President, Chief Financial Officer, Controller or Vice
President - Administration of the Company, all of the statements of which shall
be true and correct, certifying that, as of the date thereof, (i) all of the
representations and warranties contained in this Loan Agreement and each of the
Loan Documents executed by the Company are true and correct, (ii) no event has
occurred and is continuing, or would result from the Advance, which constitutes
an Event of Default or Potential Default, and (iii) such other facts as Lender
may reasonably request.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

33

--------------------------------------------------------------------------------


(f)            Representations and Warranties.  The representations and
warranties contained in Article 6 are true in all respects on the date of making
of the Advance, with the same force and effect as though made on and as of that
date.

(g)           Bankruptcy Proceedings.  No proceeding or case under the United
States Bankruptcy Code shall have been commenced by or against the Company or
any other member of the Obligated Group.

(h)           Other Proceedings.  As of the date of the Advance, no action,
suit, investigation or proceeding shall be pending or threatened in any court or
before any arbitrator or Governmental Authority that, if determined adversely to
the Company or any member of the Obligated Group, could have a Material Adverse
Effect.

ARTICLE 8

AFFIRMATIVE COVENANTS

So long as the Lenders have any commitment to make Advances hereunder, and until
payment in full of the Notes and the performance of the Obligation, the Company
agrees that (unless Required Lenders shall otherwise consent in writing):

8.01.     Financial Statements, Reports and Documents.  The Company shall
deliver to Administrative Agent, the following:

(a)           Quarterly Statements.  As soon as available and in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of the Company, copies of the consolidated, Company-prepared statements
of the Company and its Consolidated Subsidiaries as of the end of such fiscal
period, that includes a balance sheet as of the end of the quarterly fiscal
period, and statements of income and retained earnings of the Company and its
Consolidated Subsidiaries for that period and for the portion of the Fiscal Year
ending with that period, in each case setting forth in comparative form the
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail, and a statement of shareholder's equity, and certified by the
President, Vice President - Controller, or Vice President - Administration of
the Company as being true and correct and as having been prepared in accordance
with GAAP, subject to year-end audit and adjustments;

(b)           Annual Statements.  As soon as available and in any event within
one hundred twenty (120) days after the close of each Fiscal Year of the
Company, copies of the consolidated (and, on a Company-prepared, unaudited
basis, consolidating) balance sheet of the Company and its Consolidated
Subsidiaries as of the close of such Fiscal Year and statements of income and
retained earnings and changes in cash flows of the Company and its Consolidated
Subsidiaries for such fiscal year, in each case setting forth in comparative
form the figures for the preceding fiscal year.  The financial statements
required to be delivered in connection with this Section 8.01(b) shall be
audited and, therefore, shall be accompanied by an opinion thereon (which shall
not be qualified by reason of any limitation imposed by the Company) of an
independent public accounting firm of recognized standing selected by the
Company and satisfactory to Administrative Agent, to the effect that such
financial statements have been audited and prepared in accordance with GAAP
consistently maintained and applied (except for changes in which such
accountants concur) and that the examination of such accounts in connection with
such financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, includes such tests of the accounting
records and such other auditing procedures as were considered necessary in the
circumstances;

(c)           SEC and Other Reports.  Promptly upon their becoming available,
one copy of each financial statement, report, notice or proxy statement sent by
Company to stockholders generally and of each regular or periodic report,
registration statement or prospectus filed by Company with any securities
exchange or the Securities and Exchange Commission or any successor agency
(including 10-K and 10-Q reports), and of any order issued by any Governmental
Authority in any proceeding to which Company is a party;

(d)           Compliance Certificate.  Within forty-five (45) days after the end
of each first three fiscal quarters of the Company, and concurrent with the
delivery of the annual financial statements that must delivered pursuant to
Section 8.01(b), a certificate executed by the President, Chief Financial
Officer, Controller or Vice President‑Administration of the Company, stating
that a review of the activities of the Company and its Consolidated Subsidiaries
during that fiscal quarter has been made under the officer's supervision and
that the Company and its Consolidated Subsidiaries have performed each and every
obligation and covenant contained herein and are not in default under any of the
same or, if a default has occurred, specifying the nature and status thereof,
and setting forth a computation in reasonable detail as of the end of the period
covered by such statements, of compliance, to the extent required, with
Sections 8.14, 8.15, 8.16, 8.17, and 8.18  in addition to the foregoing, and
within 120 days after the close of each fiscal year of the Company, the
President, Vice President - Controller, or Vice President ‑ Administration of
the Company shall certify to Administrative Agent in writing that there is no
condition or event that would constitute a Potential Default or an Event of
Default under any of the terms or provisions of this Agreement (insofar as any
of those terms or provisions pertain to accounting or financial matters) and, if
any such condition or event then exists, specifying the nature and period of
existence thereof.  The compliance certificates described in this Section 8.01
shall be in substantially the form of the attached Exhibit J;

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

34

--------------------------------------------------------------------------------


 

(e)           Additional Reports.  The Company shall cause its legal counsel to
deliver to Administrative Agent, within one hundred twenty (120) days after the
end of each calendar year, a letter summarizing the status of all material
pending litigation involving or affecting the Company or its Consolidated
Subsidiaries or any of their assets.  The Company shall have satisfied this
requirement if it furnishes to Administrative Agent a letter comparable to and
consistent with that furnished by the Company's counsel to the Company's outside
auditors in response to an audit inquiry covering the same calendar year.

(f)            Permitted Acquisitions.  Not less than five (5) Business Days
prior to the closing of any Acquisition, the Company shall deliver to
Administrative Agent a certificate in the form of Exhibit Q dated on or
immediately prior to the date of the Acquisition, executed by the President or a
Vice President of the Company (i) confirming that all representations and
warranties set forth in the Loan Documents continue to be true and correct in
all material respects immediately prior to and after giving effect to the
Acquisition and the transactions contemplated thereby, and, for any Acquisition
in which the total consideration is equal to or greater than $5,000,000,
certifying pro forma financial statements of the Company and its Consolidated
Subsidiaries demonstrating compliance with the covenants set forth in Sections
8.14, 8.15, 8.16, and 8.18 (as if the business, assets or Person acquired had
been acquired since the first (1st) day of the period for which such pro forma
financial statements are delivered and had been managed and conducted in
accordance with the Company's standard business practices) for the prior four
(4) fiscal quarters of the Company and its Consolidated Subsidiaries.

(g)           Other Information.  Such other information concerning business,
properties or financial condition of the Company as Administrative Agent shall
reasonably request. 

8.02.       Payment of Taxes and Other Indebtedness.  The Company shall, and
shall cause each of its Subsidiaries to, pay and discharge (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, before delinquent, (ii)
all lawful claims (including claims for labor, materials and supplies), which,
if unpaid, might become a Lien upon any of its property and (iii) all of its
other Indebtedness, except as prohibited hereunder; provided, however, that the
Company and each of its Subsidiaries shall not be required to pay any such tax,
assessment charge or levy if and so long as the amount, applicability or
validity thereof is currently contested in good faith by appropriate proceedings
and appropriate accruals and reserves therefor have been established in
accordance with GAAP.

8.03.       Maintenance of Existence and Rights; Conduct of Business.  The
Company shall, and shall cause each other member of the Obligated Group to,
preserve and maintain its corporate existence and all of its rights, privileges
and franchises necessary or desirable in the normal conduct of its business, and
conduct its business in an orderly and efficient manner consistent with good
business practices and in accordance with all valid regulations and orders of
any Governmental Authority.

8.04.       Notice of Default.  The Company shall furnish to Administrative
Agent, immediately upon becoming aware of the existence of any condition or
event that constitutes an Event of Default or Potential Default, a written
notice specifying the nature and period of existence thereof and the action
which the Company is taking or proposes to take with respect thereto.

8.05.       Other Notices.  The Company shall promptly notify Administrative
Agent (a) to the extent that it would have a Material Adverse Effect on a member
of the Obligated Group or to the Consolidated Subsidiaries in the aggregate, of
(i) any change in financial condition or business, and (ii) any default under
any material agreement, contract or other instrument to which the Person is a
party or by which any of its properties are bound, or any acceleration of the
maturity of any Indebtedness owing by the Company or any Subsidiary, (b) of any
claim against or affecting the Company or any Subsidiary, or any of their
properties, or any actual or potential contingent liabilities, involving an
amount or amounts, in the aggregate, exceeding $2,500,000, and (c) of the
commencement of, and any material determination in, any litigation with any
third party or any proceeding before any Governmental Authority affecting the
Company or any Subsidiary involving an amount or amounts, in the aggregate,
exceeding $2,500,000, other than any claim or litigation referred to in (b) and
(c) which is fully insured (less customary deductibles and self insured
retention limits) by one or more binding and enforceable insurance policies in
favor of the Company or its Subsidiaries, which policies are issued in
accordance with provisions of this Loan Agreement.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

35

--------------------------------------------------------------------------------


 

8.06.       Compliance with Loan Documents.  The Company shall promptly comply
with any and all covenants and provisions of this Loan Agreement, the Notes and
all other of the Loan Documents.

8.07.       Compliance with Material Agreements.  The Company shall, and shall
cause each of its Subsidiaries to, comply in all material respects with all
material agreements, indentures, mortgages or documents binding on it or
affecting its properties or business.

8.08.       Operations and Properties.  The Company shall, and shall cause each
of its operating Subsidiaries to, act prudently and in accordance with customary
industry standards in managing or operating its assets, properties, business and
investments; the Company shall, and shall cause each of its Subsidiaries to,
keep in good working order and condition, ordinary wear and tear excepted, all
of its assets and properties which are necessary to the conduct of its business.

8.09.       Books and Records; Access.  The Company shall give any
representative of Administrative Agent or any other Lender (unless the Company's
prior consent is obtained, any non-Lender employee representative shall be
accompanied by an Administrative Agent or Lender employee) access during all
business hours to, and permit such representative to examine, copy or make
excerpts from, any and all books, records and documents in the possession of the
Company and relating to its affairs, and to inspect any of the properties of the
Company. Subject to applicable laws, including laws regulating the supervision
of Lenders, in general, Lenders shall not communicate to others any trade
secrets or proprietary information of the Company, except as may occur in
connection with any litigation or other legal proceedings or transfers of rights
hereunder. The Company shall, and shall cause each of its Subsidiaries to,
maintain complete and accurate books and records of its transactions in
accordance with good accounting practices.

8.10.       Compliance with Law.  The Company shall comply with all applicable
laws, rules, regulations, and all orders of any Governmental Authority
applicable to it or any of its property, business operations or transactions, a
breach of which could have a Material Adverse Effect on the Company's or any of
its Subsidiaries' or any Obligated Group member's financial condition, business
or credit.

8.11.       Insurance.  The Company shall, and shall cause each of its
Subsidiaries to, maintain worker's compensation insurance, liability insurance,
business interruption insurance, and insurance on its properties, assets and
business, now owned or hereafter acquired, against such casualties, risks and
contingencies, and in such types and amounts, as are consistent with customary
practices and standards of companies engaged in similar businesses and as
approved by Administrative Agent, which approval shall not be unreasonably
denied. If any of the foregoing coverages are not customary in Europe, then the
Company shall cause to be obtained and maintained for any Consolidated
Subsidiary based in Europe the customary equivalent, so long as it provides to
Lender reasonable evidence that those coverages are appropriate.

8.12.       Authorizations and Approvals.  The Company shall, and shall cause
each of its Subsidiaries to, promptly obtain, from time to time at its own
expense, all such governmental licenses, authorizations, consents, permits and
approvals required to enable it to comply with its obligations hereunder and
under the other Loan Documents.

8.13.       Further Assurances.  The Company shall, and shall cause each of its
Subsidiaries to, make, execute or endorse, and acknowledge and deliver or file
or cause the same to be done, all such vouchers, invoices, notices,
certifications and additional agreements, undertakings, or other assurances, and
take and all such other action, as Lender may, from time to time, deem
reasonably necessary or proper in connection with the Loan Agreement or any of
the other Loan Documents and the obligations of the Company hereunder or
thereunder.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

36

--------------------------------------------------------------------------------


 

8.14.       Minimum Fixed Charge Coverage Ratio.  The Company shall at all times
maintain a minimum Fixed Charge Coverage Ratio of not less than 1.25 to 1.00.

8.15.       Minimum Consolidated Tangible Net Worth.  The Company shall at all
times maintain a minimum Consolidated Tangible Net Worth of (a) $109,500,000;
plus (b) fifty percent (50%) of Net Income in each subsequent fiscal year
beginning with the fiscal year ending December 31, 2005, such addition to be
calculated effective as of June 30 of each fiscal year based on the audited
financial statements for the immediately preceding fiscal year beginning June
30, 2006 (provided however that if Net Income is less than zero for any fiscal
year, for purposes of this Section 8.15 such sum will be deemed to have been
zero for such fiscal year); plus (c) 100% of the net proceeds of any Equity
Issuance after the date hereof.

8.16.       Leverage Ratio. The Company, as of any date during the term hereof,
shall maintain a ratio of Consolidated Funded Debt to Operating Cash Flow not
exceeding 3.25 to 1.00.

8.17.       ERISA Compliance.  The Company shall (a) at all times, make prompt
payment of all contributions required under all Plans and required to meet the
minimum funding standard set forth in ERISA with respect to its Plans;
(b) within thirty (30) days after the filing thereof, furnish to Administrative
Agent on Administrative Agent's written request, with sufficient copies for
Administrative Agent, of each annual report/return (Form 5500 Series), as well
as all schedules and attachments required to be filed with the Department of
Labor and/or the IRS pursuant to ERISA, and the regulations promulgated
thereunder, in connection with each of its Plans for each Plan Year; (c) notify
Administrative Agent immediately of any fact, including, but not limited to, any
Reportable Event arising in connection with any of its Plans, that might
constitute grounds for termination thereof by the PBGC or for the appointment by
the appropriate United States District Court of a trustee to administer the
Plan, together with a statement, if requested by Administrative Agent, of the
reason therefor and the action, if any, proposed to be taken with respect
thereto; and (d) furnish to Administrative Agent, upon its request, such
additional information concerning any of its Plans as may be reasonably
requested.

8.18.       Minimum Asset Coverage Ratio.  The Company, as of any date during
the term hereof, shall maintain a minimum Asset Coverage Ratio of 3.00 to 1.00.

ARTICLE 9

NEGATIVE COVENANTS OF OBLIGATED GROUP

So long as Lenders have any commitment to make Advances hereunder, and until
payment in full of the Notes and the performance of the Obligation, each member
of the Obligated Group agrees that (unless Required Lenders shall otherwise
consent in writing):

9.01.       Limitation on Indebtedness.  Except as noted in the second paragraph
of this Section 9.01, no member of the Obligated Group will incur, create,
contract, waive, assume, have outstanding, guarantee or otherwise be or become
liable, directly or indirectly, or both, in respect of, any Indebtedness, except
(i) Indebtedness arising out of this Loan Agreement, (including the Guaranties
of the Guarantors as listed on Exhibit N) (ii) Indebtedness secured by the
Permitted Liens, (iii) current liabilities for taxes and assessments incurred in
the ordinary course of business, (iv) current amounts payable or accrued of
other claims (other than for borrowed funds or purchase money obligations)
incurred in the ordinary course of business, provided that all such liabilities,
accounts and claims shall be promptly paid and discharged when due or in
conformity with trade terms, (v) Indebtedness of the Obligated Group as
reflected in the audited consolidated financial statement of the Company and its
Consolidated Subsidiaries as of June 30, 2004, (iv) the Indebtedness disclosed
to Lenders as indicated on the attached Exhibit M, and (v) Indebtedness in
respect of any Financial Hedge.

Notwithstanding the foregoing and, specifically, the parenthetical exclusion
contained in subparagraph (iv) above, the Obligated Group, as a whole, or any
member or combination of members of the Obligated Group, may incur during the
term of this Commitment, new Indebtedness For Borrowed Money (including, without
limitation, purchase money Indebtedness) (the "New Indebtedness") not exceeding
$5,000,000, in the aggregate.  The foregoing $5,000,000 aggregate limitation on
New Indebtedness during the term of this Loan Agreement shall apply to the
entire Obligated Group and shall be calculated based on the aggregate dollar
value of New Indebtedness incurred by all members of the Obligated Group, but
shall exclude New Indebtedness that is assumed or guaranteed by an Obligated
Group member, so long as the aggregate of such assumed or guaranteed New
Indebtedness for all Obligated Group members does not exceed $5,000,000
outstanding at any point in time. The foregoing restrictions on the incurrence
of New Indebtedness shall not prohibit any Subsidiary that is not a member of
the Obligated Group from incurring New Indebtedness, so long as no member of the
Obligated Group is a co-maker, surety or guarantor of that New Indebtedness
(except for the $5,000,000 allowance) permitted above.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

37

--------------------------------------------------------------------------------


 

9.02.       Negative Pledge.  No member of the Obligated Group will create or
suffer to exist any mortgage, pledge, security interest, conditional sale or
other title retention agreement, charge, encumbrance or other Lien (whether such
interest is based on common law, statute, other law or contract) upon any of its
property or assets including, but not limited to, capital stock of the domestic
subsidiaries of Company, now owned or hereafter acquired, except for Permitted
Liens, nor will any member of the Obligated Group enter into any other negative
pledge agreements with any other Persons.

9.03.       Limitation on Investments.  Neither the Obligated Group as a whole
nor any member or combination of members of the Obligated Group, shall make or
have any Investments except for, (i) investments disclosed in the Company's June
30, 2004, financial statements, (ii) investments in marketable securities in an
aggregate amount not to exceed $8,000,000, with no single investment security
representing more than forty percent (40%) of the total, (iii) Temporary Cash
Investments, (iv) such other Cash Equivalent Investments approved by
Administrative Agent from time to time, (v) loans to officers, directors and
employees pursuant to a stock option or retirement plan not exceeding
$1,000,000, in the aggregate at any time outstanding, (vi) Investments
consisting of trade advances in the ordinary course of business to any
Subsidiary of a member of the Obligated Group excluding any trade advance to any
Foreign Subsidiary that is more than one hundred eighty (180) days from the date
of the original invoice evidencing such trade advance, (vii) Investments by one
member of the Obligated Group in another member of the Obligated Group, and
(viii) Investments in any Person or Persons that is not a member of the
Obligated Group in an amount not to exceed $5,000,000, in the aggregate (such 
$5,000,000 aggregate limitation shall apply to the entire Obligated Group and
shall be calculated based on the total dollar value of the Investment of all
members of the Obligated Group in any Person or Persons that is not a member of
the Obligated Group).

9.04.       Repurchase of Shares.  The Company shall make no expenditures for
repurchases of its capital stock in an amount in excess of $20,000,000, in the
aggregate, during the term hereof after the execution of this Agreement.  The
foregoing $20,000,000 aggregate limitation on repurchases of the Company's
capital stock shall be calculated based on the aggregate dollar value of capital
stock repurchases made by the Company.

9.05.       Limitations on Sale of Properties.  Except for the transactions, the
terms of which have been previously approved by Lenders, disclosed on Schedule
K, no member of the Obligated Group shall (a) sell, assign, convey, exchange,
lease or otherwise dispose of any of its properties, rights, assets or business,
whether now owned or hereafter acquired, except in the ordinary course of its
business and for a fair consideration; or (b) sell, assign or discount any
accounts receivable, other than discount or forgive a portion of one or more
accounts receivable in the ordinary course of business to settle a disputed or
other account considered by the respective member of the Obligated Group to be
uncollectible.

9.06.       Fiscal Year and Accounting Method.  No member of the Obligated Group
will, nor will any such member permit any of its Subsidiaries to, change its
fiscal year or method of accounting other than as may be permitted by GAAP.

9.07.       Liquidation, Mergers, Consolidations, and Dispositions of
Substantial Assets.  No member of the Obligated Group shall dissolve or
liquidate, or become a party to any merger or consolidation, or sell, transfer,
lease, or otherwise dispose of all or any substantial part of its property or
assets or business; provided, however, that the foregoing shall not operate to
prevent:

(i)            Mergers or consolidations of any member of the Obligated Group
into the Company or of any member of the Obligated Group into another member of
the Obligated Group or a sale, transfer or lease of assets by any member of the
Obligated Group to any other member of the Obligated Group, so long as, after
giving effect to the merger or consolidation, the Company shall be in full
compliance with the terms of this Loan Agreement; or

(ii)           A merger of any Person into any member of the Obligated Group;
provided, however, that such member of the Obligated Group shall be the
surviving or continuing Person and, after giving effect to the merger or
consolidation, the Company shall be in full compliance with the terms of this
Loan Agreement.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

38

--------------------------------------------------------------------------------


9.08.       Lines of Business.  No member of the Obligated Group shall, directly
or indirectly, engage in any business significantly and materially different
from those in which it is presently engaged or substantially alter its method of
doing business.

9.09.       Guaranties.  No member of the Obligated Group shall become or be
liable in respect of any Guaranty, except (i) Guaranties as reflected in the
audited consolidated financial statement of the Company and its Consolidated
Subsidiaries as of December 31, 2003, (ii) the Guaranties disclosed to Lenders
as indicated on the attached Exhibit M, including renewals, extensions, and
increases thereof, provided that increases of all Guaranties permitted hereunder
shall not exceed $1,000,000 in the aggregate during the term of this Agreement,
and (iii) Guaranties permitted under Section 9.01.

9.10.       Limitation of Liens.  The Obligated Group will not create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a)           Liens in favor of the Lenders arising under the Loan Documents;
and

(b)           Permitted Liens.

9.11.       Limitation on Acquisitions.  The Company will not, and will not
permit any Consolidated Subsidiary to,  purchase or otherwise acquire all or
substantially all of the assets or any stock of any class, or any partnership or
joint venture interest in, any other Person other than a Permitted Acquisition. 
For the fiscal year 2004, the acquisition of the assets of Rousseau Holding,
S.A. shall not be included in the acquisition amounts used to determine total
acquisition for the fiscal year.

9.12.       Limitation on Capital Expenditures.  Except for Capital Expenditures
for assets acquired pursuant to a Permitted Acquisition, the Obligated Group
will not  incur, make, create, contract,  assume, have outstanding, guarantee or
otherwise be or become liable, directly or indirectly, for, in the aggregate,
any Capital Expenditure exceeding $10,000,000 in any fiscal year.

ARTICLE 10

EVENTS OF DEFAULT

10.01.     Events of Default.  An "Event of Default" shall exist if any one or
more of the following events (herein collectively called "Events of Default")
occurs and is continuing:

(a)           the Company shall fail to pay when due any principal of any Note;

(b)           the Company shall fail to pay when due any interest on any Note or
shall fail to pay when due any fee, expense or other payment required hereunder,
and that failure continues uncured for five (5) days after the due date;

(c)           any representation or warranty made under this Loan Agreement, or
any of the other Loan Documents, or in any certificate or statement furnished or
made to Administrative Agent and Lenders pursuant hereto or in connection
herewith or with the Revolving Credit Loan  hereunder, shall prove to be untrue
or inaccurate in any material respect as of the date on which such
representation or warranty is made, if a Material Adverse Effect would result;

(d)           default shall occur in the performance of any of the covenants or
agreements of the Company or any Subsidiary contained herein, or in any of the
other Loan Documents; provided, however, and notwithstanding the foregoing, if
the Company defaults in the observance of the covenants set forth in Sections
8.14, 8.15, 8.16, or 8.18, the Company shall have (30) days after the breach
thereof within which to cure such default, but there is no duty upon
Administrative Agent to notify the Company of any such default;

(e)           default shall occur in the payment of any Indebtedness of the
Company or any Subsidiary or default shall occur in respect of any note, loan
agreement or credit agreement relating to any such Indebtedness and such default
shall continue for more than the period of grace, if any, specified therein; or
any such Indebtedness shall become due before its stated maturity by
acceleration of the maturity thereof or shall become due by its terms and shall
not be promptly paid or extended, if a Material Adverse Effect would result;

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

39

--------------------------------------------------------------------------------


(f)            any of the Loan Documents shall cease to be legal, valid, binding
agreements enforceable against any party executing the same in accordance with
the respective terms thereof or shall in any way be terminated or become or be
declared ineffective or inoperative or shall in any way whatsoever cease to give
or provide the respective liens, security interest, rights, titles, interest,
remedies, powers or privileges intended to be created thereby;

(g)           to the extent that Administrative Agent believes in good faith
that a Material Adverse Effect would result, the Company or any Subsidiary shall
(i) apply for or consent to the appointment of a receiver, trustee, custodian,
intervenor or liquidator of itself or of all or a substantial part of its
assets, (ii) file a voluntary petition in bankruptcy or admit in writing that it
is unable to pay its debts as they become due, (iii) make a general assignment
for the benefit of creditors, (iv) file a petition or answer seeking
reorganization of an arrangement with creditors or to take advantage of any
bankruptcy or insolvency laws, (v) file an answer admitting the material
allegations of, or consent to, or default in answering, a petition filed against
it in any bankruptcy, reorganization or insolvency proceeding, or (vi) take
corporate action for the purpose of electing any of the foregoing;

(h)           to the extent that Administrative Agent believes in good faith
that a Material Adverse Effect would result, an involuntary petition or
complaint shall be filed against the Company or any Subsidiary seeking
bankruptcy or reorganization of the Company or such Subsidiary, or the
appointment of a receiver, custodian, trustee, intervenor or liquidator of the
Company or such Subsidiary, or all or substantially all of its assets, or an
order, order for relief, judgment or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition or
complaint seeking reorganization of the Company or any Subsidiary or appointment
of a receiver, custodian, trustee, intervenor or liquidator of the Company or
any Subsidiary, or of all or substantially all of its assets;

(i)            any final judgment(s) for the payment of money in excess of the
sum of $250,000 in the aggregate shall be rendered against the Company or any
Subsidiary and such judgment or judgments shall not be satisfied or discharged
at least ten (10) days prior to the date on which any of its assets could be
lawfully sold to satisfy such judgment or shall not be fully insured (less
customary deductibles) under one or more binding and enforceable policies of
insurance issued in favor of the Company or any Subsidiary which are issued in
accordance with the terms of this Loan Agreement; or

(j)            there shall occur any change in the condition (financial or
otherwise) of the Company or any Subsidiary which, in Required Lenders'
reasonable opinion, has a Material Adverse Effect.

10.02.     Remedies Upon Event of Default.  If an Event of Default occurs and is
continuing, then Administrative Agent shall, at the request of the Required
Lenders exercise any one or more of the following rights and remedies, and any
other remedies provided in any of the Loan Documents, as Administrative Agent,
at the request of the Required Lenders, in its sole discretion, deems necessary
or appropriate: (i) terminate the Commitments to lend hereunder, (ii) declare
the principal of, and all interest then accrued on, the Notes and any other
liabilities hereunder to be forthwith due and payable, whereupon the same shall
forthwith become due and payable without presentment, demand, protest, notice of
default, notice of acceleration or of intention to accelerate or other notice of
any kind, all of which the Company hereby expressly waives, anything contained
herein or in the Notes to the contrary notwithstanding, (iii) reduce any claim
to judgment, and/or (iv) without notice of default or demand, pursue and enforce
any of Lenders' rights and remedies under the Loan Documents, or otherwise
provided under or pursuant to any applicable law or agreement; provided,
however, that if any Event of Default specified in Section 10.01(g) or (h)
occurs, the principal of, and all interest on, the Notes and other liabilities
hereunder shall thereupon become due and payable concurrently therewith, and
Lenders' obligations to lend shall immediately terminate hereunder, without any
further action by Lenders and without presentment, demand, protest, notice of
default, notice of acceleration or of intention to accelerate or other notice of
any kind, all of which the Company hereby expressly waives.

           10.03.         Performance by Lender.  If the Company fails to
perform any covenant, duty or agreement contained herein or in any of the Loan
Documents, Administrative Agent may, at its option, perform or attempt to
perform such covenant, duty or agreement on behalf of the Company. In such
event, the Company shall, at Administrative Agent's request, promptly pay any
amount expended by Administrative Agent or any Lender in such performance or
attempted performance to Lender at its Lending Office, together with interest
thereon at the highest lawful rate from the date of the expenditure until paid.
Notwithstanding the foregoing, it is expressly understood that Administrative
Agent or any Lender assumes no liability or responsibility for the performance
of any duties of the Company hereunder or under any of the Loan Documents or
other control over the management and affairs of the Company.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

40

--------------------------------------------------------------------------------


 

ARTICLE 11

AGENT

11.01.     Appointment and Authority. 

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article 11  are solely for the
benefit of Administrative Agent and the Lenders, and neither the Company nor any
other Loan Party shall  have rights as a third party beneficiary of any of such
provisions.

11.02.     Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term "Lender" or "Lenders" shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

11.03.     Exculpatory Provisions.  Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing,
Administrative Agent:

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable law; and

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  Administrative Agent shall be deemed not to
have knowledge of any Event of Default unless and until notice describing such
Event of Default is given to Administrative Agent by the Company or a Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Loan Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Loan Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article 7 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

41

--------------------------------------------------------------------------------


 

 

11.04.     Reliance by Administrative Agent. 

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, Administrative Agent may presume that such condition is
satisfactory to such Lender unless Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  Administrative Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

11.05.     Delegation of Duties.  Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by
Administrative Agent.  Administrative Agent and any such sub agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub agent and to the Related Parties of Administrative Agent
and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

11.06.     Resignation of Administrative Agent.  Administrative Agent may at any
time give notice of its resignation to the Lenders and the Company.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if Administrative Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the retiring Administrative Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 12.16 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as issuer of Letters of Credit and
Swing Line Lender.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
issuer of Letters of Credit and Swing Line Lender, (b) the retiring issuer of
Letters of Credit and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor issuer of Letters of Credit shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring issuer of
Letters of Credit to effectively assume the obligations of the retiring
Administrative Agent with respect to such Letters of Credit.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

42

--------------------------------------------------------------------------------


 

11.07.     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Loan Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Loan Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.08.     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligation
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 2.03 and 12.16) allowed in such judicial proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.02 and 12.16.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligation
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

11.09.     Guaranty Matters.  The Lenders irrevocably authorize Administrative
Agent, at its option and in its discretion to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

Upon request by Administrative Agent at any time, the Required Lenders will
confirm in writing Administrative Agent's authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 11.09.

11.10.     Agents.  None of the Lenders identified in this Agreement as
"Documentation Agent" shall have any rights, powers, obligations, liabilities,
responsibilities, or duties under this Agreement other than those applicable to
all Lenders as such.  Without limiting the foregoing, none of the Lenders so
identified as a "Documentation Agent" shall have or be deemed to have any
fiduciary relationship with any Lender.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

43

--------------------------------------------------------------------------------


 

ARTICLE 12

MISCELLANEOUS

12.01.   Modification.  The provisions of this Loan Agreement and of each of the
other Loan Documents may from time to time be amended, modified or waived, if
such amendment, modification or waiver is in writing and consented to by the
Company and Required Lenders; provided, however,

(a)           that no such amendment, modification or waiver which would  modify
this Section, change the definition of "Required Lenders," reduce any fees
described in Article 2, release any party to a Loan Document or any material
collateral security (except as otherwise specifically provided in any Loan
Document), or extend any Termination Date or the maturity of any of the Notes,
shall be made without the consent of each Lender; or

(b)           that no such amendment, modification or waiver which would extend
the due date for, or reduce the amount of, any scheduled repayment or prepayment
of principal of or interest on any Loan (or reduce the principal amount of or
rate of interest on any Loan) shall be made without the consent of the holder of
the Note evidencing such Loan.

(c)           that no such amendment, modification or waiver which would affect
adversely the interests, rights or obligations of Administrative Agent, in its
capacity as Administrative Agent, shall be made without consent of
Administrative Agent. 

(d)           that any amendment, modification or waiver that purports (subject
to Section 2.01(b) or otherwise) to increase any Commitment or Pro Rata Share of
any Lender or add a Lender as a new Lender pursuant to Section 2.01(b) must be
by an instrument in writing executed by such existing Lender or such new Lender
and the consent of the Required Lenders in that instance is not necessary.

No failure or delay on the part of Administrative Agent or any Lender in
exercising any power or right under this Loan Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No notice to or demand on
Company or any Person in any case shall entitle it to any notice or demand in
similar or other circumstances.  No waiver or approval by  Lender under this
Loan Agreement or any other Loan Document shall, except as may be otherwise
stated in such waiver or approval, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transaction.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

12.02.     Accounting Terms and Reports.  All accounting terms not specifically
defined in this Loan Agreement shall be construed in accordance with GAAP
consistently applied on the basis used by the Company in prior years. All
financial reports furnished by the Company to Administrative Agent pursuant to
this Loan Agreement shall be prepared in such form and such detail as shall be
satisfactory to Administrative Agent shall be prepared on the same basis as
those prepared by the Company in prior years and shall be the same financial
reports as those furnished to the Company's officers and directors.

12.03.     Waiver.  No failure to exercise, and no delay in exercising, on the
part of Administrative Agent or any Lender, any right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other further exercise thereof or the exercise of any other right. The rights of
the Lenders  hereunder and under the Loan Documents shall be in addition to all
other rights provided by law. No modification or waiver of any provision of this
Loan Agreement, the Notes or any Loan Documents, nor consent to departure
therefrom, shall be effective unless in writing and no such consent or waiver
shall extend beyond the particular case and purpose involved. No notice or
demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

12.04.     Payment of Expenses.  The Company agrees to pay all costs and
expenses of Administrative Agent (including, without limitation, the reasonable
attorneys' fees of Lenders' legal counsel and all filing fees) incurred by
Administrative Agent in connection with the preservation and enforcement of and
Lenders' rights under this Loan Agreement, the Notes, and/or the other Loan
Documents, and all reasonable costs and expenses of Lenders (including, without
limitation, the reasonable fees and expenses of Lenders' respective legal
counsel) in connection with the negotiation, preparation, execution and delivery
of this Loan Agreement, the Notes, and the other Loan Documents and any and all
amendments, modifications and supplements thereof or thereto.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

44

--------------------------------------------------------------------------------


 

12.05.       Notices. 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)            if to the Company, Administrative Agent, or any Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person as follows;

(A)          the Company:

P.O. Drawer 649
Seguin, Texas 78156
Attention: Mr. Robert H. George
Fax No.  (210) 372-9683
Email:  bgeorge@alamo-group.com

(B)           Administrative Agent:

231 South LaSalle Street
Chicago, Illinois 60697
Attention:  Suzanne M. Paul
Fax No. (877) 206-8435
Email:  Suzanne.m.paul@bankofamerica.com

(C)           Bank of America, N.A.

300 Convent, 5th Floor
Post Office Box 300
San Antonio, Texas 78291
Attention: Mr. Stevens E. Warrick
Fax No.  (210) 270-5569
Email:  steven.warrick@bankofamerica.com

(D)          Chase Bank

1020 N.E. Loop 410
San Antonio, Texas 78209
Attention:  Mr. Mark. V. Harris
Fax No.  (210) 829-6109
Email: mark.harris@chase.com

(E)           Guaranty Bank

301 Congress Avenue
Suite 300
Austin, Texas 78701
Attention:  Joseph N. Petet
Fax No.:  512-320-1041
Email: joe.petet@guarantygroup.com

               

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

45

--------------------------------------------------------------------------------


(F)           Administrative Agent as Letter of Credit Issuer

Bank of America
Mail Code: CA9-703-19-23
333 S. Beaudry Ave.
Los Angeles CA 90017-1466
Attention:  Tai Anh Lu
Fax No. 213.345.6684
Email:  tai_ahn.lu@bankofamerica.com

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and internet or intranet websites) pursuant to procedures
approved by Administrative Agent,  provided that the foregoing shall not apply
to notices to any Lender pursuant to Article 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Administrative Agent or the Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)           Change of Address, Etc.  Each of the Company, Administrative
Agent, and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, Administrative Agent, and the Swing Line Lender.

(d)           Reliance by Administrative Agent and Lenders.  Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Request for Advance) purportedly given by or on behalf of
the Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Company shall indemnify
Administrative Agent, each Lender, and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company.  All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

12.06.     Governing Law.  This Loan Agreement has been prepared, is being
executed and delivered, and is intended to be performed in the State of Texas,
and the substantive laws of such state and the applicable federal laws of the
United States of America shall govern the validity, construction, enforcement
and interpretation of this Loan Agreement and all of the other Loan Documents.

12.07.     Choice of Forum; Consent to Service of Process.  Any suit, action or
proceeding against the Company with respect to this Loan Agreement, the Notes or
any judgment entered by any court in respect thereof, may be brought in the
courts of the State of Texas, County of Bexar or in the United States courts
located in the Western District of the State of Texas, as Administrative Agent
in its sole discretion may elect and the Company hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding.  The Company hereby irrevocably consents to the service of
process any suit, action or proceeding in said court by the mailing thereof by
Administrative Agent by registered or certified mail, postage prepaid, to its
address set forth in Section 12.05. The Company hereby irrevocably waives any
objections which it may now or hereafter have to placing venue of any suit,
action or proceeding arising out for relating to this Loan Agreement or any Note
brought in the courts located in the State of Texas, County of Bexar and hereby
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in any inconvenient forum.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

46

--------------------------------------------------------------------------------


 

12.08.     Invalid Provisions.  If any provision of any Loan Document is held to
be illegal, invalid or unenforceable under present or future laws during the
term of this Loan Agreement, such provision shall be fully severable; such Loan
Document shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of such Loan Document; and
the remaining provisions of such Loan Document shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from such Loan Document. Furthermore, in lieu of
each such illegal, invalid or unenforceable provision, there shall be added as
part of such Loan Document a provision mutually agreeable to the Company and
Lender as similar in terms to such illegal, invalid or unenforceable provision
as may be possible and be legal, valid and enforceable.

12.09.     Maximum Interest Rate.  Regardless of any provision contained in any
of the Loan Documents, Lenders shall never be entitled to receive, collect or
apply as interest on the Notes any amount in excess of the  Maximum Rate, and,
in the event that Lender ever receives, collects or applies as interest any such
excess, the amount which would be excessive interest shall be deemed to be a
partial prepayment of principal and treated hereunder as such; and, if the
principal amount of the Obligations is paid in full, any remaining excess shall
forthwith be paid to the Company. In determining whether or not the interest
paid or payable under any specific contingency exceeds the Maximum Rate, the
Company and Lenders shall, to the maximum extent permitted under applicable law,
(i) characterize any nonprincipal payment as an expense, fee or premium rather
than as interest; (ii) exclude voluntary prepayments and the effects thereof;
and (iii) amortize, prorate, allocate and spread, in equal parts, the total
amount of interest throughout the entire contemplated term of the Notes so that
the interest rate is uniform throughout the entire term; provided that, if the
Notes are paid and performed in full prior to the end of the full contemplated
term thereof, and if the interest received for the actual period of existence
thereof exceeds the Maximum Rate, Lender shall refund to the Company the amount
of such excess or credit the amount of such excess against the principal amount
of the Notes and, in such event, Lender shall not be subject to any penalties
provided by any laws for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Rate.

12.10.     Successors and Assigns.

(a)           Successors and Assigns Generally.  The provisions of this Loan
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Company nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Loan Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Loan Agreement.

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Loan Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Letters of
Credit and in Swing Line Loans at the time owing to it); provided that

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed);

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

 

47

--------------------------------------------------------------------------------


(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Loan Agreement with respect to the Loans or the Commitment assigned, except
that this clause (ii) shall not apply to rights in respect of Swing Line Loans;

(iii)          any assignment of a Commitment must be approved by Administrative
Agent and the Swing Line Lender unless the Person that is the proposed assignee
is itself a Lender (whether or not the proposed assignee would otherwise qualify
as an Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Loan Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Loan Agreement, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Loan Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 4.09, 5.01, 12.16 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Company (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Loan Agreement that does not comply with
this subsection shall be treated for purposes of this Loan Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of the Company, shall maintain at Administrative Agent's Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Company, Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Loan Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company
at any reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from
Administrative Agent a copy of the Register.

(d)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Loan Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(e)           Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(f)            Resignation as Issuer of Letters of Credit or Swing Line Lender
after Assignment.  Notwithstanding anything to the contrary contained herein, if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty (30) days' notice to
the Company and the Lenders, resign as issuer of Letters of Credit and/or (ii)
upon thirty (30) days' notice to the Company, resign as Swing Line Lender.  In
the event of any such resignation as issuer of Letters of Credit or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor issuer of Letters of Credit or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as issuer of Letters of Credit or
Swing Line Lender, as the case may be.  If Bank of America resigns as issuer of
Letters of Credit, it shall retain all the rights and obligations of the issuer
of Letters of Credit hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as issuer of Letters of Credit and
all Letter of Credit Exposure with respect thereto.  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

48

--------------------------------------------------------------------------------


 

12.11.     Article 15.10(b).  The Company and Lenders hereby agree that, except
for Article 15.10(b) thereof, the provisions of Chapter 15 of Title 79 of the
Revised Civil Statutes of Texas, 1925, as amended (regulating certain revolving
credit loans and revolving triparty accounts) shall not apply to the Loan
Documents.

12.12.     Entirety.  The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.

12.13.     Headings.  Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Loan Agreement.

12.14.     Survival.  All representations and warranties made by the Company
herein shall survive delivery of the notes and the making of the Loans.

12.15.     No Third Party Beneficiary.  The parties do not intend the benefits
of this Agreement to inure to any third party, nor shall this Agreement be
construed to make or render any Lender liable to any materialman, supplier,
contractor, subcontractor, purchaser or lessee of any property owned by the
Company, or for debts or claims accruing to any such persons against the
Company. Notwithstanding anything contained herein or in the notes, or in any
other Loan Document, or any conduct or course of conduct by any or all of the
parties hereto, before or after signing this Agreement or any of the other Loan
Documents, neither this Agreement nor any other Loan Document shall be construed
as creating any right, claim or cause of action against any Lender, or any of
its officers, directors, agents or employees, in favor of any materialman,
supplier, contractor, subcontractor, purchaser or lessee of any property owned
by the Company, nor to any other person or entity other than Company.

12.16      Expenses; Indemnity; Damage Waiver.  

(a)          Costs and Expenses.  The Company shall pay (i) all reasonable out
of pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Loan Agreement and the other Loan Documents
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (ii)
all out of pocket expenses incurred by Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for Administrative
Agent or any Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Loan Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

49

--------------------------------------------------------------------------------


 (b)           INDEMNIFICATION BY THE COMPANY.   THE COMPANY SHALL INDEMNIFY
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY ANY
INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
COMPANY OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE COMPANY OR ANY OTHER LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT
FROM A CLAIM BROUGHT BY THE COMPANY OR ANY OTHER LOAN PARTY AGAINST AN
INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT, IF THE COMPANY OR SUCH LOAN PARTY HAS OBTAINED A
FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.

(c)            Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), or such Related
Party, as the case may be, such Lender's Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent), or against any
Related Party of any of the foregoing acting for Administrative Agent (or any
such sub-agent).  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.01.

 (d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Company shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Loan
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)            Payments.  All amounts due under this Section shall be payable
not later than ten (10) Business Days after demand therefor.

(f)            Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent, the replacement of any Lender, the
termination of the Revolving Credit Commitments and the repayment, satisfaction
or discharge of all the other Obligation.

12.17.     Multiple Counterparts.  This Loan Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Loan Agreement by
signing any such counterpart.

12.18      Survival of Representations and Warranties.   All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any Event
of Default at the time of any Advance, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

50

--------------------------------------------------------------------------------


 

12.19      USA PATRIOT Act Notice.   Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Company that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Company in accordance with the Act.

                12.20.     Setoff.    If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company or any other
Loan Party against any and all of the obligations of the Company or such Loan
Party now or hereafter existing under this Loan Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Loan Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Company and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

12.21.     No Oral Agreements.  THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN  ORAL AGREEMENTS BETWEEN THE PARTIES.

12.22.     Arbitration and Waiver of Jury Trial.

(a)           This paragraph concerns the resolution of any controversies or
claims between the Company and the Lenders, whether arising in contract, tort or
by statute, including but not limited to controversies or claims that arise out
of or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any document related to this Agreement; (collectively a
"Claim").

(b)           At the request of the Company or the Lenders, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U. S. Code) (the "Act").  The Act will apply even though this
Agreement provides that it is governed by the law of a specified state.

(c)           Arbitration proceedings will be determined in accordance with the
Act, the applicable rules and procedures for the arbitration of disputes of JAMS
or any successor thereof ("JAMS"), and the terms of this paragraph.  In the
event of any inconsistency, the terms of this paragraph shall control.

 

(d)           The arbitration shall be administered by JAMS and conducted in San
Antonio, Texas.  All Claims shall be determined by one arbitrator; however, if
Claims exceed $5,000,000, upon the request of any party, the Claims shall be
decided by three arbitrators.  All arbitration hearings shall commence within 90
days of the demand for arbitration and close within 90 days of commencement and
the award of the arbitrator(s) shall be issued within 30 days of the close of
the hearing.  However, the arbitrator(s), upon a showing of good cause, may
extend the commencement of the hearing for up to an additional 60 days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed and enforced.

(e)           The arbitrator(s) will have the authority to decide whether any
Claim is barred by the statute of limitations and, if so, to dismiss the
arbitration on that basis. For purposes of the application of the statute of
limitations, the service on JAMS under applicable JAMS rules of a notice of
Claim is the equivalent of the filing of a lawsuit.  Any dispute concerning this
arbitration provision or whether a Claim is arbitrable shall be determined by
the arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

51

--------------------------------------------------------------------------------


(f)            This paragraph does not limit the right of the Company or the
Lender to: (i)  exercise self-help remedies, such as but not limited to, setoff;
(ii)  initiate judicial or nonjudicial foreclosure against any real or personal
property collateral; (iii)  exercise any judicial or power of sale rights, or
(iv)  act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

(g)           By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim.  Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim.  This provision is a material inducement for the parties entering
into this Agreement.

 12.23      Payments Set Aside.  To the extent that any payment by or on behalf
of the Company is made to Administrative Agent or any Lender, or Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any debtor relief law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligation and the termination of this Loan Agreement.

12.24      Restatement of Existing Loan Agreement.  The parties hereto agree
that, on the Closing Date, after all conditions precedent set forth in Section
7.01 have been satisfied or waived: (a) the Obligation (as defined herein)
represents, among other things, the amendment, extension, consolidation, and
modification of the "Obligation" (as defined in the Existing Loan Agreement);
(b) this Loan Agreement is intended to, and does hereby, restate, renew, extend,
amend, modify, supersede, and replace the Existing Loan Agreement; (c) the
Revolving Credit Notes executed pursuant to this Loan Agreement amend, renew,
extend, modify, replace, substitute for and supersede in their entirety (but do
not extinguish, the Indebtedness arising under) the promissory notes issued
pursuant to the Existing Loan Agreement; and (d) the entering into and
performance of their respective obligations under this Loan Agreement and the
transactions evidenced hereby do not constitute a novation.

[SIGNATURES ON NEXT PAGE]

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

52

--------------------------------------------------------------------------------


SIGNATURE PAGE
TO
REVOLVING CREDIT LOAN AGREEMENT
(With Letter of Credit Facility)

IN WITNESS WHEREOF, the undersigned have executed this Loan Agreement as of the
day and year first above written.

"COMPANY"

ALAMO GROUP INC.,
a Delaware corporation

 

By:                                                                                         
Robert H. George
Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------


"OTHER OBLIGATED GROUP MEMBERS"

 

ALAMO CAPITAL INC.,
a Nevada corporation

By:                                                         
        Robert H. George
        Vice President ‑ Administration

ALAMO GROUP HOLDINGS, L.L.C.,
a Delaware limited liability company

By:                                                         
        Robert H. George
        Vice President ‑ Administration

ALAMO GROUP (IA) INC.,
a Nevada corporation

By:                                                         
        Robert H. George
        Vice President ‑ Administration

ALAMO SALES CORP.,
a Delaware corporation

By:                                                         
        Robert H. George
        Vice President ‑ Administration

ALAMO GROUP (KS) INC.,
a Kansas corporation

By:                                                         
        Robert H. George
        Vice President ‑ Administration

HERSCHEL‑ADAMS INC.,
a Nevada corporation

By:                                                         
      Robert H. George
       Vice President ‑ Administration

ALAMO GROUP (SMC) INC.,
a Nevada corporation

By:                                                         
        Robert H. George
        Vice President ‑ Administration

M&W GEAR COMPANY,
a Delaware corporation

By:                                                         
        Robert H. George
        Vice President ‑ Administration

ALAMO GROUP (TX) L.P.,
a Delaware limited partnership

By:  Alamo Group Holdings, LLC,
       a Delaware limited liability company,
       its General Partner

By:                                                                 
                Robert H. George
                Vice President ‑ Administration

SCHULTE (USA) INC.,
a Florida corporation

By:                                                         
      Robert H. George
      Vice President ‑ Administration

ALAMO GROUP (USA) INC.,
a Delaware corporation

By:                                                         
        Robert H. George
        Vice President - Administration

SCHWARZE INDUSTRIES, INC.,
an Alabama corporation

By:                                                         
      Robert H. George
      Vice President ‑ Administration

   

ALAMO GROUP SERVICES INC.,
a Delaware corporation

By:                                                         
        Robert H. George
        Vice President - Administration

TIGER CORPORATION,
a Nevada corporation

By:                                                         
        Robert H. George
        Vice President - Administration

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT

--------------------------------------------------------------------------------


"ADMINISTRATIVE AGENT"

BANK OF AMERICA, N.A.

By: 
                                                                                       
        Suzanne M. Paul, Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------




"LENDERS"

Revolving Credit
Commitment                                                         BANK OF
AMERICA, N.A.

$25,000,000

By:                                                                                         
Stevens E. Warrick, Senior Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK

Revolving Credit Commitment

$25,000,000

By:                                                                                         
       Mark V. Harris, Senior Vice President

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------


GUARANTY BANK

Revolving Credit Commitment

$20,000,000                           
                                                              

 By:                                                                         
       Joseph N. Petet, Senior Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT

 

 

--------------------------------------------------------------------------------


List of Exhibits

Exhibit A               

Closing Documents

Exhibit B               

Revolving Credit Note

Exhibit C               

Swing Line Note

Exhibit D               

Request For Prime Rate Advance

Exhibit E                

Request For Eurodollar Advance

Exhibit F                

Form of Guaranty

Exhibit G               

Subsidiaries

Exhibit H               

Permitted Liens

Exhibit I                 

Legal Opinions

Exhibit J                

Compliance Certificate

Exhibit K               

Pending Asset Sales

Exhibit L               

Assignment and Acceptance Agreement

Exhibit M              

Existing Indebtedness

Exhibit N               

List of Existing Guarantors

Exhibit O               

Existing Letters of Credit

Exhibit P                

Litigation

Exhibit Q               

Permitted Acquisition Certificate

 

 

 

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

59

 

--------------------------------------------------------------------------------


EXHIBIT "A"

Closing Documents

(1)            Amended and Restated Revolving Credit Agreement.

(2)            Revolving Credit Promissory Notes.

    (a)           Bank of America Note
    (b)           Chase Note
    (c)           Guaranty Note

(3)           Guaranties of each Guarantor.

(4)           Opinion of the Company's Counsel covering the matters set forth on
Exhibit "I" attached to the Loan Agreement.

(5)           Request For Advance (described in Section 2.03).

(6)           Officer's Certificate of the Company and of each member of the
Obligated Group certifying (i) the truth and accuracy of all representations and
warranties contained in the other Loan Documents as of the date of Advance,
(ii) that no event has occurred and is continuing, or would result from the
Advance, that constitutes a Potential Default or an Event of Default, and
(iii) that no change that would cause a Material Adverse Effect has occurred
since the date of the financial statements referred to in Section 6.06.

(7)           Resolutions of the Company and of each member of the Obligated
Group approving the execution, delivery and performance of the Loan Documents
and the transactions contemplated therein, duly adopted by the Company's Board
of Directors and accompanied by a certificate of the Secretary of the Company
stating that the resolutions are true and correct, have not been altered or
repealed and are in full force and effect.

(8)           Incumbency Certificate for the Company and of each member of the
Obligated Group certifying the names of the officers authorized to sign each of
the Loan Documents to be executed by such Person.

(9)           Certificates of good standing for the Company and each member of
the Obligated Group issued by its state of incorporation.

(10)         A copy of the Articles of Incorporation of the Company and each
member of the Obligated Group, and all amendments thereto, certified by the
state of incorporation, and a copy of the bylaws of the Company and each
Obligated Group member, and all amendments thereto, certified by the Secretary
of the Company and each Obligated Group member as being true, correct and
complete as of the date of such certification.

(11)         Copies of the financial statements referred to in Section 6.06.

(12)         Evidence satisfactory to Lender that the Company and/or the
Obligated Group members have obtained the insurance coverages required by the
Loan Documents.

(13)         Such other documents and information that are reasonably required
by Lender.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

60

--------------------------------------------------------------------------------


EXHIBIT "B"

REVOLVING CREDIT NOTE

$_________________                                                                                                                                         
August 25, 2004

1.             FOR VALUE RECEIVED, the undersigned, ALAMO GROUP INC., a Delaware
corporation (the "Company"), agrees and promises to pay to the order of
____________________________, or any other owner and holder of this note
(collectively, the "Lender"), at Lender's Lending Office (as defined in the Loan
Agreement defined below), the principal sum of [ ____________________ AND NO/100
DOLLARS ($_____________)], in lawful money of the United States of America, or
so much thereof as may be advanced and outstanding from time to time, together
with interest on the unpaid principal balance outstanding from time to time at
the rates and on the dates set forth herein.

2.             This note is the Revolving Credit Note issued pursuant to and
entitled to the benefits of the Amended and Restated Revolving Credit Agreement
dated August 25, 2004, (the "Loan Agreement"), executed by and among the
Company, Lender and the Subsidiaries of the Company named in the Loan Agreement
as members of the "Obligated Group," each of which is a guarantor of the loan
evidenced by this Note, as the same may be amended, modified or restated from
time to time. Terms defined in the Loan Agreement are used herein with the same
meanings.  Reference is made to the Loan Agreement for all purposes relating to
the terms of this Note, including (i) the obligation of Lender to advance funds
hereunder, (ii) the prepayment rights and obligations of the Company and
(iii) the events on which the maturity of this Note may be accelerated.

3.             The unpaid principal amount of, and accrued unpaid interest on,
this Note is payable in accordance with the Loan Agreement, but not later than
August 25, 2009.

4.             The unpaid principal balance advanced and outstanding hereunder
shall bear interest from the date of advance until maturity at the rate per
annum provided in the Loan Agreement that is selected by the Company pursuant to
the Loan Agreement.  The interest rate specified in this section is subject to
adjustment under the circumstances described in the Loan Agreement.  Interest
shall be computed in the manner provided in the Loan Agreement.

5.             Notwithstanding any provision contained in this Note or any other
document executed or delivered in connection with this Note or in connection
with the Loan Agreement, the Lender shall never be deemed to have contracted for
or be entitled to receive, collect or apply as interest on this Note, any amount
in excess of the maximum rate of  interest permitted to be charged by applicable
law, and, if the Lender ever receives, collects or applies as interest any such
excess, then the amount that would be excessive interest shall be applied to
reduce the unpaid principal balance of this Note, and, if the principal balance
of this Note is paid in full by that application, then any remaining excess
shall promptly be paid to the Company.  In determining whether the interest paid
or payable under any specific contingency exceeds the highest lawful rate, the
Company and the Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments expressly
designated as interest payments hereunder) as an expense or fee rather than as
interest, (ii) exclude voluntary prepayments and the effect thereof, and (iii)
spread the total amount of interest throughout the entire contemplated term of
this Note so that the interest rate is uniform throughout that term.

6.             If the principal of, or any installment of interest on, this Note
becomes due and payable on a day other than a Business Day, then the maturity
thereof shall be extended to the next succeeding Business Day. If this Note, or
any installment or payment due hereunder, is not paid when due, whether at
maturity or by acceleration, or if it is collected through a bankruptcy, probate
or other court, whether before or after maturity, then the Company shall pay all
costs of collection, including, but not limited to, reasonable attorney's fees
incurred by the holder of this Note.  All past due principal of, and to the
extent permitted by applicable law, interest on this Note shall bear interest
until paid at the rate provided in the Loan Agreement.

7.             The Company and all sureties, endorsers, guarantors and other
parties ever liable for payment of any sums payable pursuant to the terms of
this Note, jointly and severally waive demand, presentment for payment, protest,
notice of protest, notice of acceleration, notice of intent to accelerate,
diligence in collection, the bringing of any suit against any party and any
notice of or defense on account of any extensions, renewals, partial payments or
changes in any manner of or in this Note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

61

--------------------------------------------------------------------------------


 

8.             All Advances made by Lender, the respective Interest Periods
thereof (if applicable), and all repayments of the principal thereof shall be
recorded by Lender and, before any transfer hereof, endorsed by Lender on the
schedule attached hereto, or on a continuation of the schedule attached to and
made a part hereof, provided that the failure of Lender to record any
endorsement shall not affect the Obligations of the Company hereunder or under
the Loan Agreement.

9.             This Note, together with the other Revolving Credit Notes issued
on the date hereof pursuant to the Loan Agreement, are being issued in
substitution of, and supersede and replace, the "Revolving Credit Notes" (as the
same may have been amended and replaced to the date hereof) executed and
delivered pursuant to the Existing Loan Agreement (as defined in the Loan
Agreement).  The Indebtedness evidenced by this Note (and the other Revolving
Credit Notes issued pursuant to the Loan Agreement) is the renewal, amendment
and extension of the revolving credit Indebtedness under the Existing Loan
Agreement.

ALAMO GROUP INC.

By:                                                                                                 
       Robert H. George
       Vice President

 

 

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

62

--------------------------------------------------------------------------------


EXHIBIT "C"

SWING LINE NOTE

$5,000,000.00                                                                                                                                                           
August 25, 2004

1.             FOR VALUE RECEIVED, the undersigned, ALAMO GROUP INC., a Delaware
corporation (the "Company"), agrees and promises to pay to the order of Bank of
America, N.A. or any other owner and holder of this note (collectively, the
"Lender"), at Lender's Lending Office (as defined in the Loan Agreement defined
below), the principal sum of FIVE MILLION DOLLARS ($5,000,000.00), in lawful
money of the United States of America, or so much thereof as may be advanced and
outstanding from time to time, together with interest on the unpaid principal
balance outstanding from time to time at the rates and on the dates set forth
herein.

2.             This note is the Swing Line  Note issued pursuant to and entitled
to the benefits of the Amended and Restated Revolving Credit  Agreement dated
August 25, 2004, (the "Loan Agreement"), executed by and among the Company,
Lender and the Subsidiaries of the Company named in the Loan Agreement as
members of the "Obligated Group," each of which is a guarantor of the loan
evidenced by this Note, as the same may be amended, modified or restated from
time to time. Terms defined in the Loan Agreement are used herein with the same
meanings.  Reference is made to the Loan Agreement for all purposes relating to
the terms of this Note, including (i) the obligation of Lender to advance funds
hereunder, (ii) the prepayment rights and obligations of the Company and
(iii) the events on which the maturity of this Note may be accelerated.

3.             The unpaid principal amount of, and accrued unpaid interest on,
this Note is payable in accordance with the Loan Agreement, but not later than
the Swing Line Maturity Date

4.             The unpaid principal balance advanced and outstanding hereunder
shall bear interest from the date of advance until maturity at the rate per
annum provided in the Loan Agreement that is selected by the Company pursuant to
the Loan Agreement.  The interest rate specified in this section is subject to
adjustment under the circumstances described in the Loan Agreement.  Interest
shall be computed in the manner provided in the Loan Agreement.

5.             Notwithstanding any provision contained in this Note or any other
document executed or delivered in connection with this Note or in connection
with the Loan Agreement, the Lender shall never be deemed to have contracted for
or be entitled to receive, collect or apply as interest on this Note, any amount
in excess of the maximum rate of  interest permitted to be charged by applicable
law, and, if the Lender ever receives, collects or applies as interest any such
excess, then the amount that would be excessive interest shall be applied to
reduce the unpaid principal balance of this Note, and, if the principal balance
of this Note is paid in full by that application, then any remaining excess
shall promptly be paid to the Company.  In determining whether the interest paid
or payable under any specific contingency exceeds the highest lawful rate, the
Company and the Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments expressly
designated as interest payments hereunder) as an expense or fee rather than as
interest, (ii) exclude voluntary prepayments and the effect thereof, and (iii)
spread the total amount of interest throughout the entire contemplated term of
this Note so that the interest rate is uniform throughout that term.

6.             If the principal of, or any installment of interest on, this Note
becomes due and payable on a day other than a Business Day, then the maturity
thereof shall be extended to the next succeeding Business Day. If this Note, or
any installment or payment due hereunder, is not paid when due, whether at
maturity or by acceleration, or if it is collected through a bankruptcy, probate
or other court, whether before or after maturity, then the Company shall pay all
costs of collection, including, but not limited to, reasonable attorney's fees
incurred by the holder of this Note.  All past due principal of, and to the
extent permitted by applicable law, interest on this Note shall bear interest
until paid at the rate provided in the Loan Agreement.

7.             The Company and all sureties, endorsers, guarantors and other
parties ever liable for payment of any sums payable pursuant to the terms of
this Note, jointly and severally waive demand, presentment for payment, protest,
notice of protest, notice of acceleration, notice of intent to accelerate,
diligence in collection, the bringing of any suit against any party and any
notice of or defense on account of any extensions, renewals, partial payments or
changes in any manner of or in this Note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

63

--------------------------------------------------------------------------------


 

8.             All Advances made by Lender, the respective Interest Periods
thereof (if applicable), and all repayments of the principal thereof shall be
recorded by Lender and, before any transfer hereof, endorsed by Lender on the
schedule attached hereto, or on a continuation of the schedule attached to and
made a part hereof, provided that the failure of Lender to record any
endorsement shall not affect the Obligations of the Company hereunder or under
the Loan Agreement.

9.             This Note is being issued in substitution of, and supersedes and
replaces, the "Swing Line Note" (as the same may have been amended and replaced
to the date hereof) executed and delivered pursuant to the Existing Loan
Agreement (as defined in the Loan Agreement).  The Indebtedness evidenced by
this Note is the renewal, amendment and extension of the revolving credit
Indebtedness under the Existing Loan Agreement.

ALAMO GROUP INC.

By:                                                                                                 
      Robert H. George
      Vice President

 

 

 

 

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

64

--------------------------------------------------------------------------------


EXHIBIT "D"

REQUEST FOR  PRIME RATE ADVANCE

1.             Submission Pursuant To Loan Agreement.  This Request for Prime
Rate Advance is executed and delivered by Alamo Group Inc. ("Company"), to Bank
of America, N.A. as Administrative Agent for the Lenders, ("Lender") pursuant to
Section 2.03 of the Amended and Restated Revolving Credit Agreement, dated
August 25, 2004 between Company and Lender (the "Agreement").  Any capitalized
terms used and not defined herein have the meanings assigned to them in the
Agreement.

2.             Request For Advance.  Company hereby requests that Lender make a
Prime Rate Advance to Company pursuant to the Agreement as follows:

 o  Swing Line Note (Note Number _______________):

 o        Revolving Credit Note (Note Number _______________):

   (a)           Amount of Prime Rate Advance:_______________________.

   (b)           Date of Advance:  _________.

 o        $____________ of the proceeds of this Advance are being used to make
an Acquisition. [Check only if required by the terms of the Loan Agreement]

3.         Representations, Warranties and Certifications. Company hereby
represents, warrants, and certifies to Lender that as of the date of the Prime
Rate Advance requested herein:

(a)           There exists no Event of Default or any condition which, if
uncured, will become an Event of Default.

(b)           Company has performed and complied with all agreements and
conditions contained in the Agreement that are required to be performed or
complied with by Company.

(c)           The representations and warranties of a continuing nature
contained in the Agreement and each of the other Loan Documents are true in all
respects, with the same force and effect as though made on and as of the date of
the Advance.

4.        Proceeds of Advances.  Lender is authorized to deposit the proceeds of
the Advance requested hereby, other than an Advance constituting a rollover of
an existing Advance, to: 
                                                                                                    

.

5.         Execution Authorized.  This Request for Prime Rate Advance is
executed on [                    , 200__ ]  , by an authorized officer of
Company.  Each of the undersigned, in such capacity, hereby certifies each and
every matter contained herein to be true and correct.

ALAMO GROUP INC., a Delaware corporation

By:                                                                                                 
Name:                                                                                            
Title:                                                                                              

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

65

--------------------------------------------------------------------------------


 

EXHIBIT "E"

REQUEST FOR  EURODOLLAR ADVANCE

1.             Submission Pursuant To Loan Agreement.  This Request for Request
for Eurodollar Advance is executed and delivered by Alamo Group Inc.
("Company"), to Bank of America, N.A., as Administrative Agent for the Lenders
("Lender"), pursuant to Section 2.03 of the Amended and Restated Revolving
Credit Agreement, dated August 25, 2004 between Company and Lenders (the
"Agreement").  Any capitalized terms used and not defined herein have the
meanings assigned to them in the Agreement.

2.             Request For Advance.  Company hereby requests that Lender make a
Eurodollar Advance to Company pursuant to the Agreement as follows:

o          Revolving Credit Note (Note Number _______________):

(a)           Amount of Eurodollar Advance:      
($                                                                           )

o        Advance

o        Rollover

(b)           Date of Advance or Rollover of Existing Advance: 
                                                    .
(c)           Eurodollar Interest Period:________months (one, two, three, or
six).
(d)           Rate quoted by Lender:  __________.

o         $__________ of the proceeds of this Advance are being used to make an
acquisition. [Check if required by the terms of the Loan Agreement]

3.          Representations, Warranties and Certifications. Company hereby
represents, warrants, and certifies to Lender that as of the date of the
Eurodollar Advance requested herein:

(a)           There exists no Event of Default or any condition which, if
uncured, will become an Event of Default.

(b)           Company has performed and complied with all agreements and
conditions contained in the Agreement that are required to be performed or
complied with by Company.

(c)           The representations and warranties of a continuing nature
contained in the Agreement and each of the other Loan Documents are true in all
respects, with the same force and effect as though made on and as of the date of
the Advance.

4.          Proceeds of Advances.  Lender is authorized to deposit the proceeds
of the Advance requested hereby, other than an Advance constituting a rollover
of an existing Advance, to: 
                                                                                                   . 

5.           Execution Authorized.  This Request for Eurodollar Advance is
executed on                         , 20_, by an authorized officer of Company. 
Each of the undersigned, in such capacity, hereby certifies each and every
matter contained herein to be true and correct.

ALAMO GROUP INC., a Delaware corporation

By:                                                                                                         
Name:                                                                                                    
Title:                                                                                                      

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

66

--------------------------------------------------------------------------------


EXHIBIT "F"

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this "Guaranty") by
___________________________________, a ________________________ (the
"Guarantor"), is for the benefit of BANK OF AMERICA, N.A., a national banking
association, whose mailing address is 300 Convent Street, P.O. Box 300,
San Antonio, Texas 78291-0300, as Administrative Agent (herein so called) for
the Lenders (collectively herein so called, and individually, a "Lender"), and
is made and delivered pursuant to that certain Amended and Restated Revolving
Agreement (With Letter of Credit Facility) (the "Loan Agreement"), dated August
25, 2004, by and among Alamo Group Inc., a Delaware corporation (the
"Borrower"), and its subsidiaries that are named therein as members of the
"Obligated Group," and the Lenders, as the same may hereafter be amended,
modified or restated from time-to-time and at any time.  All capitalized terms
used but not defined herein shall have the meaning assigned to them in the Loan
Agreement. 

W I T N E S S E T H:

WHEREAS,  Lenders have extended and will extend credit and financial
accommodations to the Borrower, in a principal amount not to exceed at any given
time, from time-to-time, the Revolving Credit Commitment (collectively, the
"Loans") pursuant to the terms of the Loan Agreement;

WHEREAS, Guarantor is a wholly-owned subsidiary or an Affiliate (as defined in
the Loan Agreement) of the Borrower and will derive direct and indirect economic
benefits from the Borrower as a result of the Loans;

NOW, THEREFORE, (i) to induce the Lenders, at any time from time-to-time, to
loan monies, without security to or for the account of Borrower, (ii) at the
special insistence and request of the Lenders, and (iii) for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor hereby agrees as follows:

1.             Guarantor hereby absolutely and unconditionally guarantees the
prompt and punctual payment and performance when due (whether at its maturity,
by lapse of time, by acceleration or otherwise) of the Guaranteed Obligations
(hereinafter defined).  This is a continuing guaranty applicable to and
guaranteeing any and all indebtedness, obligations, and liabilities of every
kind and character of Borrower to the Lenders, whether now existing or hereafter
arising, whether due and owing or to become due and owing, whether joint or
several, or joint and several, whether absolute or contingent, as created and
evidenced by, and arising under, the Loan Agreement and the Notes, and all
renewals, extensions, increases, and rearrangements of such indebtedness,
obligations or liabilities, including any and all amounts owing or which may
hereafter become owing thereon or in connection therewith, including, without
limitation, any and all amounts of principal, interest, attorneys' fees, costs
of collection and other amounts owing thereunder (hereinafter collectively
called the "Guaranteed Obligations").

2.             Guarantor hereby waives marshalling of assets and liabilities,
sale in inverse order of alienation, notice of acceptance of this Guaranty and
of any indebtedness, obligation or liability to which it applies or may apply,
and waives presentment and demand for payment thereof, notice of dishonor or
nonpayment thereof, notice of intention to accelerate, notice of acceleration,
protest, and notice thereof and all other notices and demands, collection or
instigation of suit or any other action by Administrative Agent or Lenders in
collection thereof, including any notice of default in payment thereof or other
notice to, or demand of payment therefor on, any party.  Further, Guarantor
expressly waives each and every right to which it may be entitled by virtue of
the suretyship law of the State of Texas including without limitation, any
rights it may have pursuant to Rule 31, Texas Rules of Civil Procedure, Articles
1986 and 1987, Revised Civil Statutes of Texas and Chapter 34 of the Texas
Business and Commerce Code.

3.             Guarantor agrees to pay to Administrative Agent and the Lenders
their collection costs, including any additional amount for reasonable
attorneys' fees (including, but not limited to, reasonable expenses and hourly
fees of in-house counsel of Administrative Agent or any Lender and independent
counsel to Administrative Agent or any Lender), but in no event to exceed the
maximum amount permitted by law, if the Guaranteed Obligations are not paid by
Guarantor upon demand when due as required herein or if this Guaranty is
enforced by suit or through probate or bankruptcy court or through any judicial
proceedings whatsoever, and should it be necessary to reduce the Lenders' claims
to judgment, such judgment shall bear interest at the Maximum Rate.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

67

--------------------------------------------------------------------------------


4.             This is an absolute and unconditional guaranty of payment and not
of collection, by Guarantor, jointly and severally with any other guarantor, of
the Guaranteed Obligations in each and every particular, and Guarantor waives
any right to require that (a) any action be brought against Borrower or any
other person or entity, (b) Administrative Agent or the Lenders enforce rights
against any other guarantor of the Guaranteed Obligations, (c) Administrative
Agent or the Lenders proceed or enforce rights against or exhaust any security
given to secure the Guaranteed Obligations, (d) Administrative Agent or the
Lenders have Borrower joined with Guarantor or any other guarantor of all or
part of the Guaranteed Obligations in any suit arising out of this Guaranty
and/or the Guaranteed Obligations, or (e) Administrative Agent or the Lenders
pursue any other remedy in their power whatsoever.  The Administrative Agent or
the Lenders shall not be required to mitigate damages or take any action to
reduce, collect or enforce the Guaranteed Obligations.  Guarantor waives any
defense arising by reason of any disability, lack of corporate authority or
power, or other defense of Borrower or any other guarantor of the Guaranteed
Obligations, and shall remain liable hereon regardless of whether Borrower or
any other guarantor be found not liable thereon for any reason.  Should
Administrative Agent or the Lenders seek to enforce the obligations of Guarantor
by action in any court, Guarantor waives any necessity, substantive or
procedural, that a judgment previously be rendered against Borrower or any other
person or entity or that Borrower or any other person or entity be joined in
such cause or that a separate action be brought against Borrower or any other
person or entity.  The obligations of Guarantor hereunder are several from those
of Borrower or any other person or entity (including without limitation any
other surety for Borrower), and are primary obligations concerning which
Guarantor is the principal obligor.  All waivers herein contained shall be
without prejudice to Administrative Agent or the Lenders at their option to
proceed against Borrower or any other person or entity, whether by separate
action or by joinder.

5.             Guarantor agrees that suit may be brought against Guarantor and
any other guarantors of the Guaranteed Obligations, jointly and severally, and
against one or more of them, less than all, without impairing the rights of
Administrative Agent or the Lenders against the other guarantors; nor shall
Administrative Agent or the Lenders be required to join Borrower or any other
guarantor or liable party in a suit against a particular guarantor; and
Administrative Agent and the Lenders may release Borrower and/or one or more
guarantor(s) or settle with such persons or entities as they deem fit without
releasing or impairing the rights of Administrative Agent or the Lenders, to
demand and collect the balance of such indebtedness the other remaining
guarantors not so released.

6.             Guarantor hereby consents and agrees to each of the following to
the fullest extent permitted by law, and agrees that the Guarantor's obligations
under this Guaranty shall not be released, diminished, impaired, reduced or
adversely affected by any of the following, and waives any rights (including
without limitation rights to notice) which Guarantor might otherwise have as a
result of or in connection with any of the following:

(a)           Any renewal (whether one or more), extension, modification,
increase, decrease, alteration or rearrangement of all or any part of the
Guaranteed Obligations or any instrument executed in connection therewith, or
any contract or understanding between (i) Borrower and Administrative Agent or
the Lenders, or (ii) Borrower, Administrative Agent, the Lenders, or any other
person or entity, pertaining to the Guaranteed Obligations;

(b)           Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Administrative Agent or the Lenders to Borrower or
Guarantor or any person or entity liable on the Guaranteed Obligations;

(c)           The insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution, death or lack of power of Borrower or
Guarantor or any other person or entity at any time liable for the payment of
all or part of the Guaranteed Obligations; or any dissolution of Borrower or
Guarantor, or any sale, lease or transfer of any or all of the assets of
Borrower or Guarantor, or any changes in the shareholders, partners, or members
of Borrower or Guarantor; or any reorganization of Borrower or Guarantor;

(d)           The invalidity, illegality or unenforceability of all or any part
of the Guaranteed Obligations, or any document or agreement executed in
connection with the Guaranteed Obligations, for any reason whatsoever, including
without limitation the fact that the Guaranteed Obligations, or any part
thereof, exceed the amount permitted by law, the act of creating the Guaranteed
Obligations or any part thereof is without corporate power, the officers or
representatives executing the documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, the Guaranteed Obligations
violate applicable usury laws, Borrower having valid defenses, claims or offsets
(whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible amount Borrower, the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible, legally impossible or unenforceable, or the documents or
instruments pertaining to the Guaranteed Obligations have been forged or
otherwise are irregular or not genuine or authentic;

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

68

--------------------------------------------------------------------------------


 

(e)           Any full or partial release of the liability of Borrower on the
Guaranteed Obligations or any part thereof, of any co‑guarantors, or any other
person or entity now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by Guarantor that Guarantor may be required
to pay the Guaranteed Obligations in full without assistance or support of any
other person or entity, and Guarantor has not been induced to enter into this
Guaranty on the basis of a contemplation, belief, understanding or agreement
that other parties other than Borrower will be liable to perform the Guaranteed
Obligations, or the Lender may look to other parties to perform the Guaranteed
Obligations;

(f)            The taking or accepting of any, or any other, security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations;

(g)           Any release, surrender, exchange, subordination, deterioration,
waste, loss or impairment (including, without limitation, negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or
security, at any time existing in connection with, or curing or securing payment
of, all or any part of the Guaranteed Obligations;

(h)           The failure of Administrative Agent or any Lender or any other
person or entity to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of such collateral, property or security;

(i)            The fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guaranty in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of the
collateral (if any) for the Guaranteed Obligations;

(j)            Any payment by Borrower to Administrative Agent or a Lender is
held to constitute a preference under the bankruptcy law, or for any reason
Administrative Agent or a Lender is required to refund such payment or pay such
amount to Borrower or someone else;

(k)           Any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices Guarantor or increases the likelihood that
Guarantor will be required to pay the Guaranteed Obligations pursuant to the
terms hereof; it being the unambiguous and unequivocal intention of Guarantor
that Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations; or

(l)            The fact that all or any of the Guaranteed Obligations cease to
exist by operation of law, including without limitation by way of a discharge,
limitation or tolling thereof under applicable bankruptcy laws.

7.             If any payment by Borrower or any other guarantor of all or part
of the Guaranteed Obligations to Administrative Agent or a Lender is held to be
a preference under the bankruptcy laws, or if for any other reason
Administrative Agent or a Lender is required to refund such payment or pay the
amount thereof to any other party, such payment by Borrower or by such guarantor
to Administrative Agent or a Lender shall not constitute a release of Guarantor
from any liability respecting payment of the Guaranteed Obligations, and
Guarantor agrees to pay such amount to Administrative Agent or such Lender upon
demand.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

69

--------------------------------------------------------------------------------


 

8.             If this Guaranty would constitute or result in a violation of any
applicable fraudulent conveyance or similar law of any relevant jurisdiction,
the liability of Guarantor under this Guaranty shall be reduced to the maximum
amount permissible under the applicable fraudulent conveyance or similar law.

9.             The maximum interest rate provisions set forth in the loan
Agreement are hereby incorporated by reference into this Guaranty and are made a
part hereof for all purposes; it being agreed that all rights and remedies of
Administrative Agent and the Lenders hereunder are subject to such provisions.

10.           This Guaranty is for the benefit of Administrative Agent and the
Lenders, and for such other persons and entities as may from time-to-time become
or be the holders of any Guaranteed Obligations; and this Guaranty shall be
transferable and negotiable, with the same force and effect and to the same
extent as the Guaranteed Obligations may be transferable, it being understood
that upon the assignment or transfer by any Lender of any Guaranteed
Obligations, the legal holder of such Guaranteed Obligations shall have all of
the rights granted to the transferring Lender under this Guaranty.

11.           Payment of all amounts hereunder shall be made at the offices of
Administrative Agent at Bexar County, Texas.

12.           Any notice, request or other communication required or permitted
to be given hereunder shall be given as provided in the Loan Agreement. 
Guarantor will comply with and perform all native and negative covenants and
agreements made by the Borrower in the loan Agreement with respect to the
Guarantor.  All representations and warranties made by the Borrower in the Loan
Agreement with respect to the Guarantor are true and correct as of the date of
this Guaranty.  The Administrative Agent and the Lenders shall be entitled to
rely on all of the representations and warranties made by the Borrower in the
loan Agreement with respect to the Guarantor with the same force and effect as
though they were incorporated in this Guaranty and made by the Guarantor for the
Lenders herein.

13.           This Guaranty shall not be wholly or partially satisfied or
extinguished by Guarantor's payment of any amount hereunder, including payment
of all amounts due as of any specified date, but shall continue in full force
and effect as against Guarantor for the full amount, except as otherwise
specified herein, as to all Guaranteed Obligations created, incurred or arising
prior to the time when notice of termination is given by the Guarantor to
Administrative Agent as specified herein, or which thereafter may be incurred
for which the Lenders have, prior to the affective date of such notice,
committed to lend to Borrower, and until payment full thereof.  Any and all
extensions of credit and financial accommodations made concurrently herewith or
hereafter made by the Lenders to Borrower shall be conclusively presumed to have
been made in acceptance hereof.

14.           This Guaranty shall be binding upon Guarantor, its successors and
assigns and shall inure to the benefit of, and be enforceable by Administrative
Agent and the Lenders and their respective successors and assigns and each and
every other person who shall from time-to-time be or become the owner or holder
of any of the Guaranteed Obligations, and each and every reference herein to the
"Administrative Agent" or the "Lender" or the "Lenders" shall also include each
and every successor, assign, owner or bolder.  Guarantor shall not assign or
delegate its obligations hereunder without the prior written consent of the
Required Lenders, which consent may be withheld in the Lenders' sole discretion.

15.           The undersigned guaranteeing corporation does hereby acknowledge
that it has determined the benefits and advantages which will be derived by the
undersigned from execution of this Guaranty, and the Board of Directors of the
undersigned corporation has made such determination, and the undersigned
corporation does hereby acknowledge, warrant and represent that, a direct or an
indirect economic benefit will accrue to the undersigned by reason of execution
of this Guaranty.

16.           This Guaranty shall be in addition to and cumulative of, and not
in substitution, novation or discharge of, any and all prior or contemporaneous
guaranty agreements by Guarantor or other persons or entities, in favor of any
Lender or assigned to any Lender by others.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

70

--------------------------------------------------------------------------------


 

17.           Guarantor represents and warrants that (i) this Guaranty is not
given with actual intent to hinder, delay or dead any entity to which Guarantor
is or will become, on or after the date hereof, indebted; (ii) Guarantor has
received at least a reasonably equivalent value in exchange for the giving of
this Guaranty; (iii) Guarantor is not insolvent on the date hereof and will not
become insolvent as a result of the giving of this Guaranty; (iv) Guarantor is
not engaged in a business or transaction, nor is about to engage in a business
or transaction, for which any property remaining with Guarantor constitutes an
unreasonably small amount of capital; and (v) Guarantor does not intend to incur
debts that will be beyond the Guarantor's ability to pay as such debts mature.

18.           Guarantor will not change its address, name or identity without
notifying Administrative Agent of such change in writing at least ten (10)
Business Days prior to the effective date of such change.

19.           No delay on the part of Administrative Agent or any Lender in
exercising any right hereunder or failure to exercise the same shall operate as
a waiver of such right, nor shall any single or partial exercise of any right,
power or privilege bar any farther or subsequent exercise of the same or any
other right, power or privilege.

20.           This Guaranty shall not be changed orally, but shall be changed
only by agreement in writing signed by the person against whom enforcement of
such change is sought.

21.           The masculine and neuter genders used herein shall each include
the masculine, feminine and neuter genders and the singular number used herein
shall include the plural number. The words "person" and "entity" shall include
without limitation individuals, corporations, partnerships, joint ventures,
associations, joint stock companies, trusts, unincorporated organizations, and
governments and any agency or political subdivision thereof.

22.           This Guaranty may be executed in multiple counterparts, and each
counterpart executed by any party shall be deemed an original and shall be
binding upon the person or entity executing the same, irrespective of whether
any other Guarantor has executed this or any other counterpart of this
Guaranty.  Production of any counterpart other than the one to be enforced shall
not be required.

23.           If any provision of this Guaranty is determined to be invalid by
any court of competent jurisdiction or to be in violation of any applicable law,
such invalidity or violation shall have no effect on any other provisions of
this Guaranty (which shall remain valid and binding and in full force and
effect) or in any other jurisdiction, and to that end the provisions of this
Guaranty shall be considered severable.

24.           Guarantor expressly waives any and all rights of subrogation,
reimbursement and contribution (contractual, statutory or otherwise) against the
Borrower, including without limitation, any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor statute,
arising from the existence or performance of this Guaranty and the Guarantor
irrevocably waives any right to enforce any remedy which the Lenders now have or
may hereafter have against the Borrower and waives any benefit of, and any right
to participate in, any security now or hereafter held by Administrative Agent or
the Lenders until the Guaranteed Obligations have been paid in full and until
all commitments of the Lenders to extend credit to the Borrower under the Loan
Agreement and the other Loan Documents have terminated.

25.           Guarantor hereby expressly covenants and agrees for the benefit of
Administrative Agent and the Lenders that all obligations and liabilities of the
Borrower and the other Guarantors, or any one or more of them, to the Guarantor
of whatsoever description (including, without limitation, all intercompany
receivables of the Guarantor from the Borrower) shall be subordinated and junior
in right of payment to the Guaranteed Obligations, provided that scheduled
payments (but not prepayments) may be made until there occurs a Potential
Default or Event of Default.  Following the occurrence of a Potential Default or
an Event of Default, any indebtedness of the Borrower to the Guarantor shall, if
Administrative Agent shall so request, be collected and received by the
Guarantor as trustee for Administrative Agent and paid over to Administrative
Agent on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

26.           (a)           This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of Texas, except to the extent provided
in Paragraph 26(b) below and to the extent that the federal laws of the United
States of America may otherwise apply.

    (b)           Notwithstanding anything in Paragraph 26(a) above to the
contrary, nothing in this Guaranty shall be deemed to constitute a waiver of any
rights which Administrative Agent or the Lenders have under the National Bank
Act or other applicable federal law.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

71

--------------------------------------------------------------------------------


 

27.           Any legal action or proceeding with respect to this Guaranty may
be brought in the courts of the State of Texas, County of Bexar or of the United
States courts located in Bexar County, State of Texas, and by execution and
delivery of this Guaranty, Guarantor hereby consents, for itself and in respect
of its property, to the nonexclusive jurisdiction of the aforesaid courts. 
Guarantor hereby irrevocably waives any objection, including any objection to
the laying of venue or based on the grounds of inconvenient forum which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Guaranty or any document related hereto. 
Guarantor hereby waives personal service of any summons, complaint or other
process, which may be made by any other means permitted by Texas law.

28.          THIS GUARANTY EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING OF
GUARANTOR AND SUPERSEDES PRIOR AND CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS
OF GUARANTOR, VERBAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

   THIS WRITTEN GUARANTY AND THE INSTRUMENTS AND DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

EXECUTED this _____ day of  August, 2004.

"Guarantor"

_______________________________                                        Address:

By:                                                                         
                                ____________________
      Robert H.
George                                                                           
  ____________________
      Vice President - Administration

 

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

72

--------------------------------------------------------------------------------


EXHIBIT “G”        

(excluding dormant subsidiaries with insubstantial assets)

    Name Ownership     Alamo Capital Inc., a Nevada corporation 100% Alamo Group
Inc.     Alamo Group Canada Inc., a New Brunswick corporation 100% Alamo Group
Inc.        Schulte Industries Ltd., a New Brunswick corporation 100% AG Canada
    Alamo Group (USA) Inc, a Delaware corporation) 100% Alamo Group Inc.    
   Alamo Group (KS) Inc., a Kansas corporation 100% Alamo Group USA        Alamo
Group Holdings, L.L.C., a      Delaware limited liability company 100% Alamo
Group USA        ALG Holdings, L.LC., a Delaware      limited liability company
100% Alamo Group USA        Alamo Group (SMC) Inc., a Nevada corporation 100%
Alamo Group USA        Alamo Sales Corp., a Delaware corporation 100% Alamo
Group USA           Electronic Parts Counter Inc., a Nevada         corporation
100% Alamo Sales Corp.        Tiger Corporation formerly Alamo Group (SD) Inc.,
     a Nevada corporation 100% Alamo Group USA        M&W Gear Company, a
Delaware corporation 100% Alamo Group USA        Schwarze Industries, Inc., an
Alabama corporation 100% Alamo Group USA           Schwarze Industries Australia
PTY LTD 100% Scharze Industries, Inc.        Schulte (USA) Inc., a Florida
corporation 100% Alamo Group USA     Herschel-Adams Inc., a Nevada corporation
100% Alamo Group Inc.        Alamo Group (IA) Inc. dba Herschel Corporation, a
Nevada      corporation 100% Herschel-Adams, Inc.        Adams Hard-Facing
Company, Inc (formerly Alamo Group      OK Inc.), an Oklahoma corporation 100%
Herschel-Adams, Inc.           Adams Sales Corp (formerly Adams-Hard  
      Facing, Formerly Alamo Acquisition Corp), a         Nevada corporation
100% Adams Hard-Facing Company, Inc.     Alamo Group (TX) L.P., a Delaware  
limited Partnership GP–Alamo Group Holdings, L.L.C.   LP–ALG Holdings, L.L.C.

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

73

--------------------------------------------------------------------------------


 

Alamo Group (EUR) Limited 100% Alamo Group (USA) Inc.        Bromford Turner
Limited 100% Alamo Group (EUR) Limited           Forge Gorce 100% Bromford
Turner Limited        McConnel Limited 100% Alamo Group (EUR) Limited        NJM
Dabekausen Beheer B.V 100% Alamo Group (EUR) Limited        Alamo Group (FR) S.A
100% Alamo Group (EUR) Limited           S.M.A., S.A Alamo Group (FR) S.A.    
      S.C.I. Industrielle Alamo Group (FR) S.A.           Bectrac S.A Alamo
Group (FR) S.A.        Alamo Group (Tx) L.P. (Delaware) 1% GP-Alamo Group
Holdings LLC,   general partner       99% LP-ALG Holdings LLC,   limited partner
       Alamo Group Management LP (Delaware) 1% GP-Alamo Group Holdings LLC,  
general partner       99% LP-ALG Personnel Management LLC   limited partner    
   ALG Personnel Management LLC 100% Alamo Group (USA) Inc.     Alamo Group (Oh)
Inc. a Delaware corporation 100% Alamo Group (USA) Inc.        Faucheaux SAS (a
French Company) 100% Alamo Group (Oh) Inc.        Rousseau S.A. (a French
company) 100% Alamo Group (Oh) Inc.

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

74

--------------------------------------------------------------------------------


EXHIBIT "H"

Permitted Liens

 

 

Secured Party

 Description of Collateral

Ford Motor Credit Corp

Floor Planned Chassis purchased from Mid Tenn Ford

MB Credit Corp

Floor Planned Chassis purchased from Neely Coble

National Australia Bank (Line of Credit and Security Agreement)

All assets except R/E, Bank of America Letter of Credit

Australian Guarantee Corporation (capital lease)

Sweepers

Toronto Dominion

Accounts Receivable, Inventory
Alamo Group, Inc. -Guaranty

Southwest Lift, Inc.

Forklifts:
S/N #1A223712
S/N #66178

Toyota Motor Credit Corp.

Forklift

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

75

--------------------------------------------------------------------------------


EXHIBIT "I"

Legal Opinions

Based upon the foregoing, it is our opinion that:

1.     Company is a Delaware corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware and has all corporate
power and authority required to own its property and carry on its business as
presently conducted or proposed to be conducted.  Company is duly qualified or
licensed to do business in each jurisdiction where the nature of the business in
which it is engaged makes such qualification or licensing necessary, including
[list states in which Company currently does business].

2.     Company has the corporate power and requisite authority to execute,
deliver and carry out the terms and provisions of the Loan Documents, and all
other documents and instruments delivered pursuant to the terms of the Loan
Documents, and has taken all corporate action necessary to duly authorize
(i) the execution, delivery and performance of the terms and provisions of the
Loan Documents and (ii) the performance of its obligations under the Loan
Documents, including without limitation, the borrowing and repayment of money by
Company thereunder.

3.     Neither the execution and delivery by Company of the Loan Documents, nor
the performance by Company of its obligations thereunder, nor compliance by
Company with the terms and provisions thereof will (i) contravene any provision
of law, statute, rule or regulation of the State of Texas (or any political
subdivision thereof) or the United States of America to which Company is
subject, or conflict with, or result in any breach of, any material agreement,
mortgage, indenture, deed of trust or other instrument known to us to which
Company or its properties may be subject, or result in the creation of any
mortgage, lien, pledge or encumbrance in respect of any property of Company
(other than liens in your favor), (ii) contravene any judgment, decree, license,
order or permit known to us to be applicable to Company, or (iii) violate any
provision of the articles of incorporation or bylaws of Company pursuant to
which Company was created and is governed.  To the best of our knowledge, after
reasonable inquiry, no consent, approval, authorization or order of any
governmental or public body or authority, or of any third party, is required in
connection with the execution, delivery and performance by Company of the Loan
Documents or the borrowing and repayment of money by Company thereunder.

4.     The Loan Documents that Company is required to execute and/or deliver
have been duly executed, presented and delivered by Company and constitute the
legal and binding obligations of Company, enforceable in accordance with their
respective terms.

5.     To the best of our knowledge, after discussion with the principal
executive officers of Company, Company has paid and discharged all taxes,
assessments and governmental charges or levies imposed upon it or upon its
respective income or profits or upon any property belonging to it.

6.     To the best of our knowledge, after discussion with the principal
executive officers of Company, there are no actions, suits or proceedings
pending or threatened against Company which, if adversely determined, would have
a Material Adverse Effect (as defined in the Loan Agreement) on the financial
condition, operations, properties, assets or business of Company or on the
borrowing transaction contemplated in the Loan Agreement.

The above opinions should also be provided for each Obligated Group member or
other party executing any of the Loan Documents.

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

76

--------------------------------------------------------------------------------


EXHIBIT "J"

COMPLIANCE CERTIFICATE

     
Date:                                                                      

Bank of America, N.A.
300 Convent Street
Post Office Box 300
San Antonio, Texas  78291

Attn: Stevens E. Warrick, Senior Vice President

This Certificate is delivered to you pursuant to that certain Amended and
Restated Revolving Credit Agreement (the "Loan Agreement"), dated August 25,
2004, by and between Bank of America, as Administrative Agent for the Lenders,
the Lenders and Alamo Group Inc. (the "Company") and the subsidiaries of the
Company named therein as members of the "Obligated Group."  All capitalized
terms not otherwise defined shall have the meaning assigned to them in the Loan
Agreement.

As of the date of this Certificate, the Company certifies to Lenders the
following:

I.      COMPLIANCE:

A.    The representations and warranties stated in Article 6 of the Loan
Agreement continue to be true, except:

[List any exceptions]

B.    The Company has performed and fulfilled all of its obligations stated in
Article 8 of the Loan Agreement, except:

[List any exceptions]

C.    The Company and each other member of the Obligated Group has kept,
observed, performed and fulfilled each and every covenant and condition stated
in Article 9 of the Loan Agreement, except:

[List any exceptions]

D.    There are no Events of Default or Potential Default in existence as such
term is defined in Article 10 of the Loan Agreement, except:

[List any exceptions]

E.     Neither the Company nor any Obligated Group member is involved in any
material litigation, except:

[List any exceptions]

F.     The accompanying balance sheet and operating statement and supporting
financial data have been prepared in accordance with GAAP and are true and
correct, subject to normal year end audit and adjustments.

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

77

--------------------------------------------------------------------------------


 

 

G.    The Company's computations of the following financial covenants of the
Company contained in the Loan Agreement and as calculated on the attached
Schedule A are as follows, and are correct:

(a)           Minimum Fixed Charge Coverage Ratio
                           (Section 8.14 - minimum of 1.25 to
1.0):                                                                 to   
                   

(b)           Minimum Consolidated Tangible Net Worth
                           (Section 8.15 - minimum of
                           $_____________, subject to annual
                          
adjustment):                                                                                      
$                                             

(c)           Maximum Leverage Ratio
                           (Section 8.16 - maximum of
                           3.25 to
1.0:                                                                                        
                    to                       

(d)           Minimum Asset Coverage Ratio
                           (Section 8.18 - minimum of 3.00 to
1.0):                                                                 to   
                   

            (e)           Maximum Capital Stock Repurchases
                           (Section 9.04 - maximum of $20,000,000
                           aggregate during the term of the Loan Agreement
)                             $                                             

            (f)            Maximum Capital Expenditures
                            (Section 9.12 - maximum of $10,000,000
                            aggregate during any fiscal year
)                                                      
$                                                             

Very truly yours,

ALAMO GROUP INC.

By:      
                                                                                                             

Printed
Name:                                                                                      

Title:                                                                                                      

 

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

78

--------------------------------------------------------------------------------


SCHEDULE A TO COMPLIANCE CERTIFICATE

(for the period ending ___________________________)

Covenant

 

At End of Subject Period

1.       Fixed Charge Coverage Ratio

(a)     Net Income

$                    

(b)     Income from discontinued operations or extraordinary items

$                    

(c)     Losses from discontinued operations or extraordinary items

$                    

(d)     Gains from sales of assets

$                    

(e)     Losses from sales of assets

$                    

(f)      Income tax expense

$                    

(g)     Interest expense

$                    

(h)     Depreciation, depletion, amortization, and non-cash charges

$                    

(i)      Operating Cash Flow - Line 1(a), minus Line 1(b), plus Line 1(c), minus
Line 1(d), plus Line 1(e), plus Line 1(f), plus Line 1(g), plus Line 1(h)

$                    

(j)      Lease and rent expense

$                    

(k)     Maintenance Capital Expenditures

$                    

(l)      Cash Taxes

$                    

(m)    Dividends paid in cash

$                    

(n)     Line 1(i), plus Line 1(j), minus Line 1(k), minus Line 1(l), minus Line
1(m)

$                    

(o)     Interest Expense

$                    

(p)     Principal Payments on Indebtedness for Borrowed Money (excluding the
Obligation)

$                    

(q)     Lease and rent expense

$                    

(r)      Line 1(o), plus Line 1(p), plus Line 1(q)

$                    

(s)     Fixed Charge Coverage Ratio - ratio of Line 1(n) to Line 1(r)

______ to ______

(l)      Minimum Ratio (per §8.14)

1.25 to 1.00

2.       Consolidated Tangible Net Worth

(a)      Initial minimum

$109,500,000

(b)      Net Income (as reported on the audited financials for the immediately
preceding fiscal year) times 50%

$                           

(c)      Net proceeds of Equity Issuances

$                           

(d)      Line 2(a), plus Line 2(b), plus Line 2(c)

$                           

(e)      Actual Consolidated Tangible Net Worth - must be greater than Line 2(d)

$                           

 

Exhibit Q

79

--------------------------------------------------------------------------------


 

 

3.       Leverage Ratio

(a)      Indebtedness for Borrowed Money

$                    

(b)      Capital leases

$                    

(c)      Guaranties of Indebtedness for Borrowed Money and capital leases

$                    

(d)      Consolidated Funded Debt - Line 3(a), plus Line 3(b), plus Line 3(c)

$                    

(e)      Net Income

$                    

(f)      Income from discontinued operations or extraordinary items

$                    

(g)     Losses from discontinued operations or extraordinary items

$                    

(h)     Gains from sales of assets

$                    

(i)       Losses from sales of assets

$                    

(j)       Income tax expense

$                    

(k)      Interest expense

$                    

(l)       Depreciation, depletion, amortization, and non-cash charges

$                    

(m)     Operating Cash Flow - Line 1(e), minus Line 1(f), plus Line 1(g), minus
Line 1(h), plus Line 1(i), plus Line 1(j), plus Line 1(k), plus Line 1(l)

$                    

(n)      Leverage Ratio - ratio of Line 3(d) to Line 3(m)

______ to _____

(o)      Maximum Ratio

3.25 to 1.00

4.       Asset Coverage Ratio

(a)      Cash Equivalent Investments

$                    

(b)      Accounts Receivable

$                    

(c)      Inventory

$                    

(d)      Net PP&E

$                    

 (e)      Line 4(a), plus Line 4(b), plus Line 4(c),                      plus
Line 4(d)

$                    

(f)       Indebtedness for Borrowed Money

$                    

(g)      Capital leases

$                    

(h)      Guaranties of Indebtedness for Borrowed Money and capital leases

$                    

(i)        Consolidated Funded Debt - Line 4(f), plus Line 4(g), plus Line 4(h)

$                    

(j)       Asset Coverage Ratio - ratio of Line 4(e) to Line 4(i)

______ to _____

(l)       Minimum Ratio

3.00 to 1.00

Exhibit Q

80

--------------------------------------------------------------------------------


 

5.       Maximum Capital Expenditures

(a)      Actual

$                           

(b)      Maximum Amount

$10,000,000

6.       Maximum Capital Stock Repurchases

(a)      Actual

$                           

(b)      Maximum Amount

$20,000,000

 

 

 

Exhibit Q

81

--------------------------------------------------------------------------------


EXHIBIT "K"

Pending Asset Sales

 

Name

Assets to be Sold

"Estimated Sales Price"

Adams-Hard Facing Company, Inc.

Guymon, OK

Equipment and Real Estate

$500,000.00

 

 

 

 

 

 

 

Exhibit Q

82

--------------------------------------------------------------------------------


EXHIBIT "L"

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the "Assigned Interest").  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.         Assignor:          ______________________________

2.         Assignee:          ______________________________ [and is an
Affiliate/Approved Fund of [identify Lender]]

3.         Borrower:         Alamo Group Inc., a Delaware corporation

4.         Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement

5.        Credit Agreement:         Amended and Restated Revolving Credit
Agreement, dated as of August 25, 2004 among Borrower, the Guarantors defined
therein, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent

Exhibit Q

83

--------------------------------------------------------------------------------


6.         Assigned Interest:

Facility Assigned

Aggregate
Amount of
Commitment
for all Lenders

Amount of
Commitment
Assigned

Percentage
Assigned of
Commitment[1]

CUSIP Number

Revolving Credit Commitment

$________________

$________________

______________%

_____________

$________________

$________________

______________%

_____________

$________________

$________________

______________%

[7.        Trade Date:      __________________][2]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]

By: _____________________________
      Title: ________________________

ASSIGNEE
[NAME OF ASSIGNEE]

By: _____________________________
      Title: ________________________

Consented to and Accepted:

BANK OF AMERICA, N.A., as
 Administrative Agent

By: _________________________________
      Title: ____________________________

 

 

 

--------------------------------------------------------------------------------

[1] Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

[2] To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Exhibit Q

84

--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.            Payments.  From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.

 

 

 

Exhibit Q

85

--------------------------------------------------------------------------------


Exhibit M

Existing Indebtedness

 

 

Source

Term

Total Amount Available or Original Amount

Current Amount Outstanding

Description of Collateral

Ford Motor Credit Corp

Renewable Annually

$1,000,000

$140,040

Floor Planned Chassis purchased from Mid Tenn Ford

MB Credit Corp

Renewable Annually

$3,000,000

$599,946

Floor Planned Chassis purchased from Neely Coble

National Australia Bank (Line of Credit and Security Agreement)

Renewable Annually

$1,300,000
(Australian)

$800,000
(Australian)

All assets except R/E, Bank of America Letter of Credit

Australian Guarantee Corporation (capital lease)

June, 2004

$500,000
(Australian)

$200,000
(Australian)

Sweepers

Toronto Dominion

Renewable Annually

 $3,000,000
 (Canadian)

$1,280,000

Accounts Receivable, Inventory

Alamo Group, Inc. -Guaranty

Lloyds Bank 
Overdraft Facility

Renewable
Annually

$4,000,000
(British Pounds)

0

Unsecured

 

 

 

Exhibit Q

86

--------------------------------------------------------------------------------


Exhibit N

List of Existing Guarantors

Alamo Capital Inc., a Nevada corporation

Alamo Group (IA) Inc., a Nevada corporation

Alamo Group (KS) Inc., a Kansas corporation

Alamo Group (SMC) Inc., a Nevada corporation

Alamo Group (TX) L.P., a Delaware limited partnership 

Alamo Group (USA) Inc., a Delaware corporation

Alamo Group Holdings, L.L.C., a Delaware limited liability company

Alamo Sales Corp., a Delaware corporation

Herschel-Adams Inc., a Nevada corporation

M&W Gear Company, a Delaware corporation

Schulte (USA) Inc., a Florida corporation

Schwarze Industries, Inc., an Alabama corporation

Tiger Corporation, a Nevada corporation

Alamo Group Services, Inc., a Delaware corporation

 

Exhibit Q

87

--------------------------------------------------------------------------------


EXHIBIT O

Existing Letters of Credit

US Current

US Dollar

AUD

Expiry

Number

Amount

as of

Currency

Equivalent

Beneficiary

Date

138069

$462,532.00

USD

Zurich Insurance Company

9/29/2004

3030400

$105,397.50

08/02/04

AUD

$150,000.00

Australian Guarantee Corp. Ltd.

9/30/2004

3030404

$913,445.00

08/02/04

AUD

$1,300,000.00

National Australia Bank Limited

9/30/2004

3042895

$550,000.00

USD

United Stated Fire Insurance

9/30/2004

3042899

$403,043.00

USD

Liberty Mutual Insurance Company

9/30/2004

3042897

$250,000.00

USD

San Diego National Bank

4/27/2005

 

 

Exhibit Q

88

--------------------------------------------------------------------------------


EXHIBIT P

Litigation

None.

 

 

 

 

 

Exhibit Q

89

--------------------------------------------------------------------------------


EXHIBIT Q

Permitted Acquisition Certificate

Bank of America, N.A.
300 Convent Street
Post Office Box 300
San Antonio, Texas  78291

Attn: Stevens E. Warrick, Senior Vice President

This Certificate is delivered to you pursuant to (a) that certain Amended and
Restated Revolving Credit Agreement (the "Loan Agreement"), dated August 25,
2004, by and between Bank of America, as Administrative Agent for the Lenders,
the Lenders, and Alamo Group Inc. (the "Company") and the subsidiaries of the
Company named therein as members of the "Obligated Group", and (b) the proposed
Acquisition of [the assets of] [the capital stock of] ____________, a
_____________ by _________________.  All capitalized terms not otherwise defined
shall have the meaning assigned to them in the Loan Agreement.

As of the date of this Certificate, the Company certifies to Administrative
Agent and Lenders the following:

1.          The consideration paid for the proposed Acquisition is
$____________               (must be less than $20,000,000).

2.          The consideration paid for all Acquisitions during the current
fiscal year is $____________             (must be less than $30,000,000).

3           After giving effect to the Acquisition:

(a)           All representations and warranties set forth in the Loan Documents
continue to be true and correct in all material respects immediately prior to
and after giving effect to the Acquisition and the transactions contemplated
thereby.

(b)           No Event of Default or Potential Default shall exist or occur as a
result of, and after giving effect to, the Acquisition.

(c)           If the total consideration for the Acquisition is equal to or
greater than $5,000,000, the Company has attached as Exhibit A, pro forma
financial statements of the Company and its Consolidated Subsidiaries
demonstrating compliance with the covenants set forth in Sections 8.14, 8.15,
8.16, and 8.18 of the Loan Agreement (as if the business, assets or Person
acquired had been acquired since the first (1st) day of the period for which
such pro forma financial statements are delivered and had been managed and
conducted in accordance with the Company's standard business practices) for the
prior four (4) fiscal quarters of the Company and its Consolidated Subsidiaries.

ALAMO GROUP INC.

By:         
                                                                                                               

Name:                                                                                                    

Title:                                      
                                                               

 

Exhibit Q

90

--------------------------------------------------------------------------------


Exhibit A to PERMITTED Acquisition Certificate

See attached pro forma financials.

 

 

 

 

 

 

 

 

Exhibit Q

91